 In the Matter of CONDENSER CORPORATION OF AMERICA AND CORNELL-DuBIUER ELECTRIC CORPORATION'andUNITED ELECTRICAL ANDRADIO WORKERS OF AMERICAIn the Matter of CONDENSER CORPORATION OF AMERICAandUNITEDELECTRICAL & RADIO WORKERS OF AMERICAIn the Matter of CORNELL-DUBILIER ELECTRIC CORPORATION 1andUNITED ELECTRICAL & RADIO WORKERS OF AMERICACases Nos. C-259, R-323, and R-324, respectively.Decided March109,1940ElectricalCondenserManufacturing Industry-Employer:two corporationsconducting single integrated businessenterprise--Jurisdiction:corporation con-ductingmanufacturing operations obtaining substantially all materials fromsecond' corporation occupying same plant, and selling substantially all its finishedproduct to said second corporation, held subject to Board's jurisdiction wheresecond corporation is subject to Board's jurisdiction-Procedure: evidence takenprior to service on some parties of complaint and notice of hearing, not con-sidered with respect to suchparties-Company-Dominated Union:permitted toorganize in plant; delegates of unaffiliated organization sent by supervisors tomeet in plant council room ; use of company property by organization's executivecommittee ; discharge of several employees for refusal to cooperate in organizing ;production halted during working time for organizational addresses and dis-tribution of application cards ; membership recruited by supervisors ; supportrendered organization by vilifying and discrediting rival union in periodicalpublished by management and distributed among employees ; respondents orderedto refuse to recognize as agency for collectivebargaining-Interference, Restraint,and Coercion:assistance rendered affiliated union prior to execution of closed-shop contract with it : assisting union by vilifying and discrediting rival inperiodical published by management and distributed among employees about4 days prior to organizational campaign of favored union ; union invited toorganize employees by company-dominated organization ; executive committee ofcompany-dominated organization determined upon affiliating that organizationwith union ; leaders of union drawn largely from among leaders of company-dominated organization ; early shut-down of most operations in plant to permitemployees to attend union mass meeting in advance of usual quitting time ;'The respondent Cornell-Dubiller Electric Corporation was designated in the secondamended complaint as "Cornell Dubilier Corporation." It was stipulated by counsel forboth respondents and for the Board that on June 21, 1937, after the commencement of thehearing, Cornell Dubilier Corporation changed its name to Cornell-Dubilier Electric Corpo-ration.Pursuant to a motion by counsel for the Board at the hearing, the complaint, thecaption in this proceeding, and any reference in papers in evidence to events subsequent toJune 21, 1937, were amended to conform to the altered corporate name of the respondentCornell-Dubilier Electric Corporation.22 N. L. R. B., No. 16.347 348DECISIONSOF NATIONALLABOR RELATIONS BOARDannouncement of union mass meeting by supervisors upon dismissing employeesin advance of usual quitting time ; favoring of union over rival in collectivebargaining negotiations during period when employer knew both labor organiza-tions represented substantial minorities of employees ; membership recruitedfor Brotherhood in plant during working time by supervisor and clerk of anothersupervisor-Contract With Assisted Organization:executed as part of campaignof illegal assistance to favored organization held invalid ; respondent orderedto cease giving effect to any extension, renewal, or successor of such contractwith favored organization-assistance rendered favored union subsequent tounlawful contract : enforcement of closed shop and check-off provisions ; favoredunion treated as exclusive bargaining representative although contract recognizedit for its members only ; recruiting membership for favored union in plant bysupervisors and non-supervisors ; discriminatory discharge and threats of dis-charge of employees for attending meetings of rival and for joining and assistingrival-Remedial Order:special form of : employer to withhold recognition offavored organization as representative of any employees until after final actionby Board upon petition to investigate representatives ; employer to withholdrecognition of favored organization as exclusive representative of any of itsemployees unless and until certified as such by Board or unless and until, afterfinal action by Board upon petition, it is duly designated by majority of em-ployees in an appropriateunit-Discrimination:discharge of 14 persons pursuantto illegal closed-shop agreement not within proviso to Section 8 (3) ; dis-crimination found in discharge of several employees who encouraged others toengage in concerted activity before organization of union ; found as to employeesdischarged for participating in strikes or stoppages not sponsored by a union-Reinstatement Ordered-Back Pay:computation of : amount of net back paydue for period between date of taking of last testimony and date of issuanceof proposed decision, reduced by one-half because of delay ; general wage increase,effective after discriminatory discharges, taken intoaccount-Investigation ofRepresentatives:controversy concerning representation : rival labor organization,each claiming to represent majority in substantially overlapping bargainingunits; contract made subsequent to commencement of representation proceeding,no barto-Unit Appropriate for Collective Bargaining:production employeesexcluding engineers, laboratory employees, shipping and receiving departmentemployees,watchmen, maintenance, office and clerical employees, supervisoryemployees and foremen, but includingcheckers-Election Ordered:time for andelegibility date to be fixed after effects of unfair labor practices dissipated.Mr. David A. MorseandMr.Will Maslow,for the Board.Mr. Abraham J. Rosenblum,of New York City, for the respondentCondenser Corporation of America.Mr. Merritt Lane,byMr. John J. ClancyandMr. Eugene Frey,ofNewark, N. J., andLord, Day i Lord,byMr. John H. Vincent,ofNew York City, for the respondent Cornell-Dubilier Electric Cor-poration.Mr. Samuel L. Rothbard, Mr. Abraham Schulman,andMr. PeterS. Patuto,of Newark, N. J., for the United.Mr. Salvatore Diana,of Plainfield, N. J., for the Independent.22Mr Salvatore Diana was denied the right to represent the Independent during thelatter phase of the hearing commencing on September 2, 1937, because it was admittedthat that organization had ceased to exist. CONDENSER CORPORATION OF AMERICA349Mr. Andrew Zazzali,of Newark, N. J., andMr. Isaac Lobe Straus,of Baltimore, Md., for the Brotherhood.Mr. Millard L. Midonick,of counsel to the Board.DECISIONORDERANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon charges and amended charges duly filed by United Electricaland Radio Workers of America, herein called the United, the NationalLabor Relations Board, herein called the Board, by the RegionalDirector for the Second Region (New York City), issued its com-plaint dated February 1, 1937, against Condenser Corporation ofAmerica, South Plainfield, New Jersey, herein called the respondentCondenser, alleging that the respondent Condenser had engaged inand was engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (1), (2), and (3) and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.With respect to the unfair labor practices, the complaint insubstance alleged (1) that on .or about specified dates the respondentCondenser had caused the discharge of certain named employees andhad caused the demotion and resignation of other named employeesbecause they had joined and assisted the United and engaged in con-certed activities for the purpose of collective bargaining and othermutual aid and protection ; and (2) that on or about January 18,1937, the respondent Condenser had initiated, formed, and sponsoreda labor organization or plans the administration of which it hadsince continued to dominate and control.The complaint and accom-panying notice of hearing, and subsequently an amended notice ofhearing, were duly served upon the respondent Condenser, upon theUnited, and upon Condenser Workers Independent Union, hereincalled the Independent.On February 9, 1937, the respondent Condenser filed an answer tothe complaint, denying the commission of the unfair labor practicesalleged, denying the jurisdiction of the Board in this proceeding,and alleging that the procedure of the Board as set forth in NationalLabor Relations Board Rules and Regulations-Series 1, as amended,violates "the provisions of the Constitution of the United States withreference to `due process' and deprives the respondent of an oppor-tunity for a fair trial."3Condenser Workers Independent Union 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to notice, a hearing, herein called the former hearing, washeld in Plainfield, New Jersey, February 15, 16, 17, 18, 19, and 23,1937, before Emmett P. Delaney, the Trial Examiner duly designatedby the Board. The Board, the respondent Condenser, and the Inde-pendent were represented by counsel and participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses,and to produce evidence bearing upon the issues was afforded to allthose who were parties at that time.At the commencement of theformer hearing, and pursuant to notice, a motion was made on behalfof the Board to amend paragraph 3 of the complaint by naming ad-ditional employees alleged to have been discriminatorily dischargedby the respondent on or about specified dates.This motion wasgranted, and the respondent Condenser was given 5 days from thedate of service to file an answer. The respondent Condenser answereddenying the additional allegations.At the commencement of the former hearing the respondent Con-denser moved to hold the hearing in abeyance pending the firstSupreme Court rulings on the constitutionality of the Act, and thismotion was denied.The respondent Condenser further moved todismiss the complaint on the grounds (1) that the Act is unconstitu-tional; (2) that the respondent Condenser is not engaged in inter-state commerce and therefore the Board is without jurisdiction; (3)that the complaint fails to state facts sufficient to constitute a viola-tion of the Act; (4) that the complaint fails to state facts sufficientto constitute unfair labor practices within the meaning of the Act;and (5) that the procedure prescribed by National Labor RelationsBoard Rules and Regulations-Series 1, as amended, violates theFifth Amendment to the Constitution of the United States.Themotion to dismiss was denied by the Trial Examiner with respect tothe first, third, fourth, and fifth grounds advanced, and upon thesecond ground ruling was reserved until the evidence with respectto the business of the respondent Condenser should have beenreceived.On February 19, 1937, the United filed two petitions with theRegional Director for the Second Region.Both petitions are identi-cal except that in one the name of the employer is alleged to beCondenser Corporation of America and in the other, Cornell DubilierCorporation, South Plainfield, New Jersey. In each petition it isalleged that the employees in the appropriate unit work in the plantof Condenser Corporation of America, South Plainfield, New Jersey,and "are indiscriminately employees of both Cornell Dubilier Cor-poration and Condenser Corporation of America."The United al-leged in, one petition that a question affecting commerce had arisenconcerning the representation of employees of Condenser Corpora-tion of America, and in the other petition that a question affecting CONDENSER CORPORATION OF AMERICA351commerce had arisen concerning the representation of employees ofCornell Dubilier Corporation, herein called the respondent Cornell,and requested an investigation and certification of representativespursuant to Section 9 (c) of the Act.On February 19, 1937, theBoard, acting pursuant to Article III, Section 3, of National LaborRelations Board Rules and Regulations-Series 1, as amended, or-dered investigations with respect to both petitions and authorizedthe Regional Director to conduct them and to provide for appropri-ate hearings upon due notice.Notice of hearing on the petitions wasduly served upon the respondents, the United, the Independent, andInternational Brotherhood of ElectricalWorkers, herein called theBrotherhood, a labor organization claiming to represent employeesdirectly affected by the investigation.On February 19, 1937, pursuant to Article III, Section 10 (c) (2),of National Labor Relations Board Rules and Regulations-Series 1,as amended, the Board issued an order that the investigations arisingon the petitions be consolidated for the purpose of hearing with theproceeding then in progress on the complaint.On February 23, 1937, counsel for the Board moved, pursuant tonotice, to substitute for the amended complaint an amended com-plaint as amended, adding the respondent Cornell as a party respond-ent, and alleging that both respondents had engaged and were en-gaging in the unfair labor practices set forth above.On March 2,1937, the respondent Cornell filed an answer to the amended complaintas amended, alleging that on February 27, 1937, it had filed a billof complaint in the United States District Court for the Districtof New Jersey against the Trial Examiner and the Regional Directorand had obtained an order requiring them to show cause on March8, 1937, why they and their agents and representatives should not,pending the hearing of the cause before the District Court, berestrained from proceeding with the hearing on the complaint andpetitions in this case, and that the bill of complaint prayed for apermanent injunction and other relief.The answer further allegedthat the Act was unconstitutional on numerous grounds and that theBoard was without jurisdiction over the respondent Cornell.Theanswer admitted certain of the allegations concerning the businessof the respondent Cornell, but denied those concerning unfair laborpractices.In particular, it denied the allegations of paragraph 9 ofthe amended complaint as amended, referring to the domination of andinterference with the formation and administration of the Independ-ent, except that it admitted that the respondent Condenser hadentered into a closed-shop agreement with the Brotherhood, (nowherereferred to in the amended complaint as amended), and contendedthat no order could be made by the Board which would not violatethe contract rights established thereby.On March 3, 1937, the 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespondent Condenser filed its answer to the amended complaint asamended, (1) stating that it did not thereby waive its rights underthe order of Judge Guy L. Fake of the United States District Courtfor the District of New Jersey, (2) admitting certain of the allega-tions concerning the business of the respondents, and (3) denyingthose concerning unfair labor practices. In its answer the respondentCondenser further denied that the Board had jurisdiction over it,and alleged that the procedure adopted by the Board in its Rulesand Regulations violated the provisions of the United States Consti-tution with reference) to due process of law and deprived it of anopportunity for a fair trial.The temporary restraining order issued by Judge Guy L. Fakeon February 27, 1937, was dissolved on March 22, 1937, by JudgeWilliam Clark, then also of the United States District Court for theDistrict of New Jersey, and the bills of complaint brought by therespondents against the agents of the Board were dismissed.Thereafter, upon a fourth amended charge duly filed by theUnited, the Board by the Regional Director issued its third amendedcomplaint,-' dated June 11, 1937, against both respondents, followingin part the allegations of the amended complaint as amended, al-leging that the respondents had engaged in and were engaging inunfair labor practices affecting commerce within the meaning ofSection 8 (1) and (3) and Section 2 (6) and (7) of the Act. Spe-cifically it was alleged that all the operations of the respondent,Condenser and the respondent Cornell, including their labor policies,"have been and are being wholly dominated, directed and controlled.by Cornell Dubilier Corporation, and form a unified and integratedenterprise for the manufacture, sale, and distribution of radio con-densers."It was further alleged that on or about specified datesboth prior and subsequent to the interruption of the hearing in thisproceeding by the order of the court, the respondents had causedthe discharge and the resignation of certain named employees be-cause they had joined and assisted the United and engaged in con-certed activities for the purpose of collective bargaining and othermutual aid and protection. In addition to the allegations in pre-vious complaints that the respondents dominated and controlledthe formation and administration of the Independent, the thirdamended complaint further alleged that on or about February 18,1937, the respondents induced the Independent to affiliate with theBrotherhood and coerced a majority of their employees into accept-ing membership in the Brotherhood; that in the name of the re-spondent Condenser the respondents then entered into a closed-shopcontract with the Brotherhood; that this contract is still in exist-AReferred to hereinafter either as the "complaint" or the "third amended complaint." CONDENSER CORPORATION OF AMERICA353ence; that by these acts the respondents interfered with, restrained,and coerced their employees in the exercise of the rights guaranteedby Section 7 of the Act, and did thereby engage and were therebyengaging in unfair labor practices, within the meaning of Section8 (1) of the Act; that by such conduct the Independent and theBrotherhood were established, maintained, and assisted, within themeaning of the proviso to Section 8 (3) of the Act; and that there-fore the closed-shop contract entered into between the respondentsand the Brotherhood was void and of no effect.The third amendedcomplaint was duly served upon the respondent Condenser, uponthe respondent Cornell, upon the Brotherhood, and upon the United.On June 18, 1937, the respondent Cornell filed. an answer to thethird amended complaint, denying the commission of the unfairlabor practices alleged.It denied the allegations that the respond-ents had dominated the Independent and had induced it to affiliatewith the Brotherhood and had coerced a majority of their employeesto accept membership therein, admitting, however, that the Inde-pendent, or the members thereof, did affiliate with the Brotherhood,and that the respondents entered into a closed-shop contract withthe Brotherhood and that the contract is still in full force andeffect.The respondent Cornell further alleged the third amendedcomplaint failed to state facts sufficient to constitute a violation of.theAct; that the Board had no jurisdiction over the respondentCornell; that the injection of the respondent Cornell into this pro-ceeding by an amended complaint after voluminous testimony hadbeen taken upon the original complaint while this respondent wasnot a party to this proceeding would be to deprive the respondentof its property without due process of law; that the effect of grant-ing relief in accordance with the third amended complaint wouldbe to require the respondent Condenser, and to require the respond-ent Cornell, if the Board should hold it responsible for the con-duct of the respondent Condenser, to breach the closed-shop contractentered into between the respondent Condenser and the Brother-hood on, February 19, 1937, and if so construed the Act was un-constitutional for the reason that it impaired the obligation andinterferes with the liberty of contract of the respondents; that theAct was violative of numerous other specified provisions of theUnited States Constitution; and that the respondent Cornell' wasnever the employer of any of the individuals named in the com-plaint or of any labor involved in the charges of unfair labor prac-tices alleged in this proceeding.On September 7, 1937, during the course of the resumed hearing,the Brotherhood filed an answer to the third amended complaintdenying the commission of the unfair labor practices alleged, and 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDalleging that the respondents could not reinstate the individualsnamed in paragraphs 5 and ,6 of the complaint 5 without violating theclosed-shop agreement entered into between the respondent Condenserand the Brotherhood; that the said agreement effective from Feb-ruary 19, 1937, to February 18, 1939, was valid and in full operation.and effect; that the impairment, abrogation, or annulment of thisagreement would deprive the Brotherhood of its constitutional libertyof contract, deprive it of its property and its contractual rights with-out due process of law, and deny to it the equal protection of the laws.On September 27, 1937, during the course of the resumed hearing,the respondent Condenser filed an answer to the third amended com-plaint, denying the commission of the unfair labor practices alleged.It denied the allegations that the respondents had dominated theIndependent and had induced it to affiliate with the Brotherhood andhad coerced a majority of their employees to accept membership there-in, admitting, however, that the Independent, or the members thereof,did affiliate with the Brotherhood, and that the respondent Condenserentered into a closed-shop contract with the Brotherhood and thatthe contract is still in full force and effect. It further alleged thatthe third amended complaint failed to state facts sufficient to consti-tute a violation of the Act; that the Board had no jurisdiction overthe respondent Condenser ; that the effect of granting relief in ac-cordance with the third amended complaint would be to require therespondent Condenser to breach its closed-shop contract entered intowith the Brotherhood on February 19, 1937, and if so construed theAct was unconstitutional for the reason that it would interfere withthe liberty of contract, destroy the contract rights of the respondentCondenser, and deprive it of property without due process of law; andthat the Act was violative of numerous other specified provisions ofthe United States Constitution.Pursuant to notice, the hearing resumed in Plainfield, New Jersey,on September 2, 1937, and extended until October 15, 1937, beforeWilliam Seagle, the Trial Examiner duly designated by the Boardto act in place and stead of Emmett P. Delaney who had resignedfrom the staff of the Board prior to the resumption of the hearing.The Board, the respondent Condenser, the respondent Cornell, theBrotherhood, and the United were represented by counsel and partici-pated in the hearing. Salvatore Diana, who had appeared in theearlier hearing for the Independent, was denied the right to appearfor the Independent or to participate in the proceedings upon theresumption of the hearing when he admitted that he did not believethat the Independent was still in existence at that time.He was alsoThese include 64 of the 66 individuals named in the complaintThe remaining em-ployees,Ann Coley and Phyllis Fisk, are named in paragraph 8 of the complaint. CONDENSER CORPORATION OF AMERICA355denied the right to appear for the witness Frank Diana, who was nota party.We affirm the rulings of the Trial Examiner in this regard.Full opportunity to be heard, to examine and cross-examine witnesses,and to produce evidence bearing upon the issues was afforded to allparties.On October 30, 1937, pursuant to stipulation, and again onNovember 30, 1937, pursuant to stipulation; depositions were takenof testimony by witnesses called on behalf of the respondents.Saiddepositions are hereby incorporated into the record herein.At the commencement of the hearing before Trial Examiner Sea-gle, herein called the resumed hearing," counsel for the Brotherhoodobjected, on the ground that this was the first appearance for theBrotherhood in the case, "to the admission into evidence of anythingthat has taken place heretofore."The objection was overruled.Counsel for the Board agreed that if the testimony of witnesses atthe former hearing were not repeated and if the respondent Cornelland the Brotherhood were not confronted by those witnesses, theirtestimony at the former hearing would not be binding upon theseparties.Counsel for the respondent Condenser and for the Brother-hood moved to dismiss the third amended complaint particularly inso far as it seeks to set aside the contract between that respondentand the Brotherhood.The motions were denied.During the courseof the resumed hearing, the Trial Examiner ruled that the evidenceadduced at the former hearing would be deemed binding upon therespondent Condenser because the resumed hearing was merely a con-tinuation of the former proceeding.Counsel for the respondentCondenser excepted on the ground that (1) an amended complainthad been filed, and (2) a new Trial Examiner was conducting theresumed hearing.Again at the close of the Board'scase,counselfor the respondent Condenser moved to strike from the record alltestimony taken at the former hearing on February 15 to February19, 1937, inclusive, on the ground that the testimony was takenbefore another Trial Examiner.The Trial Examiner denied thismotion.We affirm these rulings of the Trial Examiner in this re-gard.The third amended complaint did not alter the identity ofthis proceeding-but merely purported to alter the allegations of theamended complaint as amended to conform to the events which hadtranspired since its issuance.There is no merit in the contention thatthe evidence taken at the former hearing must be disregarded be-cause the Trial Examiner who conducted it did not also conduct theresumed hearing.Neither of the Trial Examiners filed an Interme-diate Report and therefore the findings of fact made by us, in thecase of both the former and resumed hearings, -are equally withouteAs distinguished from the portion of the hearing held before Trial Examiner Delaney,herein called the former hearing 356DECISIONSOF NATIONAL LABOR RELATIONS BOARD'the benefit of observation of the demeanor of the witnesses, and aresimilarly based upon the recorded stenographic transcript and ex-hibits in both hearings.At the close of the Board's case, and again at the close of thehearing, counsel for both respondents made numerous motions, someof which are here set forth.They moved to dismiss the complaintwith respect to the alleged violations of Section 8 (1) and (3) asto 20 individuals 7 named therein who had failed to appear or givetestimony in this proceeding.Counsel for the Board joined in themotion in the cases of Emily Raczyniski and Margaret Pipick.Themotion was granted with respect to 17 of these individuals and deniedwith respect to Katherine Dolce, Arthur Chippendale, and JohnDi Vico.Counsel for the respondents excepted to that portion of theruling denying the motion to dismiss, and counsel for the Board tookexception to that portion of the ruling granting the motion except inso far as it related to the cases of Emily Raczyniski and MargaretPipick.Counsel for the respondent Condenser then moved to dismissthe complaint with respect to Katherine Dolce, Arthur Chippendale,and John Di Vico on the ground that there was no evidence to sustainthe charges as to them.Counsel for the Board opposed the motionon the ground that these three persons were discharged because theyhad been suspended from the Brotherhood. The Trial Examinerreserved decision on those motions.We hereby deny those motionsfor reasons indicated below.Counsel for the respondents moved todismiss the complaint with respect to 14 individuals named in thecomplaint 8 on the ground that since they had been suspended fromthe Brotherhood, the respondent Condenser was merely performingthe terms of its agreement with the Brotherhood in discharging them'.Counsel for the Board opposed the motion on the ground,inter alia,that the closed-shop contract relied upon had been entered into inviolation of the Act.The motions were denied with leave to renewat the close of the respondents' cases, and exceptions were taken bycounsel for the respondents.When the motions were renewed, theTrial Examiner reserved decision, and exceptions were taken.Wehereby deny these motions for reasons indicated below.Counsel forthe respondents moved to dismiss the complaint with respect to seven7Joseph Morelli,Charles Longo,Lou Faigle,Michael Jankowy,Norman Hinkle,JosephJBruzdowski,Vito Morelia,Mike Mazza, Dominio Ventrello,John Serido,Arvella Grove(named in the complaint as, "Pat Grove"and amended on motion),Katherine Dolce, LouisDe Fillipo,Arthur Chippendale,John Di Vico, Emily Raczyniski,Margaret Pipick, JosephElk, Thomas D'Amico, and Carmen Ferris!.8Michael Santoro, Fred Vitto, Katherine Dolce, John Sedon, Mary Schumacher,ArthurChippendale,John D1 Vico, Ann Jacobs,Caroline Callecchio,Tessie Appezzatio,MichaelSabino, Herbert Rydberg, Katherine Fedoruk, and Frances Prohodka. CONDENSER CORPORATION OF AMERICA357persons 9 named therein stating that the record shows that they havebeen reinstated to membership in the Brotherhood and to the employof the respondent Condenser and arguing that the Board has noauthority under the Act to order back pay when employees havebeen previously reinstated.This motion, was denied by the TrialExaminer and exception taken.We hereby affirm. this ruling of theTrial Examiner.Counsel for the respondent Condenser moved todismiss the complaint on the ground that there was no proof thatthe corporation was, engaged in interstate commerce.The TrialExaminer denied the motion. For reasons indicated below, wehereby affirm this ruling.Counsel for the respondent Condensermoved to dismiss the complaint and the petition on the ground thatthe United has never represented a majority of the employees in theplant.The Trial Examiner denied this motion, and we hereby affirmhis ruling for the reason that it is not a condition under the Actto the relief to be ordered by the Board in this proceeding that theunion filing charges or a petition prove that it represents a majorityof employees.Counsel for the respondent Condenser moved to dismiss the com-plaint with respect to Cono Morello.This motion was granted bythe Trial Examiner.Counsel for the Board consented to the dis-missalof the complaint in so far as it concerned Section 8 (3)charges with respect to this individual but excepted to the ruling ofthe Trial Examiner dismissing the Section 8 (1) allegation withrespect to this individualas well.Upon a consideration of the en-tire record, we hereby affirm this ruling.Numerous other motions to dismiss part or all of the complaintwere made by counsel for the respondent Condenser for want ofproof and on other grounds.Each of these motions was denied bythe Trial Examiner and exceptions were taken.We have consideredthese motions in connection with the record and we find no meritin them.We hereby affirm these rulings.One of the motions towhich reference has just been made was based upon the ground thatthis respondent had been denied a fair and just trial. In the briefsfiled by the respondents and the Brotherhood in supportof excep-tions to the proposed findings of fact, proposed conclusions of law,and proposed order, this contention is reiterated.On page 6 of thebrief for the respondent Condenser,counselcalls attention in thisconnection to "the last day's testimony, on which occasion he [theTrial Examiner] overrules every objection made by respondent's at-torneys andsustainedalmost every objection made by theBoard's9 Fred Vitto,Tessie Appezzatio,Katherine Fedoruk(erroneously spelled Feodorik in thecomplaint),John Spisso, Vincent Binicasso,John Mazza, Carmen Ferrisi(erroneouslytranscribed as "Martin Sarissi").283033-41-vol. 22-24 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDattorney."While a proper determination of whether a fair hearinghas been accorded generally requires reference to the entire record,we must note that counsel's quoted statement concerning the tran-script of one day of the hearing, presumably the portion of the tran-script best supporting his contention, is not in accordance with thefacts.On the day referred to, counsel for the respondent Condenserwas sustained in an objection on at least one occasion and the ob-jections of counsel for the Board were overruled on at least five oc-casions, and a motion on the part of counsel for the Board to strikecertain testimony was denied.Aside from this reference, no specificinstances of unfair treatment are cited by any party.No referenceismade to any point in the transcript of the resumed hearing wherethe Trial Examiner is alleged to have rejected proferred exhibitsand to have refused to permit such rejected exhibits to be includedwith the record for review of his ruling.At no time, including theoccasion of the oral argument held February 15, 1940, has any partyoffered us any documents allegedly thus treated by the Trial Exam-iner so that we might rectify any error on his part.We have care-fully considered the entire record in this proceeding.We concludethat all parties were accorded a fair and just hearing, and we there-fore affirm the rulings of the Trial Examiner in this regard.At the close of the Board's case and at the close of the hearing,counsel for the respondent Cornell made numerous motions.A mo-tion was made to dismiss the complaint as to this respondent forlack of evidence that it is or was the employer of any of the personsnamed in the third amended complaint, and for want of proof thatitcommitted either alone or in conjunction with the respondentCondenser any of the unfair labor practices alleged.The TrialExaminer denied these motions and exceptions were taken. Forreasons indicated below, we hold that with respect to unfair laborpractices shown to have been committed upon the basis of evidenceadduced at the resumed hearing, the respondent Cornell and therespondent Condenser are equally responsible, and we therefore af-firm this ruling.Counsel for the respondent Cornell thereuponmoved to dismiss the allegations in the third amended complaint inso far as they related to all persons who had testified or who hadbeen named in the testimony taken during the former portion ofthis proceeding on the ground that during that portion of the pro-ceeding this respondent was not a party and that the testimony thentaken was not binding upon it because it had been denied an oppor-tunity of cross-examining those witnesses during the period when ithad been a party to the proceeding.This motion was granted bythe Trial Examiner and an exception was taken by counsel for theBoard.We hereby affirm the ruling of the Trial Examiner.Wewill disregard, moreover, with respect to the respondent Cornell, all CONDENSER CORPORATION OF AMERICA359evidence adduced at the former hearing.On the merits of the pro-ceeding, counsel for the respondent Cornell joined in the motionsmade by counsel for the respondent Condenser in so far as theyrelated to employees of the respondent Condenser named in the com-plaint who had testified since the respondent Cornell has appearedin this proceeding.The Trial Examiner ruled and reserved rulingin the same planner as he had in passing upon the respective motionsmade in behalf of the respondent Condenser, and exceptions weretaken.We hereby rule with respect to the respondent Cornell inthe manner we have ruled in regard to the respective motions of therespondent Condenser.At the close of the Board's case and at the close of the hearing,counsel for the Brotherhood moved to strike from the record alltestimony taken prior to its intervention in the proceeding at thetime of the resumption of the hearing.The Trial Examinergrantedthismotion to the extent of ruling that no findings with respect totroduced since the resumption of the hearing.We affirm this rulingof the Trial Examiner.Counsel for the Brotherhood then movedto dismiss the third amended complaint on the ground that the Boardwas without power to set aside the contractenteredinto between theBrotherhood and the respondent Condenser on February 19, 1937.Thismotion wasdenied by the Trial Examiner.We hereby affirmthis ruling.Counsel for the Brotherhoodmade variousother mo-tions to dismiss the third amended complaint or portions of the thirdamended complaint on the ground of the insufficiency of proof andupon other grounds.These motions were denied by theTrial Exam-iner.We have considered these motions in connection with therecord, and we find no merit in them.We herebyaffirm theserulings.During the course of the resumed hearing, counselfor the Boardmoved to dismiss the allegation of the third amendedcomplaintwith respect to six individualsnamedtherein 10These motions weregranted by the TrialExaminer.We herebyaffirm theserulings forthe reasons set forth below.A motion by counsel for the Board at the conclusion of theBoard'scase to amend the pleadings to conform to the proof was granted.At the close of the hearing, counsel for the respondent Condensermoved to dismiss the petition in the representation proceeding on theground that the evidence shows that the Brotherhood represented amajority in the plant on February 19, 1937, when the closed-shop10 John Huyler,John Holden, May Boland,Victoria Howell, Margie Dimuria,and Mar-garet Pipickwith respect to the latter employees,as well as Emily Raczyniski,we havenoted above that counsel for the Board joined in a motion to dismiss made by counsel forthe respondents. 360DECISIONS OF NATIONALLABOR RELATIONS BOARDcontract was executed.We affirm the Trial Examiner's ruling deny-ing the motion for reasons indicated below.By order of the Board, dated October 18, 1937, the proceeding wastransferred to and continued before the Board in accordance withArticle II, Section 37, of the Rules and Regulations.On December9, 1937, upon due notice to the United and to the respondent Conden-ser, and on June 28, 1938, upon due notice to the United, the respond-ents, the Brotherhood, and the Independent, hearings for the purposeof oral argument were held before the Board.On December 9, 1937,the United and the respondent were represented and participated.On June 28, 1938, the United, the respondents, and the Brotherhoodwere represented and participated.Counsel for the respondent Condenser and for the Board have filedbriefs which have been fully considered by the Board.The Boardhas reviewed the rulings of the Trial Examiners on motions and onobjections to the admission of evidence and finds that no prejudicialerrors were committed.The rulings are hereby affirmed.An- order of the Board, dated September 3, 1938, directed issuanceof proposed findings of fact, proposed conclusions of law, and pro-posed order, and the right was granted to all parties to file exceptions,to request oral argument and to file briefs upon the receipt thereof.It was further directed that no Trial Examiner's Intermediate Re-port should be issued.On December 2, 1939, the Board issued andduly served upon the parties proposed findings of fact, proposed con-clusions of law, and proposed order herein.Exceptions thereto andfurther briefs thereon were filed by the respondent Condenser, therespondent Cornell, and the Brotherhood.On February 15, 1940,upon due notice to the United, the respondents, and the Brotherhood,hearings for the purpose of oral argument were held before theBoard.The United, the respondents, and the Brotherhood wererepresented and participated.At the hearings for the purpose of oral argument held before theBoard on February 15, 1940, motions were made by the respondentsand the Brotherhood, in accordance with written notices of motiontheretofore filed, that the record be reopened. to take evidence as tothe existence and validity of a certain collective agreement made in1939 by the respondent Condenser and the Brotherhood, as to thecircumstances surrounding the execution of this agreement whichis now in effect, and generally with respect to labor relations in therespondents' plant since the date of the execution of the originalcontract of February 19, 1937.For reasons hereinafter set forththese motions are denied.The Board has considered the exceptions, filed by the respondentsand by the Brotherhood to the proposed findings of fact, proposed CONDENSER CORPORATION OF AMERICA361conclusions of law and proposed order herein, and the briefs filedand oral arguments made on behalf of the parties in connectiontherewith, and, in so far as they are inconsistent with the findings,conclusions, and order set forth below, finds them to be withoutmerit.Upon the entire record in the cases, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSA. CorporatestructureOn May 22, 1933, Dubilier Condenser Corporation and CornellElectricManufacturing Company, Incorporated, organized CornellDubilier Corporation under the laws of the State of New York.Thenew company took over the manufacturing business of those twocompanies and surrendered its entire capital stock to be equallydivided between them.The two old companies, herein called theholding companies, have not since engaged in manufacturing opera-tions.The same stock ownership was preserved when CornellDubilier Corporation of New York was succeeded on October 31,1936, by Cornell Dubilier Corporation of Delaware, herein called therespondent Cornell.The latter, incorporated on October 22, 1936,under the laws of the State of Delaware, altered its name on June 23,1937, to Cornell-Dubilier Electric Corporation, the present form.been deposited under a voting trust agreement dated October 23,1936, its term to extend until October 22, 1946, unless sooner termi-nated either by the unanimous action of the voting trustees or bythe holders of voting trust certificates representing 75 per cent ofthe shares of stock deposited thereunder.The voting trustees areOctave Blake, director and president of the respondent Cornell,Buell Hollister, director and chairman of the board of the respondentCornell, and Herbert H. Maass, a person with no other formal con-nection with the corporation.Condenser Corporation of America, the other respondent in thisproceeding, was incorporated on August 18, 1927, under the lawsof the State of New York. Since February 23, 1937, one-half of thestock of the respondent Condenser was owned by each of the above-mentioned holding companies, each of which at that time was thebeneficial owner of one-half of the voting stock of the respondentCornell.On August 28, 1937, shortly before the resumption of the hearing,the respondent Cornell issued and sold 62,328 new shares of its com- 362DECISIONSOF NATIONALLABOR RELATIONS BOARDmon stock, and with part of the proceeds purchased all of the out-standing capital stock of the respondent Condenser; the respondentCondenser has since been a wholly owned subsidiary of the respond-ent Cornell.Both respondents are now under the control of thevoting trustees who hold the stock of the respondent Cornell.B. Business relationship between the respondents and the natureof their businessCommencing in August 1936, some months prior to the unfairlabor practices alleged in the complaint, both respondents movedto South Plainfield, New Jersey, into one large plant leased by therespondent Cornell.There both respondents now maintain all theiroffices, laboratories, and factory buildings, and conduct all manu-facturing operations.The respondent Cornell does not alone directlyperform manufacturing operations at the South Plainfield plant orelsewhere.This function is supplied by the respondent Condenseras described below.Together the respondents are engaged in the manufacture andsale of various types of capacitors, known also as fixed electricalcondensers.Capacitors are devices for storing electrical energybetween two or more conducting surfaces separated by a non-con-ductor, and are for use in radio, electrical communications, automo-tive,X-ray, and other equipment; for use in electrical householdappliances of many kinds, in rectifying devices, in power factorcorrection in public utility lines and industrial plants, and in manyother miscellaneous devices.The respondent Cornell is one of thetwo leading corporations in the capacitor industry, which industryin 1936 had a total output valued at about $12,000,000. In 1936, thesales of the respondent Cornell, together with the small quantityof sales by the respondent Condenser, amounted approximately to$2,750,000.Allmanufacturing operations are directly performed by therespondent Condenser alone, and all production workers in the plant,varying in number from 1250 to 1600, are directly employed by it.The respondent Cornell purchases practically all of the raw ma-terials used by the respondent Condenser in its operations, sells thesematerials to the respondent Condenser, and except for small quan-tities sold by the respondent Condenser to certain customers, pur-chases from the respondent Condenser all of the respondent Con-denser's finished products.All the capacitors sold by the respondentCornell are manufactured for, it by the respondent Condenser.Underan arrangement between the respondents, the respondent Cornellfurnishes the respondent Condenser manufacturing facilities and CONDENSER CORPORATION OF AMERICA363materials and advances funds to meet costs of labor and labor super-vision.Intercorporation charges between the respondents, includingthe price paid by the respondent Cornell for finished products, aremade at substantially the costs to the respective corporations, thetransactions being adjusted by bookkeeping entries.The costs, uponwhich such charges are based, include the cost of labor.C. Relations to convmerceThe principal raw materials used in the manufacture of capacitorsare mica, glass, foil, aluminum, wire, and paper.About 90 per centof the raw materials purchased by the respondent Cornell are shippedto its plant in South Plainfield, New Jersey, where the respondentCondenser is also located, from points outside the State of NewJersey.The respondent Cornell sells its capacitors through more than 40commission sales representatives who operate throughout the UnitedStates.It also sells to jobbers. It has an arrangement with anexporting firm for the sale and distribution of its products in severalforeign countries.About 90 per cent of the capacitors sold by therespondent Cornell are shipped by it, from the South Plainfield plantwhere they have been manufactured by the respondent Condenser,to customers and points outside the State of New Jersey. Its capaci-tors are advertised nationally in 24 electrical and radio journals aswell as through distribution of a house organ to more than 25,000radio and electrical appliance service and repair men.II.THE UNIONSUnited Electrical and Radio Workers of America is a labor organi-zation affiliated with the Committee for Industrial Organization." Itadmits to membership all the production employees and checkers atthe South Plainfield plant of the respondents.Local No. 1041-B, International Brotherhood of Electrical Work-ers, is a labor organization affiliated with the American Federation ofLabor.It admits to membership all the production employees at theSouth Plainfield plant of the respondents.CondenserWorkers Independent Union was an unaffiliated labororganization formed to admit to membership employees of the re-spondents on and after January 20, 1937, but disbanded during theweek of February 15, 1937.11Now the Congressof IndustrialOrganizations. 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII. THE UNFAIR LABOR PRACTICESA. The Borough of South PlainfieldIn 1929, Spicer Corporation,the owner of the plant now leasedby the respondent Cornell, moved from South Plainfield, leaving thetown's population of approximately 5000 persons without its principalsource of income.Faced with severe conditions of unemploymentand consequent loss of purchasing power in the community sufficientto support local business,the Chamber of Commerce in 1931 or 1939,appointed an Industrial Committee of three men including WilliamThornton and Frank Diana, a salesman of insurance and automobileclub memberships.The function of the Industrial Committee wasto induce industries to move into South Plainfield.In July 1936,after the tax assessor had reduced the taxes on theplant at Diana's request,and after the respondents had satisfied them-selves about the local labor situation,they decided to move.Com-mencing in August 1936, the respondents transferred their operationsover a period of months to South Plainfield.During July 1936,Diana voluntarily aided the respondents to recruit their staff,largelyfrom among the residents of South Plainfield.During September1936, Diana was employed for 3 weeks by the respondents to aid inreconditioning the plant.By December 1936 or January 1937,all themoving had been completed.Both respondents were located in theSouth Plainfield plant prior to the commencement of any and duringthe commission of all of the unfair labor practices described below.B. Background of organization of the United,and the respondents'reaction to itFrom August to December 14, 1936, there was no move to organizethe employees of the respondents in South Plainfield.Low wagesand difficult plant conditions gave rise to increasing dissatisfactionduring this period.On December 16, 1936, Edward Hughes, em-ployed in the South Plainfield plant as head checker, was discharged.On December 17, 1936, the checkers,a group numbering between 10and 15, met by arrangement at the home of Herbert Peterson, oneof their number,to protest Hughes'discharge.One checker presentat this meeting was an employee named Mitchell Zieborak.Zieborakwas also in the employ of S. H. Connors, Inc., a detective agencywhose services are utilized by the respondents.At the meeting, itwas planned to approach the management and to communicate withthe Committee for Industrial Organization for the purpose of or-ganizing a permanent labor union in the respondents'plant.Withinthe next few days, according to the testimony of Zieborak,all thecheckers were discharged except himself and another.On January CONDENSER CORPORATION OF AMERICA3658, 1937, a committee of the discharged checkers headed by JosephRusso visited James B. Carey, president of the United, in his NewYork City headquarters.On January 14, 1937, the first mass meeting of the United washeld at the International Ladies Garment Workers Union hall inPlainfield, a nearby town.On January 18, 1937, a second massmeeting was held at which the United installed its local charter andelected its local officers.On January 19, 1937, Carey dispatched a letter to Octave Blake,president of the respondent Cornell, asserting that the United repre-sented a majority of employees in the plant, demanding recognitionof the United as a bargaining agent for these employees, and re-questing a conference with Blake.On January 25, 1937, the requestedconference took place, but before further describing the experiencesof the United and its members, we will turn our attention to theorganization of the Independent.C. The rise of the IndependentDiana sent word to those of the discharged checkers who residedin South Plainfield that he would aid in their reinstatement if theywould meet him on the night of January 20,1937, at the Silver Moon,a nearby night club.At the meeting, Diana arranged to meet theSouth Plainfield checkers again on the next morning and to inter-cede then with Blake for their reinstatement.He also suggestedthat an independent labor organization be formed to engage in socialactivities and to bargain with the respondents for the purpose ofadjusting in the future such "grievances" as had arisen in the caseof the checkers.He stated that his services were available for theadvancement of such a project.On the morning of January 21,1937,Diana obtained an appointment with Blake at the plant forhimself and approximately nine checkers.Haim Beyer, secretaryand treasurer of the respondent Cornell, was also present.We findthat the testimony of Diana, a ,witness hostile to the Board, accuratelyportrays what happened at the meeting.He testified at the resumedhearing :A. I told Mr. Blake at the time we were putting these boysback to work, that these boys wanted to have an organizationthere, and were going to organize the workers in the plant.Q. Did Mr. Blake say anything when you said that?A. No; he says he had no objection.Q. (By Mr. Maslow.) Did you ask for permission to distributecards in the plant at that time? 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDA.We didn't talk about cards at that time, we asked himpermission to organize.Q. And, he said you could have that?A. Yes.Q. And, did you attempt to organize in the plant the nextfew days after January 21st?A.We did.He gave me permission to go ahead with the organization.Diana further testified that Blake gave him permission to use theplant telephone for the purpose of informing the various departmentheads or other persons in authority that each department was toselect representatives for the purpose of forming an executive com-mittee for the Independent.Diana directed the department heads to send the representativesof each department to the council room.Diana testified also that hereceived permission from Blake, Beyer, and Arnold,12 to use theproperty of the companies, and meetings of the Independent execu-tive committee were in fact held in the conference room of the plantfrom time to time commencing shortly thereafter.Carmine Guili-ana, departmental representative on the Independent executive com-mittee, testified that the first meeting was held during workinghours and that he asked and received permission to attend it fromhis foreman, Jimmy Morris.Harold Brafman, foreman in charge ofdepartment 8, testified that Max Bleich, treasurer and productionsuperintendent of the respondent Condenser, gave him the followinginformation with respect to the Independent:A. Just that we have an independent union and try to workwith delegates.Q. Try what?A. Try to work with the members, rather the delegates ofeach department.Q. Did you work the delegates?A. I worked with them.Diana further testified that he obtained permission from eitherBlake or Beyer to distribute the white membership applicationcards 13 of the Independent in the plant, and that he informed themembers of the Independent committee that he had received per-mission to distribute the cards in the plant.The executive com-mittee proceeded to distribute the cards both in and out of theplant.Diana himself distributed the cards in the plant, and heWilliam F. Arnold was president of the respondent Condenser.isBoard Exhibit No. 5. CONDENSER CORPORATION OF AMERICA367disseminated at the same time the information concerning his per-mission from the management.He testified :I told the workers when I went in the plant with the cards,that I had permission to come in the plant and pass out thesecards, and they didn't have to worry whether they signed themor not, and I think that is the word I told them.Among the departmental representatives who served on the In-dependent executive committee was Lena Sinisgali, clerk of MannySanchez, foreman in charge of department 11 of the South Plain-field plant.While the Independent was thus being formed, the respondenttook steps to impede the progress of the United.Diana requestedthe checkers for whom he had succeeded in obtaining reinstatementon January 21, 1937, to meet him in a pool room opposite the planton January 27, 1937, for the purpose of furthering the projectedindependent labor organization.The checkers appeared at the ap-pointed time but did not find Diana, who had been delayed. Theyleft a written message for Diana indicating that they had decidednot to cooperate in the furtherance of his project.Diana testifiedthat he received this communication and that he could not recallwhether the message also stated that the checkers intended to proceedwith the organization of the United.Diana further testified at theresumed hearing that he was unable to remember whether he reportedthis turn of affairs to Blake.On January 28, 1937, the day afterDiana had received word that they were not in sympathy with theIndependent, the checkers who had been reinstated on January 21,1937, to various positions in several departments of the plant, weredischarged.This time Diana took no further, interest in reinstatingthe checkers.It is obvious that all these discharges were not fortui-tous, and we can only infer that Diana informed the management ofthe sentiment displayed by the checkers.About February 1, 1937, Diana delivered addresses in the plant tothe employees of at least six or seven of the departments.The ad-dresses were made in behalf of the Independent as part of its organ-izational drive.The employees in each successive department wereordered by the respective department heads to stop operations duringworking hours and to gather to hear Diana.We find these facts onthe basis of the testimony of numerous employees who heard thespeeches, of Diana himself, of several foremen in charge of depart-ments where Diana spoke, and of Max Bleich, treasurer of therespondent Condenser and production superintendent of the plant.Bleich himself admitted that he happened upon one of Diana's audi-ences during a speech which was being delivered during workinghours, and that he allowed Ed Munn, foreman in charge of that 368DECISIONSOF NATIONALLABOR RELATIONS BOARDdepartment, to keep the employees from resuming production untilDiana concluded.Harold Brafman, foreman in charge of approxi-mately 125 employees who composed the personnel of department 8,testified that he ordered production stopped for Diana's address onlyafter consulting Bleich.Tangney, foreman in charge of department14, testified that he consulted Bleich during the course of a speech inhis department and that Bleich gave his approval.Bleich testifiedthat an order to stop production for the speeches could have comeonly from him and that he gave none. To the extent that Bleich'stestimony is inconsistent with that of the foremen, we find it notworthy of credence.Upon the basis of the evidence set forth aboveit is obvious that the respondents rendered invaluable service to theIndependent in its organizational drive.Diana himself admitted onthe witness stand that the Independent application cards were dis-tributed among the employees while he spoke.We credit the testi-mony of Ann Jacobs, a production employee in department 9, indi-cating that during and after Diana's speech in department 9, twosupervisory employees known as "Gertie" 14 and "Mary K." distrib-uted Independent cards among the employees in the plant duringworking hours.Alin Jacobs testified that "Mary K." told her andseveral others within her hearing that "if we did not sign them wewould be sorry."We credit the testimony of Augusta Kane, a pro-duction employee in department 8, who disclosed that the followingpersons distributed Independent cards through her department dur-ing working hours on the morning of February 1, 1937: (1) thewitness' immediate supervisor, Gertie Frankel; (2) Henrietta Schaef-fer, secretary to Greenberg, who was the foreman in charge of depart-ment 9; and (3) Walter Deutsch, assistant head foreman of depart-ment 9.On the afternoon of the same day, Deutsch returned toAugusta Kane's table in the company of Schaeffer and Gertie.Augusta Kane described in her testimony the conversation whichensued :Well, about 2:30 on February 1 he came around to me andhe asked me where my card was. I said "Well, I am not handingin my card, I am not signing this card, at all."He said, "Whyaren't you?" I said, "First of all, what are these cards for?"He said, "Well, it's going to be an inside union."Q.What else did Mr. Deutch 15 say?A. Mr. Deutch said to me, he said-it was going to be aninside union and I said all right and he said that this insideunion, well, he said it was going to give us recreation such asball games and dances.And I said, "We are not going to be11Gertie Frankel.15 So in transcript;Deutsch is the correctspelling CONDENSER CORPORATIONOFAMERICA369foolish and sign up just for recreation." I said, "We are inter-ested in wages." I said that the C. I. O. guaranteed us morewages, so he looked at me and he said, "Oh, you're one of them?"I didn't know what he meant by that and this Miss Schaeffer,she said, well she said "If this C. I. O. gets in here" she said,"We are going to pack up and get out of town." She said,"That's what we did in New York."Q. Just a minute.Was Miss Schaeffer standing alongside ofMr. Deutch when the statement was made?A. Yes; there were three of us, Mr. Deutch, Miss Schaeffer,and Gertie.Deutsch's silence during Schaeffer's remarks conveyed the impressionof acquiescence.Early in February 1938 Margaret Gibbs, production employee indepartment 7, was approached during working hours while in thecompany of several other employees by Sarah Martin, supervisor incharge of the presses in department 7.We find that the followingtestimony of Gibbs accurately indicates the nature of Martin's state-ments at that time concerning application cards of the Independent :16A. She told us if we did not sign those cards to join the union,she said, "Either you sign those cards or else."When we askedher if we had to sign them, she said that.Q.What did she say?A. She said, "Either you sign the cards or else."As early as January 27, 1937, John Higgins, production employee,observed the distribution of Independent cards in the plant, althoughnot during working time, by Rose Kemp, supervisor on the initialtest bench in department 13.On or about the night of February 1, 1937, the Independent con-ducted a mass meeting at Park Theater, South Plainfield. Tempo-rary officers were elected, among them being Andrew Cvetko, chair-man.Thereafter, a'series of meetings of the Independent executivecommittee and the Independent officers were held in the plant con-ference room.The meetings were generally held during the workinghours by some of the representatives who were present.Diana waspresent at all meetings as an honorary member. Cvetko, the chair-man, testified that he would allow Diana to conduct the meetingsbecause he, Cvetko, was without experience or knowledge in thesematters.When the executive committee desired to negotiate withthe management, Blake would be called in, and if he was unavail-able, Beyer. It is important to note that the former was presidentand the latter secretary and treasurer of the respondent Cornell,"Board Exhibit No. 5. 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDand that neither was officially connected with the respondent Con-denser,which the respondents argue was the only employer ofvirtually all the workers in the South Plainfield plant.Cvetkotestified that in view of the executive committee's inexperience,Diana was appointed to the committee and given the full power tonegotiate with-the management.After a few days of negotiations, the management agreed earlyin February 1937 to grant a general increase of 3 cents an hour inthe basic wage rate to take effect on February 15, 1937.Notices wereposted in the plant reading in part:The Management is very pleased to announce that as a resultof negotiations with a committee of the Condenser Workers In-dependent Union, representing a majority of the workers in theCondenser Corporation plant, an increased pay of three cents perhour was negotiated.The increased wages will in no way reduce the bonus plan,which will continue along on the same allowed-hour basis aspreviously, but with the new increased base.Starting February 15, 1937, . . . the increase will becomeeffective .. .We find that it was not shown to the respondents at any time thatthe Independent represented a majority of their employees, eithergenerally or in any unit appropriate for the purposes of collectivebargaining.On February 11, 1937, there was published an issue of a periodicalcalled "The C-D Condenser." Both the news and editorial columnsof this issue were largely given over to a thoroughgoing attack uponthe United through propaganda vilifying Carey, its president, andJohn L. Lewis, chairman of the Committee for Industrial Organiza-tion.It was reported that activities of the United and of other affili-ates of the Committee for Industrial Organization in other plantshad had disastrous effects upon the welfare of the workers involved,and employees of the respondents were urged to heed in thisconnection :A FEW WORDS TO THE WISEDON'T LET THATHAPPEN HERE!In a box prominently displayed on the front page of 'the same issuewas a statement signed"Frank A. Diana" and addressed"To C. C. A.Workers from theC.W. I. U."In the statement,Diana said he was CONDENSER CORPORATION OF AMERICA371ready to fight on the side of the employees for the betterment ofconditions,and concluded :I an friendly with both the executives of the Company andthe workers and I am going to look into both sides and see thateveryone gets a fair deal,and that everyone will be happy inthe Borough.Clara S. Leary, director of personnel for the respondent Con-denser, testified that"The C-DCondenser" "was a plant organ pub-lished by the factory and distributed in the plant among its em-ployees."Blake,president of the respondent Cornell, testified thatsinceAugust 28,1937,when the respondent Condenser became awholly owned subsidiary of the respondent Cornell,the respondentCornell has paid the expenses of publishing"The C-D Condenser."Since the respondent Cornell assumed the expenses of publicationupon assuming control of the respondent Condenser,it is clear thatpreviously,and at the time that the issue in question was published,those expenses were borne by the respondent Condenser.The ex-penses of publication to which Blake referred included the salary ofthe editor,Joseph Calcaterra,whose name appeared as editor uponthe February 11, 1937,issue.Upon the masthead of that issue it isset forth that the paper is "Published to Promote the Mutual Inter-ests of the Cornell-Dubilier Corporation and Its Employees." It isobvious that"The C-D Condenser"was being published and distrib-uted on February 11, 1937, by the respondent Condenser with theapproval of the respondent Cornell, and that it was and is regardedby the employees'generally as expressing the views of the manage-ments of both respondents.Upon the basis of the evidence,introduced during the resumedhearing,it is clear that the Independent was formed at the instiga-tion of the respondents,in order to destroy the United.We findthat the respondents,and each of them,have dominated and inter-fered with the formation and administration of the Independent, andthat they have contributed support to it.The respondents havethereby interfered with their employees in the exercise of the rightsguaranteed by Section 7 of the Act.D. The organization of the Brotherhood prior to the execution of theFebruary 19, 1937,contract1.The relationship between the Independent and the BrotherhoodBy January 25, 1937, the respondents had had their first conferencewith representatives of the United and were attempting to discourageits development by the series of discharges mentioned above and by 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDother means discussed hereafter.On February 1, 1937, the Boardissued its original complaint and served it shortly thereafter uponthe respondent Condenser and upon the Independent.This com-plaint, referring to the Independent by description, alleged that itwas a labor organization dominated by the respondents.The evi-dence indicates that thereupon the respondents relinquished the hopeof establishing the Independent as a permanent organization, andthat they sought instead to evade the provisions of the Act by assist-ing the Brotherhood.The third amended complaint alleges that "On or about February18, 1937, respondents, by their officers and agents, induced said Con-denser Workers Independent Union to affiliate with the InternationalBrotherhood of Electrical Workers, a labor organization within themeaning of Section 2 (5) of said Act."Shortly prior to February 11, 1937, it was first suggested at ameeting of the Independent executive committee that it would bepolitic to "affiliate" with the American Federation of Labor.Thesuccess of the Independent in obtaining, within the space of a fewdays, recognition and a greater wage increase than it had in thefirst instance demanded 17 might have been expected to encourage itto resist the Brotherhood as it had the United.Nevertheless, Cvetko,although knowing so little of union affairs that he, as chairman, wasunable to conduct meetings of the Independent executive committee,testified that he was the first to suggest to the Independent execu-tive committee an "affiliation" with the American Federation ofLabor.On the other hand, Charlotte Van Nest, member of theIndependent executive committee, testified that she had requestedDiana to communicate with the Brotherhood for the purpose ofbringing that organization into South Plainfield, without consultingthe Independent executive committee at all.She testified that she"wanted to give them stronger than the inside union," although sheadmitted that the inside union had shown no signs of weaknesswhatever.It is noteworthy, however, that on February 1, 1937, thecomplaint had been issued by the Board which alleged that theIndependent was company dominated.Diana testified that on February 11, 1937, he called William Beedie,international representative of the Brotherhood, and requested himon behalf of the Independent to visit South Plainfield for the purposeof establishing the Brotherhood.Beedie arrived in South Plainfieldon February 12, 1937.He testified that he met Diana opposite the17The Independent had first demanded a 10-per cent basic wage rate increase. Thiswould have amounted approximately to an average increase of 2% cents an hour.Whenthe respondents seemed disposed to accede,the Independent increased its demand to a flatincrease of 5 cents an hour.A compromise was reached at 3 cents an hour. CONDENSERCORPORATION OF AMERICA373plant and that Diana informed him that the Independent was notfaring well and that its members desired to "affiliate" with theBrotherhood.CharlotteVan Nest testified that both Diana andBeedie appeared before the Independent executive committee in theplant conference room and that she had on the day of that meetingobtained from Beyer permission to use the room.We credit thetestimony of Van Nest on this point. It is necessary here to observethat the testimony of Diana, Cvetko, Van Nest, and Beedie, withrespect to the relations between the Independent and the Brother-hood is a maze of contradictions and inconsistencies. It is evidentthat the complete story was withheld and that much was fabricated.Diana testified that he discontinued acting on behalf of the Inde-pendent and turned over all organizing to Beedie after his arrivalin South Plainfield on February 12, 1937.After this date,- Dianamaintained that the Independent executive committee, and with itthe entire Independent organization, informally disappeared : "Justdissolved, didn't see no more of it."On the other hand, Diana testi-fied concerning the events of February 15, 1937, particularly withreference to the Brotherhood mass meeting in the Grant School ofthe afternoon of that day, as follows:Q.... Did you tell this Committee of Twenty-three [theIndependent executive committee] ... there was going to bea meeting in the school [Grant School, South Plainfield] at 4: 30that afternoon?A. Yes. I told them there would be arrangements made asthey instructed and the meeting would be held at night.Q. You made the arrangements yourself, didn't you?A. They asked me to make it -to make the arrangements . . .Q. Now did you tell this Committee of Twenty-three to notifytheir fellow workers about the meeting to be held in the schoolroom that night?A. Yes.Q. Do you remember whether they did so or not?A.Well, they must have.In his brief, counsel for the respondent Condenser admitted thatmembers of the Independent executive committee assisted the organi-zational drive of the Brotherhood, which commenced on February15, 1937, but argued that they engaged in such activities as individ-uals and not as representatives of the Independent."' In contrast tothe position of the counsel for respondent Condenser on this point,the record contains the testimony of Cvetko, chairman of the Inde-pendent executive committee, and we find the facts on the basis ofis See brief in behalf ofthe respondent Condenser,page 2.283033-41-vol. 22-25 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis ,evidence.Cvetko testified that the Independent executive com-mittee requested Diana to bring a representative of the Brotherhoodto South, Plainfield; that he passed word around of the Brotherhoodmeeting of February 15, 1937; that the rest of the executive com-mittee "may have" done the same; and that at the meeting in theGrant School that night application cards of the Brotherhood weredistributed, by the members of the Independent executive committee,as well asby others.19Cvetko continued to distribute Brotherhoodcards in the plant next morning before his work began.With ref-erence to the same day, February 16, 1937, he testified :... the day after the meeting, well, we started to get thecards together,;._,Q.'You say "we," who do you mean?A. The committee itself.,Q. How did' you get them together?A.Well, they, all met 'at twelve o'clock, ... we got togetherand we got all the cards and found out how many we had andwe brought them to Frank.20Q.Well, you received all the cards that were signed, isn't thatright ?A. That's right.Q. Those were the cards signed that morning, is that right?A. That morning and the night before at the meeting.Mr.Maslow : Now, when you saw the cards Monday night,they weren't turned in until the next day?The Witness:Some were turned in that night,those were defi-nitely sure signed it.Q. (By Mr. Maslow)Some the next morning?A. Yes.Q. Each member of the committee went around ...A. Each member of the committeewent around and collectedthe cards from the people.Between February 16 and February 18, 1937,the Independent,through action of its executive committee,transferred its organizationto the Brotherhood.The following testimony by Cvetko indicates19Q.And yourcommittee passed around the cards?A.Well, at the meeting,yes, they passed them on around.also the people themselves,Imeaneven the people thatweren't onthe committee grabbed ahandful of cards.Q Your committeehelped to pass these cards around,is that right?'A Yes.° Frank Diana CONDENSER CORPORATION OF AMERICA375that the Independent executive committee determined officially to takethis step, and by the same token that the leaders of the Independent,in aiding the Brotherhood, were not acting merely as individuals :Q. . . . Did your committee take a formal vote on the ques-tion of whether they should affiliate with an outside organization,was there an actual vote taken?A.Well, it was unanimous.Q.Was there a vote taken?A.We didn't need a vote, everybody spoke.Moreover, we find that at least four of the leaders of the Independ-ent become leaders of the Brotherhood as soon as the transfer, affil-iation, or merger was effected.Diana, who had been originator,guiding spirit, and an honorary member of the executive committeeof the Independent, was elected business agent of the Brotherhoodand continued to take, in the absence of Beedie, the leading role inits affairs.Cvetko, who had been chairman of the Independent ex-ecutive committee, became treasurer of the Brotherhood. JosephFitzgerald, who had been a member of the Independent executivecommittee, became president of the Brotherhood.Van Nest, who hadbeen a member of the Independent executive committee, became amember of the executive board of the Brotherhood.2.The attitude of the respondents toward the BrotherhoodThe respondents took measures to reenforce the impression that theydesired the Brotherhood's organizing campaign to be successful andthereby to assure this outcome.Beedie arrived in South Plainfield on February 12, 1937.Activeorganization in behalf of the Brotherhood extended from MondaytoFriday, February 15 to 19, 1937, and by the latter date, theBrotherhood had obtained upon its cards 21 the signatures of a ma-jority of the employees at the South Plainfield plant.On February 15, 1937, a mass meeting was conducted at the GrantSchool, a public school situated close to the respondents' plant.Uponthe basis of the testimony given by Diana during the resumed hear-ing in this proceeding, we find that the February 15, 1937, massmeeting commenced no later than 5 p. m. From the testimony ofother witnesses, it_appears that the_ meeting commenced at approxi-mately 4:30 p. m.Upon the basis of a tabulation of approximately5,000 daily time slips for the week of February 15, 1937, it appearsthat a large majority of the employees in the plant were dismissedby the respondents prior to 4: 15 p. m. on February 15, 1937. Thetabulation for the 4 remaining days of the- same week, during which= Similar to Board Exhibit No. 17. 376DECISIONS OF NATIONAL LABOR RELATIONS BOARD,time the Brotherhood conducted no afternoon mass meeting, disclosesthat a majority of the employees were regularly dismissed subsequentoto 5:15 p. m.The results of the tabulation 22 point so clearly to theconclusion that the respondents, by dismissing the employees un-usually early on February 15, 1937, were acting in pursuance of aconspiracy to assist the Brotherhood in its first mass meeting, thatwe must disregard the attempts of the respondents to assign as thereason that operations were curtailed on that day for business reasons.Hundreds of employees, finding themselves at liberty in advance oftheir usual quitting time, and knowing of a much publicized massmeeting of the newly arrived Brotherhood to be held at a nearbyschoolhouse at a time also in advance of their usual quitting time,`could have arrived at no other conclusion but that the respondentswere in sympathy with the Brotherhood and intended that their em-ployees attend the meeting.'Moreover, the respondents did not leave the matter to the employees' inference alone.We find that additional and open assistance-was rendered the Brotherhood in support of the February 15,1937,mass meeting.Katherine Fedoruk'23 production employee indepartment 9, testified that Gertrude Frankl,23a her supervisor andforelady in that department, made the following statement on Feb-ruary 15, 1937; to a group of 100 employees in her department :"Girls, I am dismissing you to go to a union meeting at the GrantSchool."Ann Mae Therney and Mary Lane, both production em-ployees in department 7, testified that Catherine Heslin, foreladyin charge of that department, announced the Brotherhood meetingat the Grant School on February 15, 1937, and invited the employeesto attend.Therney testified that "Heslin told a group of about 75employees that there would be a meeting in the Grant School, to goif we wanted to." Therney, Fedoruk, and Lane left work at approx-imately 3: 50 p. m. on February 15, 1937.Therney testified thaton that date the whole personnel of department 7 left work withn Following tabulation represents a close approximation of information gathered from approximately5,000 daily time slips comprising Board Exhibit No. 68:Number ofProportion of 'Proportion ofemployees dis-Dateemployeesemployees dis-missed betweenon the daymissed prior to15 and 5 455shiftto 4 15 p. m..p. M.PercentPercentFebruary 15, 1937-----------------------------------983808.5February 16, 1937______________ ____________________1,01215 558February 17, 1937---------------- ------------------1,08114 860 7February 18, 1937___________________________________8801161 5February 19,1937__________________________ ________97112.560.523 In the complaint this name is erroneously spelled Katherin Feodorik.=8 Referred to in the transcript as Gertie Frankel CONDENSER CORPORATION OF AMERICA377her, and Lane testified that she attended the meeting and saw all theother girls in department 7 on their way to it.This testimony isdenied by Catherine Heslin in her testimony and by GertrudeFrankl in her deposition taken,on November 30, 1937.Pursuantto requests made in briefs filed and at the hearings held for thepurpose of oral argument on February 15, 1940,we have consideredagain the testimony given by these five witnesses at the resumedhearing.The testimony of Fedoruk, Therney, and Lane appears tobe honest and worthy of credence. In weighing the conflictingtestimony of Heslin, we take into account that we find her testimonyto be unreliable in other connections as set forth below in SectionIII G 1, under the discussion to be found concerning the dischargesofMary Lane, Margaret Gibbs, and Ann Mae Therney.We findthat the testimony of Fedoruk,Therney, and Lane,above, accuratelyportrays the events which occurred.Heslin was the forelady of an entire department.Clara S. Leary,personnel director for the respondent Condenser with authority tohire and discharge employees,testified,and we find, that it was herpractice to consult with foremen or executives before making dis-charges,and that foremen made requests of her when they desiredthat employees be discharged.We also find, on the basis of Leary'stestimony,that foremen selected on their own authority, whichemployees were to be laid off. Bleich,production superintendent ofthe respondent Condenser,testified that whenever a person appliedfor reemployment with the respondent Condenser,the persons whohad had anything to do with the previous discharge would be con-sulted.It is clear that foremen, foreladies,and lesser supervisorsregularly recommended discharge and reemployment in the courseof their duties,and it is also clear that foremen and foreladies hadauthority to select which employees were to be laid off and whichwere to be reinstated after having been laid off.We find that further direct assistance was afforded by the respond-ents to the Brotherhood before February 19, 1937,by means of thepersonal efforts, on plant premises, of a supervisory employee of therespondent Condenser and those of the secretary to another super-visor.We credit the testimony of Ann Mae Therney,a productionemployee and a member of the executive committee of the United,who disclosedthat she signed a Brotherhood card 24 on February 16,17, or 18, 1937,when ordered to do so whileat work byher supervisor,Sarah Martin.SarahMartinwas the supervisor of the presses indepartment7.Therneyobserved Sarah Martin approach at leastfive other girls at work one of whom was stationed beside the witness.The testimony of Paul Desjardins,an operative of the Connorsu Similar to Board Exhibit No. 17. 378DECISIONSOF NATIONALLABOR RELATIONS BOARDdetective agency employed at the respondents' plant, disclosed thatthe Brotherhood card which he signed was given to him in the plant,prior to, February 19, 1937, by Lena Sinisgali.Desjardins identifiedSinisgali as. a .non-supervisory employee who worked as the "clerk"of Manny Sanchez, foreman in charge of department 11, the depart-ment in which Desjardins worked.We do not accept that part o-ODesjardins' testimony in which he stated that Sinisgali's organizingactivities in the plant were not conducted during working hours sincehe seemed uncertain and evasive in his answers.On February 18,1937, Lena Sinisgali became the recording secretary of the Brother-hood.The fact, known to Desjardins and presumably to the employ-ees generally, that Sinisgali was a "clerk" or secretary of a depart-ment head 25 must have been taken by the employees to mean thatshe was acting under the foremen's directions and, by the sametoken, that she was soliciting with the approval of the respondents.Sanchez must have known of these activities of his secretary carriedon within his department in the plant, but there is no evidence thathe sought to prevent them.In addition to the acts of assistance rendered to it, the respondentsfurther encouraged the Brotherhood in its membership drive by dis-playing hostility to the United prior to February 19, 1937.Thevigorous attacks upon the United published in "The C-D Condenser"of February 11, 1937, and set forth above, were having their effectin weakening the United as an effective rival of the Brotherhoodduring the campaign of February 15 to 19, 1937.There is no evi-dence of any activity on the part of any supervisor in the SouthPlainfield plant in behalf of the United at any time.The respondents rendered further aid and assistance to the Brother-hood prior to February 19, 1937, by virtue of the discriminatorymanner in which the bargaining negotiations were conducted.a.The bargaining negotiations with the UnitedIn his letter of January 19, 1937, to Blake, Carey asserted thatthe United represented a majority, demanded recognition and re-quested a conference for the purpose of bargaining.Blake metwith Carey at the plant on January 25, 1937. At that meeting,Blake admitted knowing that the United had "done very well hereat my plant."Moreover, Blake did not question a claim made atthat conference by Carey that the United represented a majority.We further find, on the basis of Blake's own testimony regardingthat conference, that Carey indicated that his immediate desire wasmerely for recognition and that demands for wage increases would25Desjardins testified : "She seemedto be the clerk of Manny Sanchez." CONDENSER CORPORATION OF AMERICA379not outstrip organization in the rest of the industry on a comparablebasis.Blake requested time until January 27, 1937, to consult withcertainmembers of the board of directors, and Carey agreed.Mutual oral promises were made to maintain thestatus quountilfurther negotiations; specifically, there were to be no strikes, lock-outs, or discharges, and former discharges which the United claimedwere discriminatory were to be taken up and adjusted. Blakeneglected to fulfill his promise to communicate with Carey or withany other representative of the United on, January 27, 1937.Therecords of the New York Telephone Company reveal that on Jan-uary 29, 1937, a call was made from Carey's office to Blake's office.Blake was not reached, but a message was left requesting him tocallCarey.Neither Blake nor any other representative of the re-spondents communicated or attempted to communicate with Careyat any time between February 2, 1937, and February 23, 1937.Anadditional attempt to communicate was made by Carey in the formof a registered special delivery letter mailed to Blake on February18, 1937.The letter again stated that the United represented amajority and asked that its representatives might meet with rep-resentatives of the management of the respondent Condenser.Al-though this letter arrived at the plant on February 19, 1937, theday on which the agreement with the Brotherhood was executed,Blake testified that he was not in the plant on that date and thathe received it on February 20, 1937.On February 23, 1937, a replyto Carey's letter was sent by Arnold indicating that on February 19,1937, a contract had been executed with the Brotherhood and thattherewas, therefore, no occasion for further dealings with theUnited.We find that no representative of either respondent in-formed any representative of the United prior to the letter of Feb-ruary 23, 1937, that Blake was an officer of the respondent Cornelland not of the respondent Condenser.b.The bargaining negotiations with the BrotherhoodIn contrast to the dilatory and hostile attitude evinced toward theUnited, the Brotherhood experienced no evasiveness.Although theBrotherhood had begun organizing only on February 15, 1937, con-ferences between its representatives and those of the respondentswere held from February 16 to 19, 1937.Representatives of the re-spondents counted and checked the Brotherhood application cardsduring each conference.On each occasion prior to February 19, 1937,it was observed that the Brotherhood had not yet obtained a majority.Nevertheless, negotiations with regard to the substantive terms of acontract between the respondents and Brotherhood were in progress 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom the time of the first conference.Arnold and Blake, presi-dents of each of the respondents, engaged seriously in discussionsconcerning a closed-shop clause and a check-off clause for theBrotherhood.At a conference on February 17 or 18, when the mem-bership of the Brotherhood admittedly still numbered a minorityof employees in the unit claimed appropriate by the Brotherhood,a complete agreement including the closed-shop and check-off clauses,was in fact drafted and discussed.The news of the proposed agree-ment was announced to an assemblage of the employees at a massmeeting of the Brotherhood on the evening of February 18, 1937, anda copy of the afore-mentioned draft was on exhibition.At thesame mass meeting, the charter of the Brotherhood was installedand its officers elected.On February 19, 1937, after it had beendetermined that the Brotherhood had secured the membership of amajority, the contract was executed by the respondent Condenser andthe Brotherhood in substantially the same form as had previouslybeen submitted when the Brotherhood's membership still comprisedaminority.Arnold himself testified that nothing of consequencewas changed.The agreement purports to be effective for 2 yearsfrom the date of its execution and contains a renewal clause dis-cussed bellow in Section V. It contains provisions not only for aclosed shop but also for a check-off of dues for the Brotherhood fromthe wages of all individual employees coming within the collective-bargaining unit defined therein.The check-off is made uncondi-tional; no exception is expressed for employees not members of theBrotherhood either during the 2-week period of grace allowed bythe contract before they are required to become members, or afterthat period.It is common knowledge that labor organizations whichhave had contractual relations with employers for long periodshave frequently been unable to obtain the privilege of a check-off.The system of check-off has been traditionally one of the last con-cessions which employers have been willing to make in their dealingswith labor organizations.Yet, the check-off was granted by the re-spondent to the Brotherhood without any hesitation.The apparentwillingness to make this concession, at a time when the Brother-hood's eventual ostensible majority was still prospective, is a par-ticularly strong indication of the respondents' desire to support theBrotherhood, in view of the manner in which the respondents wereavoiding negotiations with the United during the negotiations for theBrotherhood's agreement.Employees were made aware of theseproposed contractual provisions at the Brotherhood's mass meetingof February 18, 1937.The attitude of the respondents in their negotiations with theBrotherhood made it appear a foregone conclusion from the start CONDENSERCORPORATION OF AMERICA381that some agreement would be reached and a contract executed assoon as the Brotherhood should obtain a majority. "Arnold testi-fied that the negotiations with-respect to the substantive terms ofthe agreement were carried on in advance of the majority becauseit appeared inevitable that the Brotherhood would represent a ma-jority before long.It is not surprising that the majority appearedinevitable in view of the respondents' dual activities on behalf ofthe Brotherhood.On the one hand, they were responsible, as wehave already indicated,, for various practices by which employeeswere coerced to join the Brotherhood and discouraged from join-ing the United.On the other, we find that in their dealings withthe United and with the Brotherhood, they .revealed a strong dis-position to favor the Brotherhood.By this discrimination, therespondents caused membership in the Brotherhood to appear toemployees essential to their job security even prior to the time whenitsmembers comprised a majority.We take into consideration, moreover, that the marked preferencein bargaining relations was shown the Brotherhood by the respond-ents from February 16 to February 18, 1937, a period when (1) boththeUnited and the Brotherhood were claiming to represent amajority; (2) the respondents knew from their own tabulations thatthe Brotherhood represented only a minority of their employees; and(3) the United did in fact represent a substantial minority.Blakewas aware as early as January 25, 1937, that the United representeda substantial number of the employees in the South Plainfield plant.Although the contract of February 19, 1937, purports to be madewith the Brotherhood as representative only of its members; e therequest of the United dated February 18, 1937, for a meeting with themanagement of the respondent Condenser for the purpose of bargain-ing collectively was answered by Arnold in his letter of February23, 1937, as follows :For your information, I desire to advise you that on February19, 1937 I executed, on behalf of this corporation2T anagreementwith Local # B 1041, Electrical Condenser Workers Union,International Brotherhood of Electrical Workers, affiliated withthe American Federation of Labor.'()The contract provides :Agreement entered into this 19th day of February.1937. between the ElectricalCondenserWorker Union Local # B 1041,the International Brotherhood of Electri-calWorkers,American Federation of Labor, hereinafter designated as the Union, forand in behalf of the said Union, and for and in behalf of its members thereof (sic)now employed or hereinafter employed by the Employer and collectively designated asthe Employees.First : The Union hereby agrees that its members employed by the Employer willwork for the Employer upon the terms and conditions set forth in this agreement.117The respondent Condenser. 382DECISIONS OF, NATIONAL LABOR, RELATIONS,-)BOARDIn view of the fact that we have entered into this agreement,I do not suppose that there will be any occasion for holding themeeting which you suggested in your letter.Moreover the contract of February 19, 1937, although it fails to-provide formally for the exclusive recognition of the Brotherhood,provides in its second paragraph that "all workers in the productiondepartments will become members" of the Brotherhood.To condi-tion employment upon membership in a labor organization is un-lawful under the Act if the labor organization benefited by such aclosed-shop agreement is not the exclusive representative of the em-ployees in the appropriate collective bargaining unit covered by suchagreement whenmade.28Finally, it is noteworthy that the 5 days of active organization andbargaining conducted by the Brotherhood covered February 15 toFebruary 19, 1937, a period coextensive with the first 5 days of theformer hearing in this matter.E. Conclusions as to the respondents' relations with the Brotherhoodprior to the execution o l the February 19, 1937, contractWe conclude that respondents have pursued an unlawful course ofconduct calculated to foster and dominate the Independent and thento establish, maintain, and assist the Brotherhood by interference,restraint, and coercion.On the other hand, the respondents, by thecoercive and discriminatory measures described above, discouraged andweakened the United, a labor organization which they opposed fromits inception.We find that the respondents, and each of them, by this conducthave interfered with, restrained, and coerced their employees in theexercise of rights guaranteed in Section 7 of the Act.By their own deliberate conduct, the respondents, and each of them,assisted the Brotherhood in obtaining its majority in the plant, andimposed the Brotherhood upon their employees as bargaining repre-sentative,' exclusive in fact if not in form. In view of the acts ofinterference, restraint, and coercion on the part of the respondent s,we find that the Brotherhood" was not on February 19, 1937, freelydesignated by a majority of the respondents' employees in the collec-tive bargaining unit covered by the agreement of February 19, 1937,whether that unit was appropriate or not.We find that the grantingof the closed-shop contract to the Brotherhood was a part of therespondents' unlawful course of conduct and that it was calculatedto consummate and perpetuate their unlawful plan to deal with theBrotherhood alone to the exclusion of the United and thus to continue23See Section G 2, below. CONDENSER CORPORATION OF AMERICA383to interfere with, restrain, and coerce their employees in the exerciseof the rights guaranteed to them under Section 7 of the Act.The proviso in Section 8 (3) of the Act provides that:... nothing in this Act . . . shall preclude an employer frommaking an agreement with a labor organization (not established,maintained, or assisted by any action defined in this Act as anunfair labor practice) to require ' as a condition of employmentmembership therein, if such labor organization is the representa-tive of the employees as provided in section 9 (a), in the appro-priate collective bargaining unit covered by such agreement whenmade.Since the contract of February 19, 1937, was entered into with alabor organization which had been established, maintained, and assistedby the respondents' unfair labor practices and which was not a repre-sentative of employees freely designated by a majority thereof, itis not within the proviso of Section 8 (3) of the Act and is, there-fore, as a part of an unlawful course of conduct which we have foundto constitute interference, restraint, and coercion, clearly invalid andunlawful under Section 8 (1) of the Act 29F. The assistance rendered the Brotherhood subsequent to the executionof the February 19, 1937, contract1.Assistance rendered the Brotherhood pursuant to the terms of theFebruary 19, 1937, contractAfter February 19, 1937, and pursuant to the unlawful contractexecuted on that date, the respondents further assisted the Brother-hood in various ways, thereby continuing to interfere with, restrain,and coerce their employees in the exercise of the rights guaranteedto them under Section 7 of the Act. In the latter part of February1937, a notice signed by Beedie was posted in the plant stating that acontract had been obtained from the respondent Condenser by theBrotherhood and that:On or before March 1st, 1937, all employees engaged in produc-tion workmust,if they have not already done so, fill out enroll-ment cards with the Local B-1041 Electrical Condenser Workers'29Matter of' National Electric Products CorporationandUnited Electrical and RadioWorkers of America, Local No609, 3 N. L. R B. 475 ;Matter of Lenox Shoe Company, Inc.andUnitedShoeWorkers of America,affiliatedwith the Committee for Industrial Organi-zation,4N. L R 13. 372;Matter of Missouri-Arkansas Coach Lines,IncandThe Brother-hoodof Railroad Trainmen,7 N. LR.B. 186;Matter of Mt Vernon Car ManufacturingCompany, a corporation,andLocal No. 1756, Amalgamated Association of Iron, Steel & TinWorkers of North America,affiliated with the Committee for Industrial Oigasnzatlon,11 N. L R. B. 500. 384DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion of the International Brotherhood of the ElectricalWorkers.AfterMarch 1st, 1937, an initiation fee of $2.00 for all newmembers will be required, and none but union members can beemployed in the plants of Condenser Corporation of America.A foreman named Mario threatened John Sedon, a productionemployee, with the loss of his job if he did not join the Brotherhood.During March and April 1937, the respondents discharged 14 em-ployees named in the third amended complaint.3°These employeeswere discharged under the closed-shop provision of the February 19,1937, contract for the reason that they were suspended from member-ship in the Brotherhood.We will discuss these discharges more fullybelow in Section III, G, 2, in connection with Section 8 (3) of theAct.We find that these discharges, giving effect as they do to condi-tions upon employment imposed by the invalid contract, constitutefurther interference, restraint, and coercion of employees in the exer-cise of the rights guaranteed in Section 7 of the Act.The contract signed by the Brotherhood and the respondent Con-denser on February 19, 1937, in addition to the closed-shop provisionreferred to above, contained the following paragraph providing for acheck-off of dues for the Brotherhood :TWENTIETH. The Employers agree to forward to the. Union onor before the fifteenth of each month a check covering One ($1.00)Dollar,monthly dues to be deducted from pay of employeescoming under the terms of this Agreement.The Employer shalldeduct these dues in weekly installments from the pay of theEmployees.The employees covered by the Brotherhood's contract of February 19,1937, are described in that document as follows :NINETEENTH. This agreement shall apply to workers in pro-duction departments and shall not apply to engineering, labora-tory, shipping, receiving departments, watchmen, maintenance,office, foremen, supervisors, and clerical.On March 15, 1937, the respondent Condenser commenced to remitdues deducted from the wages of employees covered to the Brother-hood pursuant to the contract of February 19, 1937. Since we havefound that the execution of the contract itself was calculated to con-summate and perpetuate the respondents' illegal plan to interferewith, restrain, and coerce their employees in the exercise of the rightsguaranteed to them under Section 7 of the Act, we find that by giving80 John Sedon, Michael Santore, Fred Vitto, Katherine Dolce, Mary Schumacher, ArthurChippendale, John Di Vico, Ann Jacobs, Caroline Callecchio, Tessie Appezzatio, MichaelSabino,Herbert Rydberg, Katherine Fedoruk, and Frances Prohodka. CONDENSERCORPORATION OF AMERICA385,effect to the check-off provisions of that contract the respondents con-tinued to render the Brotherhood unlawful assistance by acts whichinterfered with, restrained, and coerced their employees in the exer-cise of the rights guaranteed to them in Section 7 of the Act.We find that by the various means described above the respondentshave interfered with, restrained, and coerced their employees in theexercise of the rights guaranteed to them in Section 7 of the Act.2.Assistance rendered to the Brotherhood apart from giving effectto the February 19, 1937, contractSubsequent to the execution of the contract on February 19, 1937,the respondents continued to render direct assistance to the Brother-hood as well as indirect assistance by impeding and hindering theprogress of the United as an effective rival..We have already indicated that upon receiving a request for bar-gaining negotiations made by the United in a letter dated February18, 1937, Arnold replied on February 23, 1937, declining to partici-pate in such negotiation on the ground that the February 19, 1937,agreement with the Brotherhood removed the occasion for bargainingwith, the United.It is apparent, on the basis of Arnold's letter, thatthe Brotherhood was treated as the exclusive bargaining representa-tive after February 19, 1937, of the class of employees covered by theaforesaid agreement despite. the provisions therein set forth abovelimiting its application to members of the Brotherhood.Since, how-ever, its membership had been obtained with assistance.of the re-spondents which we have found to be unlawful under the Act, it isclear that the Brotherhood was not entitled to be treated as theexclusive bargaining representative of the respondents' employees.Brotherhood membership cards were distributed in the plant afterFebruary 19, 1937, by supervisory and non-supervisory employees.In March. 1937, Brotherhood. cards were distributed to employees byVirginiaConnors, the supervisor of the inspection tables indepartment .7.-During March 1937, Catherine Heslin, head forelady in charge ofdepartment 7, threatened Mary Lane, a production employee in thatdepartment with discharge for membership in the United.On March30, 1937, Mary Lane ,was discriminatorily discharged by Heslin forattending the mass meeting of March 29, 1937, conducted by theUnited, and for other assistance rendered. that labor organization.The circumstances surrounding the discharge are discussed more fully,below in Section III, H, 1...Also during March 1937, Ann Mae Therney,_ employed as a micacutter in department' 7, was.approached while at work by SarahMartin, her supervisor. , Martin inquired whether she had attended 386DECISIONSOF NATIONALLABOR RELATIONS BOARDone of the mass meetings conductedby the United.Therney repliedthat it was none of her business.Martin then said, If you don'tstop attending those meetings, you'll be fired."Therney continuedto attend the meetings of the United, and she was discharged forthis and other assistance rendered the United.The circumstancessurrounding this discharge, as well as those of Frank La Vecchiaand Margaret Gibbs, are discussed fully below in Section III, H, 1.We have found that the February 19, 1937, contract was invalidand that the Brotherhood was not the exclusive representative ofemployees of the respondents subsequent to that date.It is unneces-sary to decide,therefore,whether the assistance here discussed wouldhave been permissible if the Brotherhood had obtained majoritystatus without the assistance of the respondents and had then becomethe beneficiary of a closed-shop contract.We think not, however,for the Act guarantees to employees the freedom to choose repre-sentatives,and this freedom involves the liberty to change representa-tives.Clearly, an employer may not lawfully recruit membershipamong his employees for any labor organization,save indirectlythrough a closed-shop contract which falls within the proviso ofSection 8(3) of the Act.We find that by permitting supervisory employees to recruit them-bers for the Brotherhood as described above and by dischargingMary Lane, Ann Mae Therney, Frank La Vecchia, and MargaretGibbs for joining and assisting the United, the respondents, andeach of them;have interfered with, restrained,and coerced theiremployees in the exerciseof the rightsguaranteedto themin Section7 of the Act.G. The discharges1.Thedischarges unconnectedwith the contractof February19, 1937During theinitialperiod of operations in South'Plainfield inAugust1936, no labor organizationattemptedto organize the em-ployees of the respondents.When in December 1936,the right toself-organizationand to engagein concerted activities was first exer-cised, six of the employeesinvolved were dischargedfor suchactivi-tieswithinthe space of a few days.It is allegedin the thirdamended complaintthat thesedischarges were discriminatory and inviolationof the Act.Edward Hughes.EdwardHughes wasdischarged on December16, 1936.He had been employed as head checkershortly after thecommencementof the SouthPlainfield operations.The other check-ers were employed subsequently and were supervised by Hughes.During severalweeks prior 'to his'discharge,Hughes engaged inconversationsrelative topay scaleswith Reynolds, his immediate CONDENSER CORPORATION OF AMERICA387superior, who was in charge of the purchase and sales departmentof the respondent Condenser.Hughes maintained that the checkerscould not be held for competent work if their rate of pay was notincreased.Approximately 2 weeks prior to his discharge, Hughessubmitted his proposals in the form of 'a pay scale. In connectionwith his particular interest in the problem of the checkers, Hughesalso reported to Reynolds that there was general, unrest among theemployees, and he discussed labor organizations with Reynoldsseveral times during the 3 weeks prior to his discharge.The checkers who had been under Hughes' supervision met withHughes shortly after his discharge, and they invited the United earlyin January 1937 to establish a local in' South Plainfield.Hughesparticipated in these activities of the checkers, joined the United, andon January 18, 1937, he was elected president of the local.On -December 16, 1936, the day of his discharge, Hughes was sum-moned from his work by Reynolds. Reynolds and Beyer 31 togetherinformed Hughes of his discharge.At the' time, Reynolds assertedthat the reasons for the discharge were irregularities in the checkingdepartment.Hughes requested to know the nature of the irregular-ities.Reynolds cited Hughes' failure to punch his own time card.-'It is true that after his first week Hughes neglected to punch histime card.He explained that 'since he was in charge of recordingtime for the entire production staff, he felt that he could omit topunch his own card, particularly since his duties required, and ineffect proved, his presence at work through the day.Hughes wasa supervisory employee paid on an hourly basis.No position in theplant was parallel to Hughes' position, although some other super-visors were also paid on an hourly basis.While other supervisoryemployees on salary did not punch time cards, there seems to beno custom in the plant exempting hourly paid supervisors similartoHughes from this duty.Nevertheless, it is not contended thatHughes 'profited or sought to profit from the absence of mechanicalrecords of the time spent by him at work. Prior to the announcementof his discharge, it had never been brought to Hughes' attentionthat he was neglecting to punch a card, and he, had not been warnedthat he would be discharged for omitting to do so.Moreover, theemployment records of respondent Condenser do not record anirregularity as the cause for discharge. It was stipulated that anemployment record of the respondent Condenser lists the reason forHughes' discharge as "inaccurate records.",Almost all of the production employees in the plant were paid81Haim Beyer was the secretary and treasurer of the respondent Cornell ; his chief dutywas to act as inspector,for the respondent Cornell, of the respondent Condenser'sproduction. 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDA' piece-work standard of production was set up by time-studymethods.Employees were paid varying bonus or incentive ratesfor production exceeding the standard. It was the 'duty of thecheckers to record for each employee both his working time and thequantity of his production.Complaints of errors were regularlyreceived in the pay-roll department from employees.Hughes testi-fied that numerous complaints arose from the complexity of themethod of wage computation and the consequent failure on thepart of many employees to understand it.That the respondent Con-denser recognized this to be so is indicated by the change to asimilar but simplified system in February 1937. Instructions to em-ployees on the use of this simplified method occupied more than threecolumns inThe C-D Condenserof February 11, 1937. Investigationof the complaints indicated that some had merit and that errors,called "shortages," were attributable to the checking department. Insuch cases the employees received the additional compensation towhich they were entitled.There is no evidence and apparently nocontention that the checkers ever erred on the side of over-compen-sating employees.There was no criticism or warning from the man-agement to Hughes. Because of the difficulty of measuring thevaried and multifarious output on many of the operations, thereseems little reason to believe that the management was dissatisfiedwith the services of Hughes or of his staff on this score.The discharge of Hughes occurred at a time when he was seekingan increase in the wages of the men he supervised.He had re-ported to his superior that the employees generally were dissatisfiedwith conditions, and he had forecast the possibility of the appear-ance of a labor organization.Hughes' discharge appears to have beenan attempt by the respondent to prevent the inception of organizedand concerted activities on the part of its employees.The failureof some of the employees to heed the warning of Hughes' dischargeled the respondent Condenser to fight at every turn their subse-quent exercise of the right to organize.We cannot give credenceto the contentions of the respondent Condenser as to the reason forthe discharge of Hughes.The sole reason offered Hughes at thetime of his dismissal was his failure to punch his time card.Exceptfor his first week, Hughes had not punched the card, and had re-ceived no warning, for a period of approximately 3 months. Sincethere was no claim that Hughes thereby obtained any undeservedcompensation, it would appear that a warning or other less drasticmode of discipline would have sufficed if the respondent Condenserhad been interested merely in correcting the irregularity.Furtherdoubt is cast upon the respondent Condenser's contention that this-irregularity 'was the reason for the discharge by the presence of adifferent reason for discharge on the employment record, viz, in- CONDENSER CORPORATION OF AMERICA389accuracies in the records.We do not believe that these inaccuraciesin the records were the reason for Hughes' discharge.Hughes wasnot confronted with this alleged reason at the time of his discharge,and he had never been previously criticized, disciplined, or warnedin any way.We are left with only one reason for the discharge ofHughes.By eliminating him and several others next to be dis-cussed, the respondent Condenser inaugurated its campaign againstfree and unhampered concerted activity, and its attitude soon de-veloped into the struggle against the United which has been describedabove.We therefore find that Edward Hughes was discharged by the re-spondents because of his action in attempting to obtain increasedwages for the checkers.By discharging Hughes because he participated in concertedactivity for the purpose of collective bargaining, the respondent Con-denser has interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed by Section 7 of the Act.32 Inaddition, a discharge for that reason discourages concerted activityfor the purpose of collective bargaining, and has the effect of dis-couraging the formation of and membership in a labor organiza-tion,which is the customary instrument utilized by employees toachieve collective bargaining.33When the checkers under Hughes' supervision learned of his dis-charge, they arranged the protest meeting, to which we have re-ferred, at the home of Herbert Peterson, one of their number.OnDecember 17, 1936, this meeting took place.Among the checkerspresent was Mitchell Zieborak, an industrial detective supplied byS.H. Connors, Inc., as referred to above.Plans were made at themeeting to approach the management and to contact the Committeefor Industrial Organization for the purpose of forming a permanentlabor organization with outside affiliation.Within the next fewdays, according to the testimony of Zieborak, all the checkers weredischarged except himself and another.34 It is alleged in the thirdamended complaint that on various dates in December 1936 the re-spondentsdiscriminatorilydischarged the following checkers :Lawrence Dowling, Joseph Russo, John Spisso, Joseph De Sepio,and Herbert Peterson. It is also alleged that Arnold Dowling, whowas not a checker, was discharged for union activities during thismonth.We will now discuss these discharges separately.32utter of Indianapolis Glove CompanyandAmalgamated ClothingWorkersof Amer-sca, Local No 145,5 N. L. R. B. 231.33Matter of Stehli and Co, IncandTextileWorkers Union of Lancaster,Pennsylvaniaand Vicinity.Local#133,11 N. L. It. B. 139734Theodore D'Addario, who was one of the checkers at that time, is alleged to have beendisciimmatorily discharged on or about January 8,1937.His case is discussed below.283033-41-vol. 22-26 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDLawyenee Dowling.Since approximately the middle of October1936, the date of his employment, Lawrence Dowling had been as-signed as head checker of department 9 where he recorded the timeand output of production employees.Lawrence Dowling was dis-charged on December 18, 1936, the day following his attendance atthe checkers' first meeting.At that meeting, in the presence ofZieborak, Dowling had been appointed a member of a committee offour to contact an outside labor organization.At about 6: 15 p. m. on the date of his discharge, Harry Chait,the new head checker hired to replace Hughes, requested Dowlingto report to him as soon as he had finished work. Chait had beenhead checker for 2 days previous to this time.What happened be-tween Dowling and Chait is to be found in the testimony of Dowling.Although it was stipulated that if called by the respondents, Chaitwould deny the statements attributed to him by Dowling, we areconvinced by the straightforward and competent appearance ofDowling's entire testimony that his account is trustworthy.Dowlingtestified that Chait said:I am sorry to do this, but we no longer need your services, .. .Dowling then inquired of him the reason :I says, "Is there anything wrong with my work?" and he says,"No, there is nothing wrong with your work, in fact, I don'teven know why they are doing this. I just got orders to do it."So he handed me my check and Mrs. Leary 35 called me over toher desk and told me to give her my button.Thornton, the general caretaker in the plant, came into the personneloffice, put his arm around Dowling and told him to come alongwithout making any fuss.Then Thornton and Munn 36 walked withDowling to the door.With respect to the reasons of the respondent Condenser for dis-charging Lawrence Dowling, it was stipulated by counsel for therespondents and for the Board that "the employment record showsthat . . . the reason was unsatisfactory work, and it is marked `Nore-hire'."Leary testified that her own confidential records of thereasons for discharges made at the time of the various discharges,revealed nothing about Dowling except that "shortages" were reportedto her by operators.Walter Deutsch, assistant foreman of depart-ment 9, testified that quite a few complaints had been lodged withhim against Dowling by employees, some as early as the month inwhich Dowling was first employed.Deutsch testified that upon in-" Clara S Leary was the personnel manager of the respondent CondenserasEd Munn was head supervisor of several departments in the plant CONDENSER CORPORATION OF AMERICA391vestigation he found quite a number of "shortages," and that Hughesverified these by independent inspection.Dowling readily admittedthat many complaints were made to supervisors by employees con-cerning his work.There are many indications, however, whichnegate the contention that this was the reason for the discharge.Noattempt was made to bring out whether the complaints concerningDowling were relatively few or numerous compared, for example,with complaints concerning Zieborak, a checker who was not dis-charged ; 37 there is no evidence of a reprimand from his superiorsat any time; neither Reynolds, Chait, nor Leary mentioned the"shortages" to Dowling at the time of his discharge; and no oneinformed Dowling of this, or any other, alleged reason for his dis-charge.On the contrary, Chait informed Dowling at the time ofthe discharge that he did not know the reason.At the hearing, several questions were put to Dowling by counselfor the respondent Condenser concerning his failure on one occasionto punch the time card on his way in, and on another occasion on hisway out, and the absence of any record for lunch periods. Theirregularities were never called to Dowling's attention at any time,and they were not recorded upon the records or advanced by anywitnesses as a reason for the discharge.We do not consider thesethe true reason for the discharge.Under the circumstances, we are satisfied, and find, that Dowlingwas discharged on December 18, 1936, for his attendance at the meet-ing of the checkers held on December 17, 1936.We cannot believethat the proximity of the discharge to the concerted activity wasmerely fortuitous and that the true reason can be laid to the"shortages" which had commenced in October 1936.We find therefore that Lawrence Dowling was discharged by therespondent Condenser because of his part in the concerted activityof the checkers for the purposes of protesting Hughes' discharge,of bargaining collectively for increases in wages, and of invitingand aiding the Committee for Industrial Organization to establishthe United in the respondents' plant.I3ydischargingDowling because he participated in concertedactivity for the purposes of collective bargaining and other mutualaid and protection, the respondent Condenser has interfered with,restrained, and 'coerced its employees. in the exercise of the rightsguaranteed by Section 7 of the Act. In addition, his discharge dis-couraged concerted activity for the purpose of collective bargaining,37At onepoint,Munn,head foreman in charge of several of the departments, testified.therewere so many that came to me with shortages that that was the regular pro-cedure,to fill out a form, the checker to take that upstairs and investigate it, trace it allthe-way back." 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDand had the effect of discouraging the formation of and membershipin the United, a labor organization intended by employees to achievecollective bargaining, which shortly after this discharge did attemptto organize employees in the respondent's plant with the assistanceof the checkers.38Joseph Russo.Joseph Russo was also discharged on December18, 1936.He too attended the checkers' protest and organizationalmeeting on December 17, 1936.At that meeting, in the presence ofZieborak, Russo had been elected chairman of the recruiting com-mittee and had been appointed a member of the committee of fourto contact outside labor organizations.Previous to December 17,1936, Russo had discussed labor organization with various employeesin and outside the plant.Russo had been hired by Leary on Decem-ber 2, 1936, and worked as a checker during the period of hisemployment.At 5: 30 p. m. of the day on which he was discharged, Chait, thenew head checker, told Russo to report to him before leaving.Russofound Chait in the personnel office.Chait told Russo he was dis-charged and handed him his pay checks.Russo askedfor the reason.Chait's reply, and the ensuing conversation, accordingtoRusso'stestimony,was asfollows :"Well, for inefficiency."He says that was the reason and Isays, "Well, Mr. Chait, how do you know that I am inefficient,you have only been here 2 days and you can't very well knowwhether my work has been inefficient in that time."He says,"Well, it is for economic reasons." I says, "Mr. Chait, I amgoing to be replaced, am I not?"And he says, "Yes, you aregoing to be replaced." I said, "Well, does the economic reasonfit in there?"And he says, "Well, for a thousand and onereasons."I said, "Please,Mr. Chait, just giveme one reasonand then I will be satisfied."He says, "Well, beat it."Although Beyer, the secretary and treasurer of the respondentCornell,was present as Russo was escortedfrom the plant, Beyerrefused upon request to advancea reason forthe discharge and toldRussoto leave the plant.It was stipulated by counselfor the parties at the resumed hear-ing that if Chaitwere calledby the respondents, he would deny thestatements attributed to them byRusso, andhe would testify that he"did not in any way do anything or say anything which would tendto indicate any hostility to the rights of the employeesunder the33Matterof Indianapolis Glove CompanyandAmalgamated ClothingWorkersof Amer-ica, Local No. 145, 5 N. L.R. B. 231;Matter of Stehli and Co., Inc.andTextileWorkersUnion of Lancaster,Pennsylvania and Vicinity,Local#133, 11 N.L. R. B. 1397. YCONDENSER CORPORATION OF AMERICA393Wagner Act, and would particularly deny any acts or conduct whichwould tend to violate any provisions of that Act."Nevertheless, the.testimony of Russo appears to be straightforward and convincing,and his account is substantially in agreement with the testimony ofJohnSpisso and Joseph De Sepio, discussed hereafter.We find thefacts in this respect to be in accordance with the testimony of Russoas stated above.It was stipulated by counsel for the respondents and for the Boardthat the employment record shows that the reason for discharge was"Unsatisfactory work,"and that it was marked"No rehire."Nicholas Tangney,head foreman in charge of departments 14, 15,and 16, testified that although Russo's checking duties were confinedto department 14, he was constantly to be found wandering throughdeparments 15 and 16 in the company of Joseph De Sepio and JohnSpisso, the checkers for those departments.He also testified thathe saw these men smoking in the men's room several times.Tangneytestified that he cautioned the three men about smoking,and askedRusso to keep out of departments 15 and 16.He also testified thathe received from operators six or seven complaints of mistakes inRusso's checking.Asked whether he ever talked to Russo about hiswork, he replied:"Once or twice, I believe."AlthoughTangney testified that he observed Russo wanderingfrom his department from the time Russo first began to work, healso admitted that he had never complained to Hughes althoughHughes was Russo's superior until replaced by Chait 2 days beforeRusso's discharge.Although Tangney admitted that he made nocomplaint to Hughes at any time in respect to any of the allegedunsatisfactory behavior of the checkers,he testified that he didinform Chait of the alleged delinquencies of Russo, De Sepio, andSpisso.In the case of Russo, Tangney testified that he complainedto Chait that Russo was wandering from the department where hebelonged, and was making too many errors,and that this complaintwas indirectly responsible for Russo'sdischarge.Chait took uphis duties at South Plainfield on December 17, 1936,the day beforeRusso was discharged.Harold Schaefer,who was during the time under discussion thechief inspector of the electrolytics test department,covering depart-ments 14, 15, and 16,also testified that he observed Russo, De Sepio,and Spisso roaming about and smoking in the men's room.Hetestified that he reported this to Hughes at least four or five timesand later to Chait. Schaefer stated that the chief complaint againstRusso was that he conversed with the girls who were testing andthereby interfered with their work.Schaefer testified that Hughespromised that he would attend to the matterwhichwas the subject 394DECISIONSOF NATIONALLABOR RELATIONS BOARDof the complaint, but that Hughes took no action. Since Hughesdid, not see fit to take any action in the premises, it seems strangethat Chait, his successor, should have adopted, 2 days after assuminghis duties at South Plainfield, and apparently without warning, themost drastic sanction at his command. If Schaefer's testimony con-cerning complaints made to Hughes is to be credited, 'therefore, itmerely served to confirm a finding, based upon the circumstancesof Russo's assistance of the checkers' labor organization and thecircumstances surrounding his discharge, that the reason for the dis-charge was not Russo's alleged unsatisfactory work or misconduct.We are further impressed with Russo's testimony that prior to thedate of his discharge no superior at any time called inefficiency tohis attention; on the contrary, Hughes, his superior for all but thelast 2 days of employment, complimented him on his work.We are also satisfied that Russo's failure to punch his ,time cardon 2 mornings and at 3 lunch times was not the reason for hisdischarge.These omissions were-not recorded on the employmentrecord or advanced in the testimony of any of Russo's superiors asthe reason for his discharge. It was not contended that Russoprofited by these omissions.The fact that Russo's discharge followed so closely upon his attend-ance at the checkers' meeting of December 17, 1936, the conversa-tions with Chait and Beyer at the time of the discharge, togetherwith the circumstances surrounding the discharges of Hughes, DeSepio, and Spisso,39 all convince us that Russo's discharge was dueto his participation in concerted activities with the other checkerson December 17, 1936, and negate the contention that Russo wasdischarged for unsatisfactory work or misconduct.We therefore find that Joseph Russo was discharged by therespondent Condenser because of his participation in the concertedactivity of the checkers.By discharging Russo because he partici-pated in concerted activity for the purposes of collective bargainingand other mutual aid and protection, the respondent Condenser hasinterfered with, restrained, and coerced the employees in the exerciseof the rights guaranteed by Section 7 of the Act. In addition, hisdischarge discouraged concerted activity for the purposes of collec-tive bargaining, and had the effect of discouraging the formationof and membership in the United, a labor organization intended byemployees to achieve collective bargaining, which shortly after thisdischarge did attempt to organize employees in the respondents' plantwith the assistance of the checkers.4089The latter two are more fully discussed below40Matter of IndianapolisGlove CompanyandAmalgamated Clothing Workers of Amer-ica,Local No. 1115,5 N. L.R.B. 231;,Matter of Stehli and Co, IncandTextileWorkersUnion of Lancaster,Pennsylvania and Vicinity, Local#133,11 N L R B. 1397. CONDENSER CORPORATION OF AMERICA395The money Russo has made at odd jobs since his discharge will bededucted in computing the back pay to which he is entitled.How-ever, his activities as voluntary organizer for the United, for whichhe was reimbursed only to the extent of expenses incurred, will notbe considered in computing his back pay.JohnSpissoandJoseph De Sepio.Both Spisso and De Sepio-werealso discharged on December 18, 1936, the day following their at-tendance at the checkers' meeting.Zieborak was present at themeeting and observed their participation.Spisso and De Sepio wereboth subsequently reinstated by the intervention of Diana on January21, 1937, and they were again discharged on January 28, 1937. Itis alleged in the third amended complaint that both discharges ofboth men were discriminatory.Spisso was in charge of checking for departments 15, 16, and 19, andDe Sepio was his helper.On December 18, 1936, the day of the dis-charge, Spisso conducted Chait, the new head checker, on a tour ofinspection.Chait expressed himself as well satisfied with the waySpisso was handling his job, told him that he would get a secondhelper, and stated that he would obtain an increase for Spisso be-cause of the length of his service.Chait and Spisso separated at5 o'clock on December 18, 1937.At about half past five, Chait toldSpisso to complete his work before leaving for home and to reportto him. Spisso found Chait in Leary's personnel office.De Sepio,Russo, and Lawrence Dowling were also present.According to thetestimony of Spisso, Chait addressed De Sepio, Russo, and him asfollows : "I don't know how to do this . . . I really don't know youfellows, I was just beginning to know you, I only knew you a fewdays, but your services aren't needed here any more."Russo re-quested to know the reason for the discharges, and Chait said : "Ireally don't know . . . I believe it was inefficiency."De Sepio,whose account of the circumstances of the discharge was substantiallythe same as Spisso's, testified that Chait also said that he "had or-ders" to discharge them.De Sepio then asked Beyer the reason forhis discharge.Beyer did not answer. Leary then took the identifica-tion buttons of De Sepio and Russo, and they were escorted out ofthe building.Spisso then sought an explanation from Beyer. Beyerreferred him to Reynolds. Spisso told Reynolds that he had beendischarged.Spisso testified :He thought a minute and he said, "I believe it was ineffi-ciency," so I talked to Mr. Reynolds every bit of half an hourand I think, in fact I know, I proved that it was not inefficiency. 396DECISIONSOF NATIONALLABOR RELATIONS BOARDSpecifically, Spisso indicated to Reynolds that there were relativelyvery few "shortages" attributed to him.Reynolds revealed to Spissoneither a recorded nor oral description of the alleged inefficiency.So Mr. Reynolds just thought a minute and he said "I don'tknow," he said, "The whole checking system is not what it shouldbe in this place."When Spisso pointed out that the checkers were not responsiblefor the system employed, Reynolds, according to Spisso, "just didnot say anything, he said, `Well, I am sorry ..."' This conversa-tion took place in the presence of Beyer and Leary.In February 1937, the management in fact altered and simplifiedthe bonus or incentive system which had proved difficult for thecheckers to handle.It was stipulated at the resumed hearing by counsel for the partiesthat if Chait were called by the respondents, he would deny thestatements attributed to him by Spisso, and as we have noted abovein the discussion of Russo's discharge, that he would testify that hedid not violate in any way the rights of the employees under the Act.Nevertheless, the testimony of Spisso and De Sepio appears to bestraightforward and convincing, and it is in large part mutuallycorroboratory and substantially in- agreement with Russo's testi-mony.We are convinced that the testimony of these men is en-titled to greater weight than that of Chait, and we find it worthy ofcredence.The employment records of both Spisso and De Sepio show thatthey were discharged on December 18, 1936, for a -reason given asunsatisfactory work, and the comment recorded was "No re-hire."Tangney, head foreman in charge of departments 14, 15, and 16,testified that from about December 1, 1936, and thereafter, he noticedthat Spisso and De Sepio were loafers and were violating companyrules.He testified that he complained to Chait, but never to Hughes,of the alleged difficulties with Spisso, De Sepio, and Russo.We have already discussed, in relation to Russo's discharge thetestimony of Harold Schaefer that he observed Russo, De Sepio, andSpisso roaming about and smoking in the men's room.He testi-fied that Spisso was not at his desk when needed for checking.Hefurther testified that he reported these matters to Hughes severaltimes and later to Chait. Schaefer further testified that Hughesinformed him that he would attend to the matter which was thesubject of the complaint, but that Hughes took no action.We havealready observed that since Hughes did not see fit to take any action,it seems strange that Chait, his successor, should have adopted, 2days after assuming his duties, and apparently without warning,the most drastic sanction at his disposal. If Schaefer's testimony CONDENSER CORPORATION OF AMERICA397concerning his complaints to Hughes is to be credited, therefore, itmerely serves to confirm a finding, based upon the circumstances ofSpisso's and De Sepio's assistance of the checkers' labor organizationand the circumstances surrounding their discharge, that the reasonfor these discharges was not their alleged unsatisfactory work ormisconduct.It is also noteworthy that although both Tangney and Schaefertestified that they made complaints to Chait about Spisso's and DeSepio's alleged loafing and smoking, Chait could not give any detailswhen he discharged Russo, Spisso, and De Sepio for "inefficiency."Leary, on the other hand, testified that the reason for De Sepio'sdischarge on December 18, 1936, was for inaccuracies in his recordsin the form of "shortages," and for failure to punch his time card.Leary did not testify that these alleged shortcomings of De Sepio'swere called to his attention, or that his inaccuracies were relativelynumerous.At the time of De Sepio's discharge, Chait merely statedwithout explanation that the reason was inefficiency.AlthoughLeary was present, she does not assert that she advanced an explana-tion.There is no evidence that any explanation was given.Weare satisfied that the alleged shortages and failure to'punch his timecard were not the reason for De Sepio's discharge.-Moreover, thefact that only these reasons were advanced by Leary for De Sepio'sdischarge of December 18, 1936, casts further doubt upon the asser-tions of Tangney and Schaefer that the true reason was loafing andsmoking.Subsequent to their first discharge on December 18, 1936, bothSpisso and De Sepio maintained an active interest in the checkers'labor organization.As a representative of that organization, Spissomet one of the representatives of the United for the purpose of effect-ing an affiliation.Spisso joined the United during the first half ofJanuary 1937 when its organizational campaign began.At the massmeeting of the United on January 18, 1937, Spisso was elected treas-urer of the South Plainfield local.The fact of Spisso's election waspublished on January 19, 1937, in thePlainfield Courier-News, anewspaper widely read in South Plainfield.De Sepio had also joined the United during the first half of Janu-ary 1937, and prior to the election of officers of the local.At themeeting of January 18, 1937, De Sepio was nominated for the officesof vice president and treasurer of the United, but he was defeated.Between January 18 and January 20, 1937, De Sepio was approachedby a man named Spinelli, a special policeman for the Borough ofSouth Plainfied, who told him if he wanted to go back to work "tosee Frank Diana and to forget about this union, so we would nothave any more trouble in town." De Sepio then informed Spisso 398DECISIONSOF NATIONALLABOR RELATIONS BOARDthat Diana wanted to see all the South Plainfield employees whohad been discharged.On the night of January 20, 1937, as statedabove, Diana met with such a group of employees at a nearby nightclub called the Silver Moon.Theodore D'Addario, one of the SouthPlainfield employees present, testified that at this meeting Diana"said he would give us our jobs back."He further testified:And he also wanted to know why a person outside of SouthPlainfield should come into town and try to organize the Con-denserCorporation of America Union when we ourselvescouldn't do it.Well, I didn't see any harm in that, but he saiditwould be our own local, not saying anything about companyunions.The next day we were supposed to meet him in frontof the Condenser Corporation to see Mr. Blake, trying to getreinstatements.De Sepio, who was also present at the Silver Moon meeting, testifiedthat D'Addario's testimony was substantially in accordance with hisown recollection of the meeting.Spisso also testified to the sameeffect, adding that Diana stated that his purpose in starting an inde-pendent union was to obtain increases in pay and to participate insocial activities.We find that these accounts accurately presentthe facts.On the morning of January 21, 1937, Diana ushered the dischargedSouth Plainfield workers into the plant for an interview with Blakeand Beyer.As we have indicated in Section III C, above, at thisconference Diana received permission to organize in the plant.An account of the subsequent rise of the Independent, from thebeginnings here set forth, to the status of a company-dominated andsupported labor organization is set forth in Section III C, above.It is enough to indicate here that it appears from the circumstancessurrounding the reinstatements that Blake, representing the respond-ent Condenser, supposed that the men he was reinstating wouldthereafter support the Independent and cease their active interest inthe United. In this he and Diana were disappointed.The respondent Condenser reinstated all of the South Plainfieldcheckers whom Diana had presented on January 21, 1937.None,however, was reinstated as a checker, although several testified theyexpressed their preference for continuing in their former positions.As a result Spisso and De Sepio were placed in the stock or inventoryroom.Although the respondent Condenser contends that this factis indicative of its judgment that these men had not performed theirchecking duties satisfactorily, we are convinced on the basis of theevidence that its purpose was to break up the closely knit group ofunion-minded checkers and to place them in positions which wouldnot necessitate as much movement and contact with employees as CONDENSER CORPORATION OF AMERICA399checking and w hich' would consequently diminish their union activi-ties 41 except such as could be performed with the respondent'spermission.During the week between January 21 and January 28, Spissocontinued to be active as treasurer of the United.De Sepio continued his active membership between January 21 andJanuary 28, 1937, by attending the mass meeting of the United onJanuary 26, 1937.He also served actively and effectively on a com-mittee of the United charged with the function of obtaining newmembers from among the employees of the respondent Condenser.On January 27, 1937, the day preceding the second discharge ofSpisso, De Sepio, and others of those who had been reinstated 6 daysbefore,Diana called four or five of the former checkers into thepoolroom across the street from the plant during the lunch hour.Spisso and De Sepio were among this group. Diana appeared tobe angry.He said that he had been through the plant that morningwith blanks in an attempt to sign the men up for the Independent,and that while in the factory :. .. somebody told me that you fellows turned against me .. .When I met you at the Silver Moon I took it for granted thatyou were going to stick with me and when I walked into theplace this morning I found out differently . . .Now I want toknow just what is what, either you are going to stay with theother, or you are going to be with us .. .Diana requested that they meet with others in the poolroom at 5: 30that night for the purpose of giving him their decision.He thenturned to De Sepio and said: "You, of all people, I never expectedit from you." Spisso, De Sepio, D'Addario, and others were presentat the poolroom at 5: 30 p. in., January 27, 1937.Diana had notarrived, and they decided not to wait but to leave a message on theback of a cardboard poster.D'Addario wrote the following agreedstatement :We, the undersigned, wish to remain with the other group.This was signed by all those present, including Spisso and De Sepio,and it was left for Diana in the poolroom.At 2 or 3 o'clock on the afternoon of January 28, 1937, there wasall announcement in the plant through the public-address system tothe effect that Diana wished to see Beyer.At 5: 30 on the same af-ternoon, Joseph Chasm, supervisor in charge of the stock or inven-41 Cf.Matter of Fansteel Metallurgical CorporationandAmalgamated Association ofIron, Steel and Tin Workers of North America,Local66, 5 N. L R. B 930, affirmed, so faras material here, inNational Labor Relations Board Y. Fansteel Metallurgical Corporation,306 U. S. 240. 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDtory room where Spisso,De Sepio, and D'Addario had been put towork upon their reinstatement on January 21, 1937, discharged allthree of them.De Sepio testified as follows in describing Chasm'sremarks :"You fellows are discharged";so he turned to me and he said,"I am sorry to see you go, Joe," he said, "You were doing verynice work and I like your work and I want to keep you ..."So I said, "What are you firing me for?""Well," he said, "Ihave my orders."Then he stated something to Spisso andD'Addario.Spisso testified that Chasm told him that although his work wasvery promising, "I will have to fire you."Chasm gave Spisso noreason for the discharge.This testimony was corroborated byD'Addario.Counsel for the respondents and for the Board stipulated that ifChasm were called as a witness by the respondents he would denythe statements attributed to him by Spisso,De Sepio, and D'Addario,and he would testify that he "did not in any way do anything or sayanything which would tend to indicate any hostility to the rights ofthe employees under the Wagner Act,and would particularly denyany acts or conduct which would tend to violate any provisions ofthatAct."Nevertheless, the testimony of Spisso,De Sepio, andD'Addario appears to be straightforward,convincing, and mutuallycorroboratory.The actions which they attributed to Chasm seem tofit easily into the pattern of events leading up to the discharges.We therefore find the circumstances of the discharges to have oc-curred in accordance with the testimony of Spisso, De Sepio, andD'Addario discussed above.For each employee discharged or laid off, the respondent Con-denser customarily made out a pay order or discharge slip on whichwas recorded the date of the dismissal,the reason, the name of thesupervisory employee making the discharge or lay-off, and furtherremarks concerning rehiring the employee dismissed.Board Ex-hibit No. 51 represents a compilation of the pay orders of the variousemployees named in the complaint.The compilation was made byClara S: Leary, personnel director of the respondent Condenser, fromthe original records of this respondent.Pay orders or dischargeslips for Spisso and De Sepio each list a dismissal on January 28,1937, for the reason : "Loafing,wandering around."They are signed"J.Chasm,"and in the column concerning rehiring there is to befound in each case the word "No."Leary further testified that her private records revealed that DeSepio's second discharge was "for loafing and wandering around theplant where he had no business to be."But during the week in CONDENSERCORPORATION OF AMERICA401which De Sepio worked in the stockroom no complaints were madeto him that he was loitering.Moreover, we have found that Chasmdid not advance any reason at the time of the discharge; on thecontrary, he stated that he liked De Sepio's work but had orders tolet him go.During the week in the stockroom Spisso was compli-mented by Chasm for the way he performed his work and particu-larly for the manner in which he supervised the two manual workerstinder him.Although Spisso was questioned by counsel for therespondent Condenser upon his omission on several occasions topunch his time card, no contention was made by witnesses or onthe basis of the Company records that this was the reason for thesecond discharge.Spisso's time card did contain three unpunchedspaces.This card, however, was dated for the week ending December'12, 1936.Spisso was subsequently reinstated on January 21, 1937,despite this defect, and it seems unlikely, therefore, especially sinceno mention was made of the failures to punch at the time of eitherdischarge, that this was the reason for his second discharge.The discharges of Spisso and De Sepio on December 18, 1936, fol-lowing so closely upon their concerted activity of December 17, 1936,and the significant tone of the conversations with Chait and Rey-nolds at the time of the discharges, taken together with the circum-stances of the subsequent reinstatements made for the purpose ofaidingDiana's organization of the Independent, the break withDiana. on January 27, 1937, and the circumstances of the second dis-charges of January 28, 1937, all considered in connection with thedischarges of Hughes, Lawrence Dowling, D'Addario, and others,lead us to the conclusion that the discharges of Spisso and De Sepioon December 18, 1936, and again on January 28, 1937, were effectedbecause of their participation in concerted activity with other check-ers and because of their subsequent activities in support of the United..We find that they were in pursuance of a sustained campaign ofthe respondent Condenser first to interfere with and restrain theconcerted activity of the checkers, and by the time of the seconddischarges to discourage membership in the United and to encouragemembership in the dominated Independent.By discharging Spisso and De Sepio on December 18,'1936, be-cause they participated in concerted activity for the purpose ofcollective bargaining and other mutual aid and protection, the re-spondent Condenser has interfered, with, restrained, and coerced itsemployees in the exercise of the rights guaranteed by Section 7 ofthe Act.In addition, these discharges discouraged, concerted activityfor the purpose of collective bargaining, and had* the effect of dis-couraging the formation of and membership in the United, a labororganization intended by employees to achieve collective bargaining, 402DECISIONS OF NATIONAL LABOR' RELATIONS'BOARDwhich shortly after this discharge did attempt to organize employeesin the respondent's plant with the assistance of the checkers.42We further find that these employees were discharged for thesecond time on January 28, 1937, because of their refusal to supportthe Independent and because of their former participation in theconcerted activities of the checkers and their continued activities insupport of the United.By these discharges on January 28, 1937, therespondent Condenser has discriminated in regard to their hire andtenure of employment, thereby discouraging membership in theUnited, and encouraging membership in the Independent.By thesedischarges on January 28, 1937, the respondent Condenser has inter-fered with, restrained, and coerced its employees in the exercise ofrights guaranteed in Section 7 of the Act.Spisso prefers to be reinstated to his former position as a checkerrather than as a stockman, and we will so order.In order to effectuate the policies of the Act, we will order therespondent Condenser to offer De Sepio a choice of reinstatement tohis former position as a checker, of reinstatement to his subsequentposition as a stockman, or of continued employment in his presentposition.Theodore D'Addario.Theodore D'Addario was discharged onJanuary 8, 1937, was reinstated on January 21, 1937, and was dis-charged again on January 28, 1937. It is alleged in the thirdamended complaint that both discharges were discriminatory.D'Addario was a clock checker.His duty was to check cardspunched by the time clock against the time sheets kept by the restof the checkers and correct all discrepancies.D'Addario attended three or four meetings of the checkers.Zieborak attended the first of these meetings on December 17, 1936.At one meeting, on Tuesday, January 5, 1937, a representative of theUnited was present to confer with the checkers concerning organiza-tion of the plant by the United.On Friday morning, January 8,1937,Chait said he wanted to speak with D'Addario.D'Addariotestified, and we find, that the following conversation took place :... he started to hem and haw, and so on, and I said, "Whatis the matter, Mr. Chait?" "Can't you talk?"He said, "I havebad news for you." I says, "I know. I am through."He said,"That's right," and I asked him is there any reason for it andhe didn't give me any reason, so I said, "Well, let's go and see.Mr., Beyers.411I want to know why I am fired. I don't see anyreason for it."42 See footnote 40 above.13Beyer. CONDENSER CORPORATION OF AMERICA403D'Addario found Beyer.D'Addario testified, and we find, thatthe following conversation took place :I asked him for a reason for my dismissal and he said,"Probably inefficiency."I said, "Mr. Beyers 43 there is no in-efficiency about me. I have all my records of all discrepancies Ifound and proof of all corrections in my little red book which isin the record desk up in the office."And he says, "Well, Ihaven't anything to do with your dismissal.Go and see Mr.Reynolds."D'Addario obtained an interview with Reynolds.D'Addariotestified, and we find, that the following conversation took place :I told him, "I understand from Mr. Chait and Mr. Beyers 48that it is through you that I am being discharged.Have youany reason for it?" . . .He informed me that there were toomany shortages.He said there were thirty of them. I told himI could account for eighteen of those shortages, which I can, andhe admitted, "Although it was not your fault, you in turn shouldhave caught these shortages," and I told him, "Is there anychance for reinstatement?"He then said, "Well we are goingto leave your job open for a week and try it without you." Ithen said, I asked him if it doesn't run right without a manwould I be reinstated and he said "no."The next day I foundout there was a man in my position.At the resumed hearing, it was stipulated by counsel for the re-spondents and for the Board that the employment record lists as thereason for D'Addario's January 8, 1937, discharge the word "unsatis-factory," and that the record was marked "No re-hire."D'Addario was not responsible for 18 of the 30 "shortages" 44because these were caused by the failure of the maintenance-depart-ment checker to send up the labor time sheets necessary for D'Addarioto check against.As for the remaining 12 of the 30, D'Addario wasnot confronted with a written record of these alleged discrepanciesnor was he given an opportunity to look into or discuss them.Again,no evidence is presented to show that even if D'Addario was respon-sible for the alleged shortages, his record was relatively poor ascompared with the rest of the checkers or his successor.Hughes hadcalled only one mistake to his attention.He had never been warnedabout or disciplined for his mistakes.Hughes had complimentedhim on his work.Moreover, in spite of his allegedly unsatisfactorywork, D'Addario was reinstated with the group sponsored by Dianaon January 21, 1937.As in the cases of Spisso and De Sepio, D'Ad-41Beyer."Insufficient pay checks 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDdario was assigned to work as a stockmanalthoughhe requested tobe returned to his former checking position.We find thatthe refusal to reinstateD'Addarioto his formerposition as a checker was due, as in the caseof the othercheckersdiscussed above, to a desire toplace theformer checkers in positionscircumscribing theirpreviouswidespreadcontactswith employeesin the courseof theirduties.The stockroom particularlywas fencedoff from all other roomsand could not convenientlybe left.45Prior to hisreinstatementon January 21, 1937, D'Addario hadjoined the United.He was constantly active andsuccessful in re-cruiting members for that organization.He attendedthe mass meet-ing of the United held on January 26, 1937.We have already discussedthe circumstances surroundingthe shortperiod of employmentof the group thus reinstated by Diana, theirbreak withDiana onJanuary 27, 1937, when he requested supportfor theIndependent,and their discharge on January 28, 1937. Itwas D'Addario who wrote thenote in the poolroomon January 27,1937,which he andother reinstated employees signed,informingDiana in effectthat they would not cooperate in supporting theIndependent but would continue to supportthe United.D'Addario was discharged by Chait on January 28, 1937, togetherwithSpisso andDe Sepio.Chait gave no reason for the dischargeexceptthat he had "orders" fromhis superiors.Chait did say toD'Addario : ". . . and as for you, Ted, you fool around too much."We aresatisfiedwith D'Addario's testimony explaining that thisremarkwas in thenature of a jest.We have already discussed,in connectionwith the casesof Spissoand De Sepio above, thestipulationregarding what Chait would testifyif called as a witness.The circumstancesof D'Addario'sdischarge of January28, 1937,have been more fully discussed above in connection with the dischargesof Spisso and De Sepio.D'Addario's discharge slip listedas the reasonfor the dischargeof January 28, 1937, "Loafinginmen's room."It was signed "J.Chait," andthe commentin thecolumn for remarks respecting rehir-ing was, "No."We are convincedthat Chait was instructed by hissuperiors to fillout the dischargeslip in the manner described.The discharge of D'Addarioon January8,1937,following hissustainedactivityin concertwith the checkers, the inability of hisimmediate superior,Chait, thehead of the checking department, togive a reason for the discharge,and theunconvincing reason advancedby Chait'ssuperior,Reynolds, takentogetherwith the subsequentreinstatement made for the purposeof aidingDiana's organization45 See footnote41, above. CONDENSER CORPORATION OF AMERICA405of the Independent, the break with Diana on January 27, 1937, andthe circumstances of the second discharge of January 28, 1937, allconsidered in connection with the discharges of Hughes, LawrenceDowling, Peterson, Spisso, De Sepio, and others, lead us to the con-elusion that the discharges of D'Addario on January 8, 1937, and onJanuary 28, 1937, were the result of his participation in the concertedactivity of the checkers and of his support of the United.Thesedischarges were in pursuance of a campaign of the respondent Con-denser to interfere with and restrain the United which it opposed, and,by the time of the second discharge, to aid and encourage membershipin the dominated Independent.We therefore find that Theodore D'Addario was discharged onJanuary 8, 1937, because of his participation in the concerted activi-ties of the checkers.By discharging D'Addario on January 8, 1937,because he participated in concerted activity for the purposes of col-lective bargaining and other mutual aid and protection, the respondentCondenser has interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed by Section 7 of the Act.Inaddition, his discharge discouraged concerted activity for the purposeof collective bargaining, and had the effect of discouraging the forma-tion of and membership in the United, a labor organization intendedby employees to achieve collective bargaining, which shortly after thisdischarge did attempt to organize employees in the respondent'splant with _the assistance of the checkers.46`D'Addario was discharged for the second time on January 28, 1937,for declining to support the Independent and because of his formerparticipation in the concerted activities of the checkers and his con-tinuing activities in support of the United.By discharging D'Ad-dario on January 28, 1937, the respondent Condenser has discriminatedin regard to his hire and tenure of employment, thereby discouragingmembership in the United and encouraging membership in the Inde-pendent.By the discharge of January 28, 1937, the respondentCondenser,has interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act.D'Addario prefers to be reinstated to his original position as aclock checker rather than as a stockman, and we will order therespondent Condenser to offer him reinstatement to the originalposition.Herbert Peterson.Herbert Peterson, a checker in department 11,was discharged on December 23, 1936.The day of Peterson's dis-charge followed his attendance at the second meeting of the checkerson the previous night.The first and second checker's, meetings wereheld at Peterson's home.Zieborak was present at the first meeting.96 See footnote 40, above253013-41-vol 22-27 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn addition to his attendance at the checkers' meetings at his ownhome, Peterson's efforts in furtherance of concerted activity had beenproceeding for about a month prior to his discharge.He had usedprevalent grievances, such as the lack of adequate water fountainsand the presence of smoke and fumes, as talking points in advocatingorganization among the numerous employees with whom his check-ing brought him in contact.During the week preceding his dis-charge and between the first and-second checkers' meeting, -Petersonhad complained several times to Manny Sanchez, foreman in chargeof department 11, about the level of wages.Peterson's interest in organizing the workers sprang from the samemotive to benefit the Borough of South Plainfield as Diana's interestin organizing the Independent and aiding the Brotherhood.Themeans adopted by the two men, however, were antithetic.Petersontestified :I did not think that the people in the plant were getting fairplay, they were being worked to death and they were only beingpaid a very limited sum for their labor. I, too, am somewhatinterested in the town, due to the fact that my folks are heavytaxpayers and this company wasn't bringing anything very ma-terial to the town and with wages of that sort you don't build upa town'very much and I personally think that . . . it is a sweatshop.At 5 o'clock on the afternoon of December 23, 1936, Chait, whohad become Hughes' successor as head checker, came to Peterson'sdesk.Peterson testified that Chait waited until he had finished hiswork and then said:It is funny to leave all the dirty work to me . . . I am sorry,but I have to discharge you . . . They are forcing me to doit ... I have tried to keep you but they will not allow me todo so .. . it is too bad they are letting you go because . . . I likeyour work . . . This is a funny company . . . I don't know'why you are being fired.Peterson further testified :Mr. Chait told me that he was very sorry that he had not mademy acquaintance at an earlier date because if he had he wouldhave told me to who to speak and to whom not to speak and whatto say and what not to say.It was stipulated at the resumed hearing by counsel for the partiesthat if Chait were called by the respondents, he would deny the state-ments attributed to him by Peterson, and, as we have noted abovein the discussion of Spisso's discharge, he would testify that he didnot violate in any way the rights of the employees under the Act. CONDENSER CORPORATION OF AMERICA407Nevertheless, we are persuaded by the candid and convincing natureof Peterson's testimony, and the similarity it bears to the circum-stances surrounding Lawrence Dowling's discharge by Chait, that itis entitled to greater weight than Chait's testimony and we find itworthy of credence.It was stipulated at the resumed hearing that Peterson's employ-ment record listed the reason for the discharge as "unsatisfactory"and that it was marked with a notation "Never re-hire." - Bleich,treasurer and plant superintendent of the respondent Condenser, tes-tified that he caused Peterson's discharge by recommending suchaction to Peterson's superior because of numerous complaints fromemployees about his checking.We find this testimony to be untrust-worthy.The questions put to Bleich concerning this point by coun-sel for the respondent Condenser were leading ; moreover, it seemshighly unlikely that a ranking official like Bleich should feel calledupon to take a part in the discharge of a checker not immediatelyunder his supervision for a routine cause and whose alleged short-comings would customarily have been reported by the employees tothe foreman in charge of their department rather than to the plantsuperintendent.Munn, the foreman in charge of a group of depart-ments of which Peterson's department was one, testified that hereceived complaints about Peterson's shortages quite often.Specifi-cally, however, Munn could recall only one case in which a shortagecomplaint respecting Peterson's checking had been sustained.More-over,Munn's testimony indicates that by the nature of the checkingsystem complaints and shortages were to be expected regularly.Munn testified :. . . there were so many that came to me with shortages thatthat was the regular procedure, to fill out a form, the checker totake that upstairs and investigate it, trace it all the way back.We are impressed, moreover, with Peterson's testimony concerningthe difficulties of accurately checking unit production by scale weight,the method employed in the plant.Errors were caused by the lackof uniformity in the amounts of glue and windings on condensers,by the sensitivity of the platform scale to drafts on windy days, andby the fact that the scale was affected when other employees passedit.Peterson complained to Chait several times about this condition.It appears, therefore, that errors of calculation made by Petersonwere caused by equipment rather than by inefficiency.Moreover,Peterson was not criticized for his work by Sanchez, foreman incharge of the department in which Peterson checked production, orany others. , Despite complaints as to shortages, we are convincedthat Peterson's work was not inferior and was not considered inferioreither by-Sanchez, Munn, Bleich,_or Chait.Despite the complaints, 408DECISIONSOF NATIONAI.LABOR RELATIONS BOARDChait told Peterson lie did not know why Peterson was being fired,and Peterson's record was not compared with that of Zieborak, achecker who was not discharged.We find that the alleged inefficiencywas not the reason for Peterson's discharge.Peterson was not later reinstated on January 21, 1937, when Dianasecured the reinstatement of the other South Plainfield checkers.This was because Peterson was notified too late about Diana's desireto see him.When he subsequently met Diana on the street, Dianaasked him if he would like to return to work for the respondentCondenser.Peterson said he would first like to know the reason forhis discharge.Diana replied : "Well, they had their reason."Peter-son,then informed Diana that a Plainfield lawyer had been instructedto initiate proceedings before the Board in behalf of the checkers:Diana replied that the Board could not help Peterson, and told Peter-son to get in touch with him during the subsequent week.Petersondid not attempt to see Diana.Although Peterson desired to returnto work, he did not care to cooperate with Diana because he did notknow Diana's status and he believed Diana's representations were "atrick."As the facts brought out by the evidence indicate, Petersonwas entirely correct in his suspicions of Diana.Under the circumstances, we are satisfied, and find, that Peterson'sactivities in furthering from the beginning the cause of free collec-tive action and organization among the employees, and his participa-tion in at least two organizational meetings of the checkers' labororganization held in his home, were the reasons for his discharge.The circumstances surrounding his discharge, taken together withthe fact that his alleged inefficiency was not the cause of the dis-charge, and considered in connection with the discharge of Hughes,Lawrence Dowling, D'Addario, Spisso, and De Sepio, all lead usinescapably to the conclusion that Peterson's discharge was butanother part of the campaign of the respondent Condenser to destroythe labor organization of the checkers before it attained size orpower.We therefore find that Herbert Peterson was discharged by therespondent Condenser on December 23,'1936, because he participatedin concerted activity with the checkers.By discharging Petersonbecause he participated in concerted activity for the purpose of col-lective bargaining and other mutual aid and protection, the respond-ent Condenser, has interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed by Section 7 of theAct.In addition, his discharge discouraged concerted activity forthe purpose of collective bargaining, and had the effect of discourag-ing the formation of and membership in the United, a labor organiza-tion intended by employees to achieve collective bargaining, which CONDENSER CORPORATION OF AMERICA409shortly after this discharge did attempt to organize employees inthe respondent's plant with the assistance of the checkers.47Arnold-Dowling.Arnold Dowling was discharged on Deco ibeir.22, 1936.Lawrence Dowling, the checker who was discriminatorilydischarged on December 18, 1936, is his brother.Arnold Dowlingwas not a checker.Prior to his discharge, he did not attend anyorganizational meetings of the checkers or of any otherlabor organi-zation.He discussed matters concerning the United only with hisbrother, Lawrence, and he did not in any way lendassistance toLawrence in connection with union activities.The onlysemblanceof participation in concerted activities on his part appears in ArnoldDowling's testimony concerning several conversations relating toworking conditions which he had with two or three of the super-visors.Iii these conversations, which took place largely in Novem=her 1936, Arnold Dowling testified that he requested the supervisorsto remedy the cold and wet conditions under which some of theemployees, who had complained to him, were working.However,Arnold Dowling personally knew of no word or act on the part ofany supervisor or person connected with the management indicatinghostility to his rights under the Act.With respect to two of thesupervisors referred to, it was stipulated at the resumed hearing thatif called to testify they would deny any acts or conduct which wouldtend to violate any provisions of the Act.Arnold Dowling joinedtheUnited at its firstmassmeeting on January 14, 1937, 3 weeksafter his discharge.Approximately 1 week before he was laid off, Arnold Dowlingwas transferred from his position as solution mixer for the assemblyline in department 14 to a position as a packer of capacitors in de-partment 8.This transfer occurred prior to his brother's laboractivities and discharge.It is clear, and Arnold Dowling himselfadmitted, that his transfer was due in part to slack conditions indepartment 14. It is probable that Dowling was selected for trans-fer because of a suspicion on the part of Blake and Tangney 48 thatDowling had deposited rubber bands in a solution he was mixingwhich was required to be virtually without foreign impurities.Arnold Dowling testified that after his brother's discharge, HaroldBrafman, head foreman of department 8, continually watched him.Brafman denied that he was watching Dowling.He explained thathis desk was situated 6 feet behind the packing bench on whichDowling was working.Arnold Dowling testified that Brafmandismissed him on December 22, 1936, saying that he would have tolay him off because there was not enough work left for him. This47 See footnote 40, above.'BTangoey eras head foreman of department 14. 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDreason, given at the time of the discharge, is in conformity with thetestimony of Brafman who explained that he hired Dowling merelyto work on a temporary 10-day job of packing a certain order forshipment.Thereafter, on December 22, 1936, he sent Dowling toLeary with instructions either to find him other work or lay, him off.Arnold Dowling's discharge slip also listed that he was laid off.Although Harold Brafman's name appeared on the slip, he testifiedthat he had nothing to do with placing the word "No" in the rehirecolumn.This, however, may be attributed to Leary who knew ofthe rubber-band incident.She testified that her private recordsrevealed that Dowling's transfer even prior to the lay-off or dis-charge was a precautionary measure taken because Blake believedthat Dowling was guilty of deliberately destroying the utility of thesolution he was mixing.Dowling was in fact never rehired.Upon the basis of this evidence, it is not clear that Arnold Dowling'slay-off or discharge was the. result of union activity.The allega-tions of the complaint with respect to the discharge of ArnoldDowling will therefore be dismissed.Vincent Binicasso,William Wolf, Harry Burr,andJohn Mazza.Vincent Binicasso was discharged on January 13, 1937, reinstatedwith Diana's group of checkers on January 21, 1937, again dischargedwith the group on January 28, 1937, and again reinstated on June 22,1937.William Wolf was discharged on January 13, 1937, and neverreinstated.Harry Burr was discharged January 13, 1937, reinstatedwith Diana's group on January 21, 1937, and again discharged withthe group on January 28, 1937. John Mazza was discharged onJanuary 14, 1937, reinstated with Diana's group on January 21, 1937,again discharged with the same group on January 28, 1937. It isalleged in the third amended complaint that each of these dischargeswas discriminatory.Of the four men, Wolf was the only checker.He attended severalof the meetings of the checkers which have been described above.Wolf joined the United on January 11, 1937, the date which markedthe beginning of active organization on the part of the-United. ' Wolfimmediately became active in recruiting members for the United.On January 12, 1937, Wolf approached Binicasso immediatelybefore Binicasso started work for the day and handed him severalapplication cards of the United.Binicasso left some of the cards inhis coat which hung in the stockroom.Beginning at about 11 o'clockin the morning and continuing during the afternoon, Harold Braf-man, head foreman of department 8, remained in the departmentconstantly, contrary to his custom, and followed Binicasso closelyand watched him.He was aided in watching Binicasso by Catherine11 CONDENSER CORPORATION OF AMERICA411Heslin,'13forelady in charge of departments 7 and 8. In the after-noon of the next day after Binicasso had handed Burr a Unitedapplication,Binicasso and Wolf arrived together at the men's room.Wolf had just lighted a cigarette and Binicasso was about to lighta cigarette when Harold Brafman, who was close behind them, said:I gave you fellows warning, I am afraid we will have to letyou go, .. .Binicasso testified, and we find, that thefollowingconversationensued between him and Brafman :"What am I being discharged for?," and he did not answer,so I said, "I am pretty sure it is not for smoking," . . . so hejust shrugged his shoulders,so he said,"Punch your card," andI went to punch my card .. .Brafman spoke to Reynolds,head of the purchase and sales depart-ment, and Reynolds called Wolf shortly after this incident.Wolftestified,'and we find,that the following conversation ensued betweenthem:"I am sorry, I will have to let you go ..." I said, "Whatfor?"He says, "You were smoking." I said: "How about theother members of the Company?" and he says: "Well, we willtake care of them later."I said : "There is no sign up there,"and he says, "No" and we talked and then he said, "Go up toMrs. Leary and get your check and get what belongs to you andthen leave.That is all."Both Leary and Harold Brafman testified that Binicasso's dis-charge was occasioned by his smoking in the men's room. SeymourBrafman,Harold's brother and a supervisor on the transmittingbench, added that another reason for his discharge was his ineffi-ciency.We cannot accept Seymour Brafman's testimony to thiseffect.The value of Binicasso's services were recognized by two pro-motions to positions of increased responsibility in his first 2 or 3weekswith the respondent Condenser.At the time of his dischargeon January 13, 1937, Binicasso was in charge of the returned-mate-rialsdepartment.Moreover,Binicasso'salleged inefficiency couldnot have been known to the respondent Condenser prior to this dis-charge because Seymour Brafman testified that the inspection of hisbooks from which he drew his conclusion was made subsequent toBinicasso's discharge of January 13, 1937.There was a rule against smoking in the plant, and the employeeswere aware of it. It was rarely if ever enforced except by orders49Mistakenly spelled Heffler from time to time in the transcript 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDto cease and by warnings.Supervisory employees and non-super-visory employees alike were accustomed to smoke regularly in themen's room.Yet Harold Brafman testified that out of the 120 menin his department,he discharged only Wolf and Binicasso for smok-ing.About a week previous to his discharge,Harold Brafmanfound a group of about 12 smoking in the men's room.This groupincluded the supervisor,Seymour Brafman.At that time,HaroldBrafman ordered Binicasso to extinguish his cigarette.At no othertime, except that of the discharge,had Harold Brafman spoken toBinicasso about smoking.We cannot believe, on the basis of all theevidence, that eitherWolf or Binicasso was discharged for smoking.As mentioned above, at 1:30 in the afternoon of January 13, 1937,Binicasso handed Burr, while he was in the plant and on his job,an applicationcard for membership in the United.Burr signed thecard, put it in his pocket,and turned it in to Binicasso at the head-quarters of the United on the same day.This, apparently, was theextent of Burr's union activity prior to his first discharge on Jan-uary 13, 1937.Since October 1936, Burr had been foreman of thewhole stock and receiving department with 22 men under him.OnJanuary 13, 1937, after Burr had received the United applicationfrom Binicasso,Chasm, his supervisor,called D'Amico, one of Burr'ssubordinates,and informed him that the respondent Condenser de-siredD'Amico's immediate dismissal.Burr testified,and we find,that the following conversation took place:[Chasm said,]"That goes for you too,Burr."I says, "Whatdo you mean?""Well," he says,"just that.They asked yourimmediate dismissal.""Well," I says, "What is thereason forit?""Well,"'he said, "They claim that you are inetl'icient;''with-the same breath he told me that, "You did a very good job."Burr asked Beyer for an explanation the next morning,and Beyerrefused to give the reason for the discharge.Beyer admitted toto Burr that it was the general policy of the respondent Condenserto change the work of a person not suited for a particular job ratherthan to discharge him, but he told Burr, "Not in your particularcase."Bleich, treasurer and production superintendent of the re-spondent Condenser, testified that this was indeed the general policyof the respondent Condenser.Although it was stipulated that Chasm, if called as a witness, woulddeny the statements attributed to him by Burr and would furthertestify as noted above in the discussion of Spisso'sdischarge, we areconvincedthatBurr's testimony is entitled to credence not only be-cause of its own nature but also because of the surrounding eventsand because,as we have already found,Chasm's stipulated testimonyappears unreliable in the cases of Spisso,De Sepio, and D'Addario.I CONDENSER CORPORATION OF AMERICA413As for the allegation of Burr's inefficiency, although advancedby Chasm to Burr as the reason he was ordered to discharge him,and supported by the testimony of Mrs. Harold Brafman, we findno record of the respondent Condenser in evidence advancing this,or any other, lawful reason for Burr's discharge.At the hearing,Burr} denied making the errors upon the existence of which rests theclaim that he was inefficient, and denied that any errors were broughtto his attention.It is clear that Burr was an exceptionally valu-able employee who in his first 3 weeks of employment corrected, abadly disorganized receiving department and was thereupon rewardedby Chasm with the foremanship of the entire stock and receivingdepartment.In this position, Burr supervised 22 employees, and hewas placed on a salary.Upon the basis of all the evidence, we findthat Burr was not inefficient, and that on the contrary his work washighly valued by the management. The reason for his dischargeon January 13, 1937, is not to be found in the alleged inefficiencyor irregularities.Mazza joined the United during the week prior to his first dischargeon January 14, 1937.Prior to this discharge, he was very active inorganizational work and succeeded in recruiting many members forthe United.Employees were constantly solicited by him about theplant before and after work and during lunch hour.At about 11: 35 in the morning of January 14, 1937, Jimmy Morris,Mazza's supervisor, told him that he had bad news and that he wouldhave to let Mazza go.We find, despite the stipulation to the effectthat if Morris were called to testify he would deny the statementsattributed to him, that the following testimony by Mazza accuratelypresents the circumstances surrounding his discharge :I said, "What's the idea ?"He said, "I don't know.Don't askme no questions." I said, "What is the matter with these newfellows?Why don't you let them go instead of me? I havemore experiencethan they have."And Jimmy Morris told meto go see Mr. Greenberg and see whatit is allabout, so I did, .. .When Mazza questioned Greenberg, the head foreman in charge ofhis department, about the reason for his discharge, Greenberg said,"We are getting slow now."There is conflicting evidence as to whether Mazza's molding sectionof department 9 was suffering a slack period.Assuming that a lay-off was necessary on January 14, 1937, for business reasons, it iscurious that Mazza was selected despite the fact that he was themolder third in seniority and that 11 junior molders remained on thejob.There is no intimation that the reason for this discharge wasunsatisfactory work.On the contrary, Mazza had been designatedpreviously by Morris as an assistant supervisor and his duties in this 414DECISIONSOF NATIONALLABOR RELATIONS BOARDcapacity were primarily to train other men for work as molders.Moreover,sinceLeary demandedMazza's employee's identificationbutton, it is apparent that his dismissal was intended as a dischargerather than a lay-off.Wolf,has never been reinstated.Binicasso,Burr, and Mazza were reinstated by Blake with Diana'sgroup of checkers on January 21, 1937, under circumstances fullydescribed above.On January 18, 1937, Burr was elected vice president and Bini-casso, financial secretary and trustee,of the Unitedat the mass meet-ing of that date.These results were published in thePlainfieldCourier-News,the local newspaper; on January 19, 1937.Mazza wasappointed chairman of recruiting-for department 9, and many girlsaided him in systematic solicitation.Upon the basis of evidence dis-cussed above,we believe that the subsequent reinstatement on Janu-ary 21, 1937,pursuant to the discussion had at the Silver Moonmeeting with Diana, was motivated by the desire to discourage mem-bership in the United by attracting certain of its recently electedleaders to the newly launched Independent.On January 26, Burr,Binicasso,and Mazza attended the mass meeting of the United. OnJanuary 27, 1937, Diana discovered that the reinstated men could notbe won over to, the support of the Independent.The reinstated menwere thereupon discharged on January 28, 1937.Burr, Binicasso,and Mazza were among the group thus discharged.We will nowdiscuss the circumstances surrounding the second discharges.On the afternooon of January 28, 1937, as Binicasso was leavingthe plant for the day, he saw Harold Brafman, Thornton,and TenEyck, the latter being the lieutenant of the South Plainfield policedepartment.Brafman asked Binicasso for his identification and key.Binicasso then said, "What am I getting fired for?" Brafman re-plied, "I don't know anything about it, . . ."While Binicasso wasattempting to determine why he had been discharged,Ten Eyck sig-nalled him to leave the plant.Harold Brafman testified that he discharged Binicasso on January28, 1937,"for not keeping his records in the stockroom accurate."He noted on Binicasso's discharge slip that he should not be rehired.Despite this proscription,Leary nevertheless reinstated Binicasso onJune 22, 1937, without consulting Brafman, a fact which is con-sistent withthe theory thatBinicasso's employment was dependenton reasons within the knowledge of the management as representedby the head of the personnel department 50 and wholly apart fromthe opinion of his supervising foreman who had information con-cerning Binicasso's value as a worker.Moreover,at the time of the60Leary4 CONDENSER CORPORATION OF AMERICA415discharge, Brafman stated that he did not know the reason.Bini-casso's discharge slip listed the reason for the January 28, 1937,discharge as "Smoking," a notation which Brafman could not explainat the hearing.We believe that Binicasso, as he testified, was notwarned of his alleged inaccuracy.Brafman admitted at the hear-ing that the alleged inaccuracy consisted of "several small mis-takes . . . that did not amount to very much, ...."We do notbelieve that Binicasso was at fault or that inaccuracy was the reasonfor his discharge.Burr had been reinstated on January 21, 1937, to service purchaseorders in the purchasing department.His job was to follow uppurchase orders in order to remind vendors in a systematic fashionof their obligations with regard to dates of shipment.On January28, 1937, he, was discharged by Parry, an assistant in the purchasingdepartment.Parry followed Burr into the men's room after workand informed him that the "Company" desired his discharge.Burrtestified, and it was apparently not denied, that "the reason givenwas that they wanted to cut down expenses in that department." Noother reason was given Burr at the time of the discharge.Burr's foreman during the interval from January 21 to January28, 1937, was one Dawson, and his work was directly under the super-vision of Mrs. Harold Brafman, wife of the foreman, and assistanthead of the purchasing department. She testified that in the absenceof Dawson, who was in charge of hiring and firing, she asked Parryto discharge Burr because Burr was older than she.Mrs. Brafmantestified that she recommended Burr's discharge because of irregu-larities in following up delayed shipments. She testified that accord-ing to an inspection, on the day previous to her appearance at thehearing, of 25 to 50 out of perhaps 200 orders serviced by Burr,she found 4 of Burr's orders which were serviced 1 day or morelate.In view of the fact that Mrs. Brafman told Burr during theweek of January 21 to January 28, 1937, that he "was fitting in therein fine shape," that no criticisms were made of his work that week,and that Parry did not state the alleged reason at the time of thedischarge, we cannot believe that Burr's delay in servicing orderswas the'reason for his discharge on January 28, 1937.In view of Burr's promotions, it is significant that Mrs. Brafmannot only allegedly found him unsatisfactory, but also allegedlythought him unfitted for work in the plant and therefore did notsuggest a transfer to another department in preference to discharge.Itwas, as we have noted, the general policy of the respondentCondenser to transfer an employee rather than lay him off ordischarge him.Mazza was reinstated on January 21, 1937, to his former position.On January 28, 1937, Greenberg instructed Mazza to follow him. 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhen they entered Leary's office,Mazza realized that he was aboutto be discharged,and he handed in his identification button and re-ceived his pay.We find that the following testimony by Mazza accu-rately presents the remaining circumstances surrounding the discharge.Mazza said to Greenberg :"What the hell is this getting to be?A game?" He said,"Please don't ask me no questions.I have nothing to say.Doas you are told, . . ."He said he had no reasons,he doesn'tknow what it is all about himself.Virtually no reason is advanced by the respondent Condenser forMazza's second discharge.His discharge slip, signed by Greenberg,lists"Unsatisfactory,"and with respect to reinstatement,"No." Inaddition to Mazza's promotion to quasi-supervisory duty as evidencethat his workwas highlysatisfactory,we findthathe has never beencriticized but has instead been complimented on his work by six super-visors including Greenberg and Morris.We can only conclude thatMazza's services were not unsatisfactory and that the listed reason wasnot the real reason for his second discharge.There is no evidencethatMazza was offered a transfer on January 28, 1937, and we findthat this is a suspicious circumstance in view of the respondentCondenser's policy in this regard.Taking into consideration the circumstances surrounding the firstdischargesofWolf,Binicasso,Burr, and Mazza, following uponWolf's participation in the concerted activities of the checkers andthe activities of all four in support ofthe United,and taking intoconsideration also the respondent Condenser's animus toward; thoseactivities as evidenced by its numerous discharges previously discussed,and upon athoroughconsideration of all the evidence discussed above,it is apparent,and we find,that those discharges were due to theunion activities of the four employees.The reinstatements of Burr,Binicasso,and Mazza on January 21, 1937, were, as we have foundin connection with the simultaneous reinstatements of Spisso, DeSepio, and D'Addario,motivated by a desire to aid in the formationof and encourage membership in the Independent,and at the sametime to discourage membership in and support of theUnited.Thedischarge of Burr and Binicasso on January 28, 1937,followingthe publication of their election to office in the United,and theirrefusal to desert the United in order to cooperate with Diana insupport of the Independent,parallel the discriminatory discharge ofSpisso, discussed above.The fact that the discharge of Mazza fol-lowedhis intensive recruiting drive as chairman of such activitiesin department 9, and his refusal to cooperate with Diana in sup-port of the Independent,leads us to find that he too was dischargedfor his stand with respect to these labor organizations. CONDENSER CORPORATION OF AMERICA417We therefore find that William Wolf, Vincent Binicasso, and HarryBurr were discharged by the respondent Condenser on January 13,1937, and John Mazza on January 14, 1937, because they joinedand assisted the United, and, in the case of Wolf, also because ofhis former participation in the concerted activities of the checkers.We further find that Binicasso, Burr, and Mazza were dischargedfor, the second time on January 28, 1937, because of their refusalto support the Independent and because of their continued activitiesin support of the United.By discharging Wolf, Binicasso, Burr, andMazza, the respondent Condenser has discriminated in regard totheir hire and tenure of employment, thereby discouraging member-ship in the United, and in the cases of the latter three, thereby en-couraging membership in the Independent.By these discharges, therespondent Condenser has interfered with, restrained, and coercedits employees in the exercise of rights guaranteed in Section 7, ofthe Act.In order to effectuate the policies of the Act we will order therespondent Condenser to offer Burr a choice of reinstatement toeither of his former positions.Binicasso was-reinstated to the employ of the respondent Conden-ser on June 22, 1937. In order to effectuate the policies of the Act,we will ordel the respondent Condenser to offer Binicasso, in addi-tion to the amount of back pay lost, a choice of reinstatement to hisformer position or of continued employment in his present position.Mazza was reinstated to the employ of the respondent Condenseron April 26, 1937. In order to effectuate the policies of the Act, wewill order the respondent Condenser to offer to Mazza the back paywhich he would have earned had he not been discriminatorilydischarged.Joseph Zsamba.Joseph Zsamba was discharged on January 14,1937.Prior to his discharge, he did not participate in the concertedactivities of the checkers.He testified first that he joined the Unitedat its first mass meeting on January 14, 1937, and later asserted thathe joined a week previous to that date, and was active in recruitingmembers before his discharge.He testified that on January 13, 1937,he approached an employee outside the factory during lunch hour.This employee he identified only as "Bill."He further testifiedthat upon the following day, "Bill" disappeared during lunch hourand refused to reveal where he had been. Subsequently that day,he testified that Brafman reprimanded him for talking and for"fooling around."Both Brafman and Leary testified that they observed Zsamba.roaming about and wandering away from his bench. This is cor-roborated,by the evidence of Zsamba's discharge slip which Brafmansigned and on which there is the notation : "Laid off, roaming around." 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of evidence, it does not appear that Joseph Zsamba'slay-off or discharge was the result of union activity.The allegationsof the complaint with respect to the discharge of Joseph Zsamba willbe dismissed.Esther Locke.Esther Locke was discharged on January 20, 1937.She had joined the United at the first mass meeting of January 14,1937.She became active, prior to her discharge, in recruiting mem-bership outside the plant during lunch hours.She kept applicationcards with her in the plant but did not distribute them there exceptwhen she signed up members in the ladies' room of the plant.Locke-also attended the mass meeting of the United on January 18, 1937.At about 2: 30 in the afternoon of January 19, 1937, Locke, in speak-ing to another employee in the ladies' room, stated that she was amember of the United. Sarah Martin, a supervisor or sub-super-visor in department 7, happened to be present at that time, and sheoverheard the conversation.She said: "Yes?Well, you want tokeep it under your hat."Locke was a mica cutter in department 7. Catherine Heslin wasthe forelady in charge of that department.There is substantialagreement in the testimony of these two witnesses with respect tothe circumstances surrounding the discharge.Heslin told Lockethat the reasons for the discharge were decrease in' her averagequantity of production and the fact that she was quarreling withanother employee.Locke admitted that Heslin had reprimandedher at 5:30 in the afternoon of the day previous to the dischargefor stirring up a personal quarrel with an employee named Troliam.Locke further testified that she rejected Heslin's suggestion tobring such matters to her, and that she asserted that she couldfight her own battles.Heslin testified that Troliam had reported toher that she had been threatened, and that in the course of the morn-ing she heard loud talking in the ladies' room and upon investigationfound Troliam and Locke and observed that Troliam was crying.This quarrel apparently did not concern union affairs since Locketestified it was the result of rumors about herself being spread byTroliam.Heslin testified that a third reason for the discharge was the poorquality of Locke's work.Locke's discharge slip signed by Heslin,also lists "Poor Work" as the reason for the discharge.Heslin testi-fied that she had spoken to Locke several times about the qualityof her work. Although Locke denies having been criticized byHeslin with regard to her work, we find that Heslin's testimony inthis regard, corroborated as it is by the stipulated testimony of SarahMartin, and by the testimony of Leary based upon her own records,appears to be worthy of credence.We find that the reason for CONDENSER CORPORATION OF AMERICA419Locke's discharge was the poor quality of her work, her quarrel, andthe 2-per cent decrease in the quantity of her production.Upon the basis of this evidence, it is clear that Esther Locke'sdischarge was not the result of union activity.The allegations of thecomplaint with respect to the discharge of Esther Locke will there-fore be dismissed.Ann ColeyandPhyllisFisk.Coley and Fisk were regularlyemployed as calibraters in department 9, known as the mica depart-ment.It is alleged that the respondents discriminatorily orderedthem to undertake onerous tasks and duties for the purpose of dis-couraging them in their employment, thus compelling them to leavetheir-positions with the respondents on or about January 22, 1937.We do not believe that the evidence sustains these allegations.Coley and Fisk did quit work in the South Plainfield plant onJanuary 22, 1937.Several days before January 22, 1937,'the volumeof calibrating work decreased.Coley and Fisk were given otherwork in their department until January 21, 1937.On, January 21,department 13.Soldering, particularly under the conditions existingin department 13, was exceedingly disagreeable work.After work-ing at soldering for part of January 22, 1937, Coley and Fiskrequested retransfer to department 9.This 'request was refusedbecause no work was available for them in department 9.Thereupon,they, quit work.'During the week before Coley and Fisk quit, many other employeesin department 9 were laid off because work was currently slack inthat department.Coley and Fisk were given other work first in de-partment 9 and thereafter in department 13.Although they hadbeen recruiting membership for the United since prior to January14, 1937, we conclude, upon the basis of all the evidence, that thisactivitywas not a reason for the transfers of either of these em-ployees.The allegations of the complaint with respect to Coley andFisk will therefore be dismissed.Lucy Dell'Olio.Lucy Dell'Olio was discharged on January 19,1937, the day following her election as secretary of the United.Theinformation concerning her election to office was made public on theday of her discharge by thePlainfield Courier-News.She was notpresent at the first meeting of the checkers on December 17, 1936.She was, however, elected by the checkers to act as a member of thenucleus prior to her connection with the United. She joined theUnited January 15, 1937, 4 days prior to her discharge.Deutsch,assistant foreman of department 9, saw her as she was returningfrom the mass meeting of the United on the evening of January 14,1937, in the company of Gladys Del Pappa, another employee.Ac- 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDcording to Deutsch's own testimony he asked whether they had beento the union meeting and was answered by Del Pappa in the affirma-tive.Deutsch's remarks to these employees at that time are dis-cussed below in connection with the discharge of Del Pappa.OnJanuary 18, 1937, the following incident took place as described inthe testimony of Dell'Olio :The day before I was discharged, why this Mr. Reddey,," calledanother girl and myself over to one of the tables and asked us ifwe were told we had to join the uni01152 in order to keep ourjobs.So I told him that we were asked to join the union but wewere not told we had to do so, so he told us we did not have tojoin the union to hold our jobs, so he said the company was verybitter about it and that they would fire anyone who would jointhe union, so when we told him they couldn't do that, he said,the company would find a good excuse to do that.At the mass meeting on the night of January 18, 1937, 1 day priorto her discharge, Dell'Olio was elected secretary of the United., ThePlainfield Courier-Newspublished her name and the fact of her elec-tion in all editions on January 19, 1937.The first edition was dis-tributed in South Plainfield between 3 and 4 o'clock in the afternoon.Dell'Olio was discharged at 5:30 on the same afternoon.At that time, Reddey told Dell'Olio to report to Leary.Dell'Oliotestified as follows :... she 53 was speaking to someone in there and I waitedawhile, then she picked up this check from the desk and she askedme if I was waiting for it and I said I didn't know, so theyhanded me the check and asked me if I had trouble with theforeman, and I said no, not that I knew of, except that I hadbeen reproved for a mistake I had made about 4:30, and shesaid she didn't know anything about it. She asked me for mybutton.She asked me to sign for it. She said she would haveto find out what it was all about,, that she didn't know why Iwas being fired.She gave me no reason.We find that Dell'Olio's testimony accurately presents the circum-stances surrounding the discharge.Dell'Olio's job was to stamp various information on condensersand containers; she was the only employee who performed that typeof work.On each order, there was a specification listed from whichshe would obtain the correct stamp.Tangney, foreman in charge61Hack Reddey,or Ready, was the assistant foreman of department 14 In which Dell'Olioworked.Tangney was the foreman in charge of this department."The only union active in the plant on January 18, 1937, was the United.IsLeary. CONDENSER CORPORATION OF AMERICA421of the department in which Dell'Olio worked, testified that he contin-ually received complaints from customers and inspectors about incor-rect stamping.He testified that one incorrect stamping job, causinga delay of 5 or 6 hours necessary to rub off and replace the stamp, wasthe basis for his recommendation of dismissal.He made out a dis-charge slip stating the reason as "Inefficiency, too many errors."Hesigned his name and added in the rehire column the notation "No."Leary testified that Tangney showed her the misstamping job whichallegedly caused the dismissal and explained that the error was madebecause Dell'Olio did not look up the specification to see that thenumber had been changed.Dell'Olio testified concerning this mis-stamping that she had been given a specification number, had lookedfor the proper stamp in the specification sheet in a book kept for thatpurpose, and had stamped the order accordingly.Ten minutes afterhanding in the stamped condensers, she was called to Tangney's 54desk and told she had misstamped them. This occurred at 4:30 inthe afternoon, approximately an hour after the publication ofDell'Olio's name in thePlainfield Courier-Newsas an officer of theUnited.Dell'Olio referred back to the specification book and dis-covered that another specification sheet indicating a different stamphad been slipped into the book under the sheet she had first used.There had never before been an instance where two sheets, one ofwhich superseded the other, had been in the book together.No one,except foremen, places sheets in the specification book.We con-clude, upon the basis of Dell'O1io's testimony and all the remainingevidence concerning her union activities and discharge, that the mis-stamping of the order in question was induced by Tangney andReddey in order to find an excuse for discharging her. Previousto the "error" which resulted in her discharge, Dell'Olio had neverbeen criticized by her superiors, nor had she been disciplined forimproper work.We find that she was not inefficient, and that heralleged inefficiency was not the reason for her discharge.The fact that Dell'Olio's discharge on January 19, 1937, followedso closely after she joined the United and had become an officer ofthat union, the threatening conversation with Reddey, the previousencounter with Deutsch on the night of the United mass meeting, andthe circumstances surrounding her misstamping and discharge, con-sidered in connection with the campaign of the respondent Condenseragainst the United as evidenced by the numerous discriminatory dis-charges previous to January 19, 1937, all lead us to the conclusion thatDell'Olio was discharged on that date because she joined and assistedthe United, and we so find.a,Misspelled Tangenni from time totime in the transcript.283033-41-vol 22-28 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDBy this discharge, the respondent Condenser discriminated in re-gard to hire and tenure of employment, thereby discouraging member-ship in the United, and interfered with, restrained, and coerced itsemployees in the exercise of rights guaranteed in Section 7 of theAct.Gladys Del Pappa.55Gladys Del Pappa was discharged on Janu-ary 21, 1937.She joined the United at the first mass meeting on Janu-ary 14, 1937, in Plainfield.She left the meeting in the company ofDell'Olio, and in a store four blocks distant she found Deutsch, theassistant foreman of department 9, in which she then worked.DelPappa testified that when they entered the store, the followingconversation ensued :[Deutsch asked,] "Oh, Gladys, have you been to the meeting?"and- I said, "Yes, Mr. Deutsch," and lie kept arguing with me hesaid it wouldn't do me any good . . . and he said, "Well, if youhave your job you had better stay away, if you value your jobyou had better stay away from those meetings," and we kepttalking and then, oh, I was about to leave and he ... said, "Oh,Gladys, do you know how to pray," and I said "Yes," and hesays, "Well pray that no one saw you there," so we went home.Deutsch admitted that he asked whether these girls had been to themeeting of the United, and did not deny the expressed warningsattributed to him.He testified that he asked about their attendanceat the meeting out of mere curiosity, and he claimed that he told noone of Del Pappa's attendance.The nature of the circumstances, thetestimony of Deutsch and Del Pappa, and the subsequent events con-vince us that Del Pappa's version of the conversation accuratelypresents what happened.On January 15, 1937, the day following the encounter with Deutschin the candy store, Del Pappa was transferred from her work as afoil separator in department 9 to department 12.The occasion forher transfer was the acquisition of an automatic machine which madeDel Pappa's machine obsolete.Deutsch testified that she was stack-ing in department 9 for a week before her transfer, but that hedesired the transfer because she did not know how to do the work.Although approximately 100 to 150 employees were transferred fromdepartment 9, only 10 were sent to work in department 12, and ofthese, only 2, including Del Pappa, were given soldering work to do.Del Pappa found that soldering was unpleasant work. She burnedher hand, and smoke caused her face to break into a rash which hassince left marks.She was therefore anxious to return to depart-i'The nameof this individual was spelled in the complaint as "Gladys Del Capa " Itwas amended to its present form during the hearing on motion of counsel tom the Board. CONDENSER CORPORATION OF AMERICA423went 9.On January 21, 1937, about a week after her transfer todepartment 12, she asked Leary for a transfer back to department 9.Leary referred her to Deutsch.Both Deutsch and Greenberg 6s in-dicated that they would take her back, and Del Pappa so reportedtoLeary.Leary balked and said she had not told Del Pappa tosubmit her name to Deutsch at that time.When Del Pappa ex-plained that it was Greenberg who was agreeable, Leary becameenraged and swore :To hell with Mr. Greenberg. I will slap his damned face.Del Pappa then said she would rather be laid off until needed else-where than to return to work in department 12.Leary replied:I will give you a lay-off ...You are getting a good one .. .In an attempt to refute this testimony, Leary testified that DelPappa heaped abuse upon her before the employees of department12 charging that while others were being called back to department9 she was being discriminated against.Leary testified that onlystackers were being returned to department 9, and that Del Pappawas not a stacker.Leary testified Del Pappa refused to go backto work in department 12, and she therefore told her to leave.Learyalso signed a discharge slip for Del Pappa listing as the reason fordischarge,"Insolence,disobedience,refused to work," and listing withrespect to rehiring the comment, "No."However, Leary did notattempt to deny that Del Pappa told her that Deutsch and Greenbergwere willing to take her back to department 9.We therefore findunworthy of credence Deutsch's testimony that after a week's trial,Del Pappa did not know how to perform the stacking operation.The great majority of the employees of South Plainfield were localunskilled labor and were taught the various operations in the plant.Del Pappa's transfer to an extremely objectionable job on the dayafter she encountered Deutsch on her way from the mass meetingof the United,and Leary's refusal to return her to her previous posi-'tiori although her foreman was willing to take her back along witha group of other stackers being reinstated,considered in connectionwith the campaign of the respondent Condenser against the Unitedas evidenced by the numerous discriminatory discharges previous toJanuary 21,1937, and the attempt to launch the Independent on thatdate or the day before,all lead us to the conclusion that Leary tookadvantage of slack work in the stacking department to relegate DelPappa to an obnoxious and inferior job because she joined and as-sisted the United.Del Pappa might have accepted the discriminatorytransfer or demotion and subsequently filed charges alleging thatNGreenberg was the foreman in charge of department 9He -eas Deutsch's superior 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe employer was engaging in an unfair labor practice. It wasequally justifiable for her to have refused to continue to perform therelatively obnoxious work to which she had been discriminatorilytransferred and to have resigned.Thus her refusal to submit toan unfair labor practice under these circumstances cannot be con-sidered acts of insubordination and cannot justify her discharge.57We therefore find that Gladys Del Pappa was discharged by therespondent Condenser on January 21, 1937, because she joined andassisted the United.By that discharge, the respondent Condenserhas discriminated in regard to her hire and tenure of employmentand the terms and conditions of her employment, thereby discourag-ing membership in the United, and has interfered with, restrained,and coerced its employees in the exercise of rights guaranteed inSection 7 of the Act.John Higgins.John Higgins was discharged on January 27, 1937.He joined the United in January 1937 prior to his discharge.When he returned from lunch on the afternoon of January 27,1937, he saw Rose Kent,511 supervisor in his department, distributingapplication cards for the Independent.Higgins himself distributedabout 15 United application cards before the end of that lunch1peridd:'Higgins testified with reference to Kent as follows :It was after I started giving out my cards, she said to me, "youbetter stop giving out these cards, you will get into trouble."I said, "you were giving out cards, weren't you ?"At quitting time at 5:30 that afternoon, Fidel, Higgins' foreman,told him that Leary wanted to see him.Higgins testified that Learywas at a loss to know why he was sent to her. Leary's secretary saidthat she had some final pay checks for Higgins.Leary told Higginsthat he would have to see his foreman if he wanted an explanationfor his discharge.Higgins worked as a tester to detect oil leaks in oil condensers.Fidel, his immediate supervisor, was the chief tester.Fidel, ex-plained to Higgins that there was some bad work of his that hadbeen rejected by customers.Higgins testified that he had not doneany bad work that afternoon and that he had not been criticized forbad work that afternoon.But it is clear upon the basis of the testi-mony of Fidel and Munn 69 that the unsatisfactory work which theyassigned as the reason for the discharge was performed weeks andperhaps months prior to the discharge.Higgins was a, tester whose job"'Matter of Waggoner Relining Company,Inc, and IV T Wagponet E5tnteandInterno-tconal Association of Oil Field,Gas 1Velland Refine) yWo,teisof America.6 N1,R R731S'The name of this individual sometimes appeais in theie4_oi d as `Rump69Munn was the foreman in charge of Higgins'departmentA CONDENSER CORPORATION OF AMERICA425was to inspect oil condensers and to reject those from which oil leaked.It was vital that the oil be hermetically sealed in the condensers.If Higgins allowed defective condensers to pass, they would be soldto customers in that condition.The customers would not discoverthe defect until the condensers were used in radio or telegraphicinstruments long after Higgins' inspection.Munn testified that hehad received a complaint from the Submarine Signal Company withrespect to defective oil condensers.The Submarine Signal Companyis one of 'the respondent Condenser's most important customers.Upon receiving the complaint from the Submarine Signal Com-pany, Munn immediately saw Fidel, the chief tester, and he also spoketo Bleich.Munn testified that he then inspected the final test line andthe packing department and found further leaky units packed andabout to be packed for the Submarine Signal Company.Munn tes-tified he showed some of the returned units and some of the defectiveunits taken from the packing department to Higgins.He latercharge, "Allowed leaks thru final test," and under the rehire column,"No."This alleged reason for the discharge is supported by Leary'srecords.Fidel testified that he had noticed that Higgins had passedleaky condensers once or twice previous to the time of his dischargeand that Fidel had warned him of the gravity of this defect.Fideltestified that he had not thought Higgins' carelessness sufficient causefor discharge until Bleich spoke to him of the Submarine SignalCompany complaint and suggested the discharge.During the period in question, Higgins was the sole tester forleaks in oil condensers.The test for oil leaks was of such a naturethat no defective condensers could have been approved for shipmentifHiggins had clone his job properly.We find that the testimony of Munn, Fidel, and Leary with re-spect to the reason for Higgins' discharge is in accordance with thefacts.At the beginning of April 1937, Higgins approached Diana for.the purpose of reinstatement.Diana demanded that Higgins agreeto join the Brotherhood if he was reinstated and Higgins agreedthat he would.Diana sent him to Leary. Leary offered Higginsreinstatement to a different testing position, which Higgins declinedon the ground of unsatisfactory hours and working conditions.Thewage for this position was lower than that he had formerly beenearning.Leary told Higgins that that was the best she could do atthe time.Higgins testified that when he again asked Leary for ajob, she said she had nothing for him.Leary testified that he neverreturned after he declined reinstatement.In any case, since Higginswas willing to submit to Diana's demand, it is clear that he was notrefused reinstatement to his former or an equivalent position on the 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDground that he belonged to the United or that he refused to jointhe Brotherhood.We find that John Higgins' discharge was not the result of unionactivity.The allegations of the complaint with respect to the dis-charge of John Higgins will therefore be dismissed.Katherine Kane '60 Augusta Kane,andBeatriceMundy.Kathe-rineKane, Augusta Kane, and Beatrice Mundy were laid off onFebruary 1, 1937, and have not since been recalled to work.Katherine Kane joined the United on January 18, 1937. Sometimewithin the next week, she persuaded Mundy to apply for member-ship.Augusta Kane joined the United on January 14, 1937, at itsfirstmass meeting.She and Katherine Kane are sisters.On theafternoon of Friday, January 29, 1937, Katherine Kane helped todistribute copies of thePeople's Press, anewspaper described. on, itsmasthead as the official organ of the United, on the sidewalk in frontof the plant of the respondent Condenser. She was arrested by theSouth Plainfield police for distributing the papers.Augusta Kane and Mundy were employed as stackers and KatherineKane as a clincher, all situated in department 9.At the completionof the speech made by Diana in behalf of the Independent on Feb-ruary 1, 1937, in department 9, Katherine Kane was handed an In-dependent card by Rose Rosella, her forelady.When Rosella re-turned a half hour after Diana's speech to collect the cards, KatherineKane had not signed hers.Katherine Kane testified, and we find,as follows :I told her I didn't have any intentions of signing and sheasked me why and I told her that in comparison with the outsideunion"" the Independent Union had nothing for us,. and sheasked me why I thought so and I said, "In my estimation theinside union is more or less a union for the bosses and not forthe workers."That is all that was said.Rosella returned at about 4: 30 that afternoon and told KatherineKane that Greenberg, the head foreman, wanted to see her at hisdesk.Mundy and Augusta Kane, who worked side by side, encountered onFebruary 1, 1937, experiences similar to those related by KatherineKane.Cards were distributed in the morning by three persons closeto the management, viz, Deutsch, Henrietta Schaeffer,62 and one"Gertie," supervisor of Mundy and Augusta Kane.On the afternoon° The third amended complaint names Katherine Lane ; on motionof counsel for thelioai (1, the name was amended to read "Katherine Kane."61The United11Henrietta Schaeffer was Greenberg's secretary.lJ CONDENSER CORPORATION OF AMERICA427of February 1, 1937, Deutsch, Schaeffer, and Gertie came to theirtable.Augusta Kane testified :Well, about 2: 30 on February 1 he [Deutsch] came around tome and he asked me where my card was. I said, "Well, I amnot handing in my card, I am not signing this card, at all."Hesaid, "Why aren't you?" I said, "First of all, what are thesecards for?"He said, "Well, it's going to be an inside union."Q.What else did Mr. Deutsch say?A. Mr. Deutsch said to me, he said-it was going to be aninside union and I said all right and he said that this insideunion, well, he said it was going to give us recreation such asball games and dances.And I said, "We are not going to befoolish and sign up just for recreation." I said, "We are in-terested in wages."I said that the C. I. O. guaranteed us morewages, so he looked at me and he said, "Oh, you're one of them? "I didn't know what he meant by that and this Miss Schaeffer,she said, well she said, "If this C. I. O. gets in here" she said,"We are going to pack up and get out of town." She said,"That's what we did in New York."Q. Just a minute.Was Miss Schaeffer standing alongside ofMr. Deutsch when the statement was made?A. Yes, there were three of us, Mr. Deutsch, Miss Schaeffer,and Gertie."Although Deutsch was beside Schaeffer, he remained silent thusgiving the impression that these were his sentiments as well.Webelieve that Augusta Kane's testimony, just quoted, accurately pre-sents the facts and that Deutsch's version of the same conversationis iriacctirate. -Mundy also openly refused to sign her card althoughurged to do so by Gertie. Like Katherine Kane, Augusta Kaneand Beatrice Mundy were summoned to Greenberg's office.AnnJacobs and Helen Mack were also called in.Mundy testified :... we went up to his desk and Mr. Greenberg told us thatwe were being laid off because there wasn't any work and I didn'tthink it could be possible to lay us off when we had been workinguntil 5: 30 the past week and usually when we were laid off, itwas for no work, and we would get off at 3: 30 and there seemedto be plenty of work and I asked him, Mr. Greenberg, if thereason that we were laid off was because we didn't sign thesecards and he said "No, it had nothing to do with it."And Isaid, "Well, then, how come, we five girls didn't sign and we arelaid off," and the ones that did sign why, they were still kept on 428DECISIONSOF NATIONALLABOR RELATIONS BOARDand he didn't answer me, so he said, "Go into Mrs. Leary's officeand return your button and you will have your checks up to- dateof the same day, February 1st, all made out."Mundy's testimony with respect to the circumstance of their dis-charge by Greenberg is substantially corroborated by Katherine andAugusta Kane, and we find it accurately presents the facts.Although Leary informed them that they were merely being laid off,it is clear that these three employees were permanently dischargedrather than temporarily laid off on February 1, 1937, because theiremployees' identification buttons were taken from them by Leary, andthe references which they had submitted upon being employed werereturned to them.Although they were told they wouldbe sent forwhen work should become available, they have never been recalled towork.The pay orders of the Kanes and Mundy, signed by Deutsch, alllisted "Slack Period" or "no work" as the reason for the discharges.Leary advanced the same reason.The pay orders also noted thatbefore these employees could be rehired, the person hiring them wasto "See Walter." 88It is not clear whether it was necessary to reduce the staff of de-partment 9 on February 1, 1937, particularly with respect to stackersand clinchers.Deutsch was asked, assuming that the reduction was necessary be-cause of lack of sufficient work, the reason for selecting the Kaiiesand Mundy from the rest of the employees for dismissal:Q. (By Mr. MASLOW) Assume for a moment they were all laidoff for lack of work, I am asking you now how did you selectthem; did you select them for inefficiency or for bad conduct?A. Bad conduct.Q.Was Augusta Kane selected for inefficiency or bad conduct?A. Bad, bad conduct.Q. Katherine Kane?A. The samereason.Q. Katherine Fedoruk? 84A. The same reason.Q. All those four 61, were selected for bad conduct?A. That's right.11Walter Deutsch.e1 The name of this individual is incorrectly spelled "Feodorik" in the third amendedcomplaintThere is no allegation in the complaint that her dismissal on February 1, 1937,was because of her union activities.0 Ann Jacobs had previously been associated with this group.There is no allegation inthe third amended complaint that her dismissal on February 1, 1937,was because of herunion activities.I CONDENSER CORPORATION OF AMERICA429Q. How about Beatrice Mundy?A. She was amongst those five or six girls laid off.Q. Also selected because of bad conduct?A. Yes, the very same reason.Deutsch explained that their bad conduct consisted of talking tooloudly and laughing during working hours.He admitted that theother girls also talked, but asserted that these girls "always startedthe talking."He testified that he had warned them 150 times andpractically every day.He further testified that although this -badconduct might not interfere with speed, it lowered the quality ofthe output.In view of the refusals of the Kanes and Mundy to sign the Inde-pendent application cards at the request of supervisory employees,the nature of the remarks and threats made by the supervisory em-ployees when the Kanes and Mundy stood firm in their refusals,Katherine Kane's arrest for distributing thePeople's Pressin frontof the plant, and the circumstances surrounding their discharges,considered in connection with the campaign then being waged by therespondent Condenser against the United and in behalf of the Inde-pendent, we are convinced that the reason for selecting the Kanesand Mundy for discharge was not "bad conduct" but rather theforthright and open refusal by these three employees to submit to thedemands of the supervisory employees that they join the Indepen-dent, and the fact that they had joined and preferred to continue tosupport the United.With respect only to the failure of the respondent Condenser toreinstateMundy, Leary testified that although Mundy was laid offbecause-there was no work,* she never subsequently recalled her be-cause she had a weak heart as indicated by the record of her physicalexamination made at the time of her employment in October 1936.We cannot believe Leary's testimony on this point because Mundy wasallowed to continue to work for a number of months after Leary hadknowledge of her heart condition.Moreover, Leary, in the follow-ing testimony, virtually admitted that Mundy's condition need notprevent her from working :A.Well, systolic and mytrolic radiation means that there isan organic condition in your heart.Q. That condition, you say, is such that a person should notwork?A. No, I don't say that, I say that it is such that I did not wishto recall her.The record is bare of evidence with respect to why neither of theKanes was subsequently recalled to work despite the fact that the 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDpay roll fortheir departmentclimbedsharply atvarious times duringand after April 1937.We therefore find thatKatherine Kane, AugustaKane, and Beat-riceMundy were discharged by the respondent Condenser on Febru-ary 1, 1937,because they refused to join and assist the Independent,and because they joined and assisted the United.By these dis-charges, the respondent Condenser discriminated in regard to hireand tenure of employment,thereby encouragingmembership in theIndependent,and discouraging membership in the United,and inter-fered with,restrained,and coerced its employees in the exercise ofrights guaranteed in Section 7 of the Act.MarionPanzarella.Marion Panzarella was discharged on Febru-ary 1, 1937.He joined the United prior to January 29, 1937, buthis union activities were confined to attendance at union meetings.On Friday,January 29,1937, without consulting the United, anemployee named Chliecthen canvassed the solderers, of which groupPanzarella was a member,and was assured by the men that theydesired to have him present their demand for a raise of 5 cents anhour to Somers,their foreman.Somers promised to see Bleich,production superintendent,that nightand let them know his answeron Monday morning, February 1, 1937. Somers was unable to seeBleich thatnight, andwhen Panzarella approached him on Mondaymorning at 8 o'clock, he promised to see Bleich in the course of theday.By agreement among themselves,the solderers then checkedin and immediately thereafter refused to work. Somers told Pan-zarella that they were checked in and therefore had to work.Pan-zarella saidtheywould refuse to work until they received an answer.Somers then called Bleichand told him what had happened.Bleichtook the solderers,approximately 14 in number,into a stockroomadjoining the departmentin which theyworked, and asked for theirversion of the difficulty.Panzarella,speaking for the group, an-swered that they would not work until they received the increasedwage.Bleich then told the menthat theywere foolish in theirattitude,that they ought to goback towork, and thatat the endof the day'swork he wouldbe glad tosit in with them and try toiron out any difficulties.The solderers decided to resume work.Afterthe noon hour, they returned to their benches andagainrefusedto work.Upon inquiry,Somers was informed that the answer totheir demands must be forthcoming immediately.Somers calledBleich again.Bleich ordered the checkers to check out all the menwho refused to work. Both Bleich and Somers testified that theentire group including Panzarella,were discharged because of theirrefusal towork.Thisisalso the reason noted on Panzarella'sdischarge slip. CONDENSERCORPORATION OF AMERICA431In their briefs docketed February 1, 1940, counsel for both respond-ents contend that Panzarella was "discharged" for engaging in anunlawful sit-down strike.The record plainly shows that there wasnever a refusal to leave the premises of the respondents upon requestto do so by any representative of the respondents.As long as Panzarella refused to work, the respondents were freeto put a stop to his compensation and to replace him in the samemanner that any striking employees may be replaced during theperiod when they are on strike.However, discriminatorymeasuresmay not be taken against an employee because he has participatedin a concerted demand with other employees to better working con-ditions or for other mutual aid and protection.Admittedly, Pan-zarella was discharged, not replaced, at the very outset of his refusalto work after the noon hour on February 1, 1937.We therefore find that Marion Panzarella was discharged becausehe participated in the concerted refusal by the solderers to work untiltheir wage rate should have been increased.By discharging Panzarella because he participated in concertedactivity for the purpose of collective bargaining and other mutualaid and protection, the respondents, and each of them, interferedwith, restrained, and coerced their employees in the exercise of therights guaranteed by Section 7 of the Act.66 In addition, a dischargefor that reason discourages concerted activity for the purpose ofcollective bargaining, and has the effect of discouraging the forma-tion of and membership in a labor organization, which is the cus-tomary instrument utilized by employees to achieve collectivebargaining.61Frank La Vecchia.Frank La Vecchia was discharged on March31, 1937.He joined the United prior to February 1, 1937.He sub-sequently joined the Independent and then the Brotherhood, in eachcase at the solicitation of a supervisory employee.Nevertheless, hecontinued his active interest in the United and his attendance at theUnited meetings.Prior to March 31, 1937, La Vecchia, cSimon,68and- De Filippo 68 consulted the president of the United local con-cerning a strike proposed to be called in protest against dischargesof members of the United.During lunch hour on March 31, 1937,La Vecchia, Simon, and De Filippo decided that the strike shouldbe called that afternoon.They spread word of the strike among theUnited sympathizers in departments 15 and 16.At 2 o'clock thatafternoon, the same three men ceased work and walked about the60Matter of Indianapolis Glove CompanyandAmalgamatedClothingWorkers of Amer-sea, LocalNo1y5, 5 N L R B. 23167Matterof Stehli and Co., Inc.andTextileWorkers Union of Lancaster,Pennsylvaniaand Vicinity,Local #133,11 N. L R B 1397'Two other employee members ofthe United 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDtwo departments telling the other United sympathizers to quit also.When they returned to their places, Avis, foreman in department-15,called them to him.They explained that they were conducting aprotest strike and its purpose.Production was halted, in, bath departments for approximately 10 minutes.At the end of that time,McCarthy, the chief of police of the Borough of South Plainfield,arrived in the company of another policeman and arrested the threeleaders and led them into an alleyway on the plant property.Therest of the employees resumed work as the leaders were led away.La Vecchia, Simon, and De Filippo were held in the alley by thepolice until Beyer e° arrived about 5 minutes later.We find thatthe following testimony of La Vecchia accurately presents the facts :Q. (By Mr. MASLOW.) What did Police Chief McCarthy saytoMr. Beyers? i0A. Do you want these boys to work or don't you?Q.What did Mr. Beyers 70 say?A. Mr. Beyers 70 says, the boys don't want to work.We said,"no, we want to work."He said, "Well I don't want you towork, you are fired."Beyer then told McCarthy to take the men to Leary's office. Theretheir employees' identification buttons were taken and they were paidtheir final wages.Diana testified that he arrived at the plant after the menhad beentaken to Leary's office, and that when they told him what they haddone, he notified Leary that they were suspended from the Brother-hood and therefore subject to discharge under the closed-shop con-tractofFebruary 19, 1937.Learywas positive, nevertheless,that she was not notifiedof any suspensionand that La Vecchia °wasdischarged for attempting to start a "sit-down" strike.We acceptLeary's version of thereason forthe dischargein so far as sheassertsthat La Vecchia was not dischargedbecause of his suspensionfrom the Brotherhood. It shouldbe noted,however, thatthe proteststrike involved no element of propertydamage orpropertyseizure.There wasnever a refusalto leave thepremisesof therespondentsupon request to do so by anyrepresentativeof therespondents.The employees merely participatedin a peaceful stoppage of workwhile in theplant.71Upon the basis of the evidence, it is plain that La Vecchia wasdischarged for his leadership in the strike called to protestagainstthe discriminatory discharges prior to and includingMarch 30,19Beyer is the secretary and treasurer of the respondent Cornell70 Beyer.71Matter of Indianapolss Glove CompanyandAmalgamated Clothing Workers of Ame;-sea, Local No 145,5 N. L R B. 231, 236. CONDENSER CORPORATION OF AMERICA4331937.72His conversation with Beyer indicates that La Vecchia didnot choose to terminate his employment.With the exception of theleaders, none of the striking employees were discharged,and in factthey all resumed their work.We can only conclude that La Vecchiawas discharged,not because the strike which he attempted to startwas allegedly to be conducted in an unlawful manner, but because hewas a leader of and participant in concerted activity.We therefore find that Frank La Vecchia was discharged by therespondents on March 31,1937,because he joined and assisted theUnited and because he engaged in concerted activities for mutualaid and protection.By discharging La Vecchia because he partici-pated in concerted activity for the purposes of collective bargainingand other mutual aid and protection,the respondents interfered with,restrained,and coerced their employees in the exercise of the rightsguaranteed by Section 7 of the Act.73By discharging La Vecchiabecause he joined and assisted the United,the respondents,and eachof them, discriminated in regard to his hire and tenure of employ-ment and the terms and conditions of his employment,thereby dis-couraging membership in the United,and interfered with, restrained,and coerced their employees in the exercise of rights guaranteed inSection 7 of the Act.Ann Mae Thee-ney.Therney was laid off on March 30, 1937.Before reinstatement,and on April 7, 1937,she was permanentlydischarged from the employ of the respondent Condenser. SarahMartin,supervisor in charge of the presses, was her immediatesuperior,and Catherine Heslin was the head forelady in charge ofthe entire department.Therney joined the United during January 1937.From the timeshe joined,she participated very actively in its affairs.About Feb-ruary 8, 1937, she was elected to the executive board of the United.Zieborak was also a member of that board.She distributed circulars,solicitedin_embers, and obtained signatures for application cards bothin the ladies'room of the plant and at her press. ' She also attendedallmass meetings of the United from January 14 through April 6,1937.After February 15, 1937,Martin requested Therney to sign aBrotherhood application card.Therney signed the card and remaineda member of both labor organizations until thetime of herdischarge.On one occasion,Martin approachedTherneyat her foot press toask whether she had attended one of the United mass meetings.Therney replied that it was none of her business.Martin then said,72 The discriminatory dhschaiges of several membeis of the United on March 18 and 301'134, because of their suspension from the Brotherhood, and discussed below in SectionIII, G, 2"See footnote 40, above. 434DECISIONS OF NATIONAL LABOR RELATIONS BOARD"If you don't stop attending these meetings, you'll be fired."Not-withstanding this threat, Therney attended a meeting held on thenight of March 29, 1937, at the Hubbard School in Plainfield, thenight before her lay-off and a little more than a week prior to herdischarge.On March 30, 1937, Martin informed Therney that thehead forelady, Heslin, wished to speak with her before Therney leftfor home.Heslin told Therney that she was being laid off.Therneyasked whether this meant that she was fired.Heslin replied that shedid not know.A pay order or discharge slip for Therney, signed "C. Heslin," listsa dismissal on March 30, 1937, and states the reason as "Slow," mean-ing that there was not enough work to warrant her employment.However, a graph introduced by the respondent Condenser to showthe fluctuations in employment as they affected other employees, indi-cates that on March 30, 1937, the pay roll of department 9 wasincreasing and that thereafter the upward trend continued moresharply during the entire month of April 1937.Department 7, inwhich Therney worked, supplied the materials for department 9.After her lay-off, she attended the mass meeting conducted by theUnited at the Saengerbund Hall in Plainfield on April 6, 1937: OnApril 7, 1937, she was discharged, and another pay order signed "C.Heslin" was made out for her stating : "Do not recall, making fussoutside."Leary testified that "do not recall . . ." is an instructionnot to rehire the individual involved.After her lay-off on March30, 1937, Therney was never recalled to work.Heslin testified thatthe reason for the discharge of April 7, 1937, was in conformity withher notation that Therney had been "making fuss outside."Heslinexplained that during the few days of Therney's lay-off, her presswas used for several hours by Mary Lane, another productionemployee, in order to bring up Therney's productions.Heslintestified:Mary Lane said that Anna Mae Therney 71 happened to be ather house the'night before. I said "that is just fine, have AnnaMae come in." She said, "Anna Mae Therney thinks," well, justthe words that Mary Lane used was, "that you have a hell of anerve to have anybody else working on her press.'' I said, "ifthat's the case then I don't need Anna Mae Therney."Q. Is that why you discharged her?A. That's the reason I discharged her.Heslin stated that she immediately reported Lane's remarks toLeary, and that Leary agreed that this was sufficient ground forTherney's discharge.This is corroborated by Leary, and it was74 Ann MaeTherney. CONDENSER CORPORATION OF AMERICA435stipulated that Heslin would also have been corroborated by Martinif she had been called to testify.This testimony does not appearplausible.The records of the personnel department and of the pay-roll department of the respondent Condenser, indicate that MaryLane had left its employ as of April 2, 1937, fully 5 days in advanceof the date of Therney's discharge.Heslin was unable to make asatisfactory explanation when confronted with the discrepancy :Q.Now, can you explain why the records show that ManyLane was discharged on April 2 and Anna Mae Therney for thesecond time on April 7?A. No.Q.Mary Lane was not working at the time Anna Mae Therneywas discharged?A. No.Q.Mary Lane was not working at the time Anna Mae Therneywas discharged?A. The date is wrong theresome place.These are the records of Mrs. Leary?A. There is something wrong there.Q. That's right, "making fuss outside" and it is signed C.Heflin.75A. That's right, but I don't know the date, maybe it was, Ican't explain that one very well.On redirect examination by counsel for the respondent Condenser,this witness attempted an explanation by venturing that she "may nothave made out the pay order that day." It seems improbable thatHeslin would immediately consult Leary about Therney's alleged"fuss," and then delay at least 5 days before making out the pay order.Within approximately 2 weeks of her discharge, Therney twicevisited the Brotherhood headquarters to obtain reinstatement throughthe efforts of Diana.On the second occasion, Diana told Therneyhe did not know why she had been laid off but that she had beendischarged for attending the meetings of the United and for being inthe company of persons associated with the "C. I. 0." Therneywas not suspended from membership in the Brotherhood.We are satisfied that the respondents knew Therney's official posi-tion in the United and her activities in its behalf prior to the con-tract of February 19, 1937; that they learned from Diana, or another11Heslin. 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDsource, of her continued support of the United and particularly ofher attendance at its mass meetings on March 29 and April 6, 1937;and that for these activities the respondentslaid her off on March30, 1937, and discharged her on April 7, 1937.We therefore find that Ann Mae Therney was laid off and dis-charged by the respondents because she joined and assisted theUnited.By the lay-off and the discharge,the respondents,and eachof them, discriminated in regard to her hire and tenure of employ-ment, thereby discouraging membership in the United,and inter-fered with,restrained,and coerced its employees in the exercise ofrights guaranteed in Section 7 of the Act.Peggy TVatt.Watt enteredthe employ of the respondent Con-denser on November 11, 1936, as a production employee in depart-ment 8.During the course of her employment,she was transferredto a position as a winder in department 16. She left the employof the respondent Condenser on March 23, 1937,and was finallydischarged on April 2, 1937,without having been again reinstated.In the third amended complaint,it is alleged that she was discrimi-natorily discharged on or about March 30, 1937.Her pay order ordischarge slip is dated April 2, 1937. It contains the notation "Dis-satisfied with job, quit"and is signed "J.Brafman."No remarksare listed which might have impeded her reinstatement.Leary testi-fied that her private records indicate that: "She, came to me and askedme for a transfer.She did not like the work and I told her as soonas I possibly could find an opening I would transfer her and shedid not give me an opportunity.She left of her own accord."Due to the confused nature ofWatt's testimony,it is difficult toobtain a clear picture of her version of the circumstances surround-ing the severance of her employment.She testified in substancethat she was laid off on Tuesday, March 23, 1937;that she was toldby Leary to apply for work on the next day; that on the next dayLeary informed her that she did not know when there would bework for her;that thereafter she joined the United for the first time;that subsequently,and prior to her final discharge,she sold copiesofPeople'sPress,organ of the United, in front of the plant; thatLeary purchased two copies of this paper from her and told her toreport on the next day for her pay;that on the next day she wasdischarged by Leary who demanded the return of her employee'sidentification button upon the receipt of her pay.Watt testified thatshe did not return to the plant subsequent to the time she receivedher last pay check, and apparently she had made no further effort toobtain reinstatement.Leary admitted seeing Watt and others selling copies ofPeople'sPressoutside of the plant,but she asserted that she had no conver- CONDENSERCORPORATION OF AMERICA437sation with Watt at that time.She denied ordering Watt to presentherself at the plant for her pay.Watt's testimony is somewhat confused.Leary's testimony withrespect toWatt seems straightforward and plausible,and it is inaccordance with the reason for the discharge assigned on the payorder.We are persuadedthatLeary's testimony is in accordancewith the facts,and we do not credit Watt's testimony in so far as it isinconsistentwithLeary's testimony.Upon the basis of all the evidence,it is not clear that Watt wasdischarged for union activity.The allegations of the complaint withrespect to the discharge of Watt will therefore be dismissed.Cecilia Dowling.Cecilia Dowling was laid off or discharged fromthe employ of the respondent Condenser on March 30 or 31, 1937.She had been employed as a solderer in department 8 since October21, 1936, a time not long after the respondent Condenser commencedoperations in South Plainfield.Cecilia Dowling is a sister of Lawrence Dowling, who,as we haveindicated above, was discharged on December 18, 1936, for his par-ticipation in the concerted activity of the checkers.Shortly afterhis discharge,Mrs. Elizabeth Burch, a supervisor in department 8,informed Cecilia Dowling that she, Burch, would soon relinquishher position with the respondent Condenser,and that before leavingshe would like to inform Dowling that Harold Brafman, head fore-man of department 8, had indicated to her that Dowling was on hislay-off list.Dowling testified with regard to Burch's conversationwith her as follows :. . .Mrs. Burch wanted to know the reasons why he waslaying me,off...And Mr. Brafman said because of mybrother's activity in the unionQ.Which brother was that?A. Lawrence;he was a checker.Q. Mrs. Burch said that because of LawrenceA. No; she didn'tmention the name.A. AndMrs. Burch said that I had done satisfactory workand that I was the only one at the time that soldered copperson blocks and he had no reason-whatsoever to lay me off, justbecause my brother was active in the union,he had no reasonto do it and it was no reflection on me.Q.What else did Mrs. Burch tell you?A.Well,she talked it over with Mr. Brafman and Mr. Braf-man said that lie would reconsider my case and I was allowed tostay on until March 30 or 31 when I was laid off.283033-41-vol 2229 438DECISIONSOF NATIONALLABOR RELATIONS BOARDHarold Brafman denied his part in these conversations with Mrs.Burch.Since it appears improbablethatDowling constructed thereported conversation out of whole cloth, and since her testimonyas a whole appears to us to be reliable, we credit the statementsattributed to Burch in the testimony quoted above.Despite this warning,Dowling joinedthe United early in January1937.In February 1937, she signed an application card for member-ship in the Brotherhood.She nevertheless retained an active interestin the United and attended its mass meeting at the Hubbard Schoolin Plainfield on March 29,1937.On March 30 or 31,1937, she waslaid off.On the afternoon of her lay-off,Dowlingwas ordered by her super-visor to report to Leary.Leary explained to her that she was onthe lay-off list because of the lack of work and that she would beinformed when there was further work.When Dowling returnedfor her pay on the subsequent Friday, April 2, 1937, she was requiredby a woman in Leary's office to surrender her employee's identificationbutton although she remonstrated that she had not been discharged.The woman assured her that she was not discharged and that shewould receive a new button when she returned to work.Leary alsomaintains that she has never been discharged.Nevertheless fromMarch1937 throughthe hearing in October 1937 Dowling neverreceived word to report back to work.CeciliaDowling's payorder,dated April2, 1937, stated: "Laidoff, slow season."With reference to rehiring,there appeared theinstruction"No."Itwassigned "H. Brafman."Harold Brafmanwas the foreman in charge of department 8 in which Dowling wasemployed.He testifiedthatDowling waslaid off by him in thebeginningof April 1937.He stated :Well, just around that time we slacked up a little in work andwe had to cut out a few people in each line. She being one,while beinga pretty good worker, she was not as fast as someof the other girls, soI just had tolay her off.Brafman admitted that Dowling was the only employee in herline laid off for lack of work.His choice was the more remarkablebecause of Dowling's seniority,she having been employed shortlyafter the respondents commenced production in South Plainfield.We encounter great difficulty in finding an innocent explanation forBrafman's notation on Dowling's pay order or discharge slip thatshe should not be rehired.If this were in truth a lay-off,due to^the absence of work, of a satisfactory employee, such a proscriptionI CONDENSER CORPORATION OF AMERICA439would be inappropriate.Brafman himself was unable to advanceat the hearing a reasonable explanation for his ban on reinstatement:Q. There was nothing wrong with her work, was there?A. No.Q. You can't explain that, can you?A. The only thing is she was a little slower than the othergirls at her work.Leary testified that Dowling had never been discharged and thatshe has not been reinstated because the operation upon which she wasworking has never been resumed.No attempt was made by Learyto explain Brafman's recorded instruction not to rehire, or to indi-cate how Dowling could be reinstated, in the face of Brafman's ban,,if her operation had been resumed.Leary's testimony seems sub-stantially inconsistent not only with Brafman's recorded instructionnot to rehire, but with much of the rest of Brafman's testimony. Ifwe should accept Leary's reason for the failure to recall Dowling toher former operation, it would still appear strange that Dowlingwas not offered work on other operations.Extensive training andexperience are not generally necessary for employment on the variousoperations in the plant as indicated by the rapidity with which therespondent Condenser initiated production in South Plainfield with apreponderance of unskilled local labor.Moreover, Bleich, treasurerand production superintendent of the respondent Condenser, testi-fied that it was the policy of this respondent to transfer employeesinpreference to laying them off.Employment must have beenavailable from time to time as openings occurred by reason of normallabor turn-over.Some further light is thrown upon Dowling's discharge by FrankDiana.Diana testified that his records revealed that Cecilia Dowl-ing was suspended from the Brotherhood on April 1, 1937.Accord-ing to a notation appearing on the Brotherhood records for CeciliaDowling, she had been "talking C. I. O. to I. B. E. W. men andgoing to meeting."Diana further recalled that she had been passingout notices of meetings of the United. In the event of a suspension,Diana's invariable practice, except in the case of Dowling, was togive oral notification of that fact to Leary as a basis for discharge.Both Diana and Leary testified that no notice of Dowling's suspen-sion had been communicated, and Leary stated that she had beenunaware of the action of the Brotherhood with respect to Dowling.When Diana attempted to find Dowling for the purpose of question-ing her concerning her activities in behalf of the United, he foundthat she "was not in the plant and never did come back." It is not 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDlikely that Diana would have allowed an opportunity to remain forthe respondents to recallDowling towork.We therefore interprethis testimony to mean that he discovered,upon inquiry as to Dowl-ing's status,that she had been discharged by the respondents andthat they intended never to reinstate her.This is an additionalindication that Dowling's so-called lay-off was in fact a camouflageddischargeand for that reason suspicious.We are convinced that the alleged slack period in department 8was of short duration if it existed at all, and that it was the occasionrather than the cause for Cecilia Dowhng's discharge.After thediscriminatory discharges of Dowling's brother for concerted activ-ities in December 1936, the respondent Condenser withheld discrimi-natory action against her only until it was discovered that despite theinvalid closed-shop agreement in favor of the Brotherhood, theUnited was carrying on its activities against heavy odds with re-newed vigor,and that Cecilia Dowling was active in its behalf bypublicizing and attending its mass meeting of March 29, 1937.We therefore find that Cecilia Dowling was discharged by the re-spondent Condenser because she joined and assisted the United.Bythat discharge,the respondent Condenser discriminated in regard toher hire and tenure of employment,thereby discouraging member-ship in the United, and interfered with, restrained,and coerced itsemployees in the exercise of rights guaranteed in Section 7 of theAct.MaryLane.Mary Lane was discharged on April 2, 1937. Shejoined the United in January 1937.On March 29,1937, she attendedthe mass meeting of the United which was held at the HubbardSchool.Catherine Heslin, the forelady in charge of Lane's depart-ment, spoke to her on the afternoon of March 29,1937, as indicatedin the following testimony of Lane :The night that I went to the meeting, before I went home, shetold me that I belonged to the C. I. O. and I told her"No!"",and she said"Mary,"she said "watch your job" she said "Youcan see those other girls losing their jobs."Heslin denied this conversation,and it was stipulated that SarahMartin, a supervisor in the same department,would testify to thesame effect,but we find Lane's testimony to be worthy of credence,and we are mindful of the other anti-union activities in which wehave found Heslin and Martin involved.Despite Heslin's warning,Lane attended the United meeting of March 29, 1937.On March30, 1937, Heslin called Lane to her desk and asked whether Lane was76Despite this statement Lane was in fact a member of the United at the time. CONDENSER CORPORATION OF AMERICA441one of those who had attended the meeting the night before. Lane an-swered in the affirmative.Then, according to Lane, Heslin said :You girls make me sick, . . .You are supposed to know whereyour bread and butter is earned, you ought to know by this time,you see one after another going out of here . . .Go back to yourpress.Heslin did not deny this conversation.We find that Lane's testi-mony in this respect accurately presents the facts.The conversationtook place on Tuesday, March 30, 1937.Lane testified that she wasdischarged on Friday, April 2, 1937, under the following circum-stances :A.Well, Kitty 77 told Sarah Martin to tell me to speed up mywork.Q. (By Mr.ROSENBLUM.)Howdoyou know that?A. Because Sarah came to me, told me, she got the message tome.Q. Sarah carne over and told you to speed up your work onFriday?A. Yes.Q.Well, did you have any argument with her about it then?A.Well, I just told Sarah, I don't know what she means byspeeding up, that I was a way head of my work.Q.Well, was that all?A. Kitty came over and jumped all over me and said shewould lay me off.Q.What do you mean by saying she "jumped all over" you,did she have an argument with you?A. She was chewing at me.Q. She was what?A. Fussing at me.Q.What do you mean she was fussing with you?A.... she fussed about going to these C. I. 0. meetings.Q. You say she fussed at you and she scolded you and shejumped all over you, -what else did she do, what did she saywhich leads you to describe those things in that fashion?A. She told me she was fed up with me. She told me what Idone things against the place and I asked her why, what did I doagainst the place and she said "Well, you went to thosemeetings."" Catherine Heslin. 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. And by "those meetings" you understood her to meanC. I. O. meetings, is that right?A. Yes.Q.What time of the day did she tell you to go to Mrs.Leary?A. 11 o'clock in the morning.Q. On Friday?A. Yes.Heslin's version of the argument described above, and it was stipu-lated that Martin would corroborate her testimony, was that firstMartin and then Heslin criticised Lane because "she was going upand down with her work, and one day she was good and the nextday she was bad, . . ." Heslin testified that when she thus criti-cised Lane, Lane accused her of favoritism, raised her voice, poundedon the table, and threatened to report her.Heslin further testified :I told her to go ahead, I did not want her, so she went out andthat was the last I saw of the girl ...Heslin testified that as soon as Lane left the floor, she made out adischarge slip and sent it to Leary.The slip lists the reason fortermination of employment as "Quit."Heslin testified that Lanevoluntarily quit.She admitted, however, that she told her superiorsthat Lane should not be rehired. She testified that her reason forthis action was because Lane walked off the floor and quit work.Leary also testified that Lane quit. If there were any heated wordsat the time of the discharge, we believe that Heslin delivered a shareof them without prior provocation other than Lane's exception tothe criticism leveled at her.It is at least clear that Lane was turn-ing out 45,000 to 50,000 pieces of work per hour when her standardof efficiency was set at 32,000 pieces per hour.We do not under-stand the basis of Heslin's criticism, and we believe that there wasno legitimate ground for such criticism.Upon all the evidence, we conclude that in the manner assertedby Lane, Heslin either discharged Lane or deliberately picked a quar-relwith her in order to cause her to leave believing that she hadbeen discharged.We find that Heslin desired Lane's discharge andbarred her reinstatement because of Lane's attendance at the meetingof the United on March 29, 1937, and because of her previous mem-bership in and assistance of the United.We therefore find that Mary Lane was discharged by the respond-ents' on April 2, 1937, because, she joined, and assisted the United.By that discharge, the respondents, and each of them,' discriminatedin regard to her hire and tenure of employment and the terms andconditions of her employment, thereby discouraging membership in CONDENSER CORPORATION OF AMERICA443the United, and interfered with, restrained, and coerced their em-ployees in the exercise of rights guaranteed in Section 7 of the Act.Margaret Gibbs.Gibbs was discharged on or shortly before April2, 1937.In the third amended complaint, it is alleged that this dis-charge occurred on or about March 28, 1937.Gibbs joined the United in January 1937. Early in February1937, she signed an Independent application card at the solicitationof Martin, her supervisor. In the latter part of February, Gibbsreceived a Brotherhood application card which had been distributedby Virginia Connors, another supervisor in Gibbs' department.Gibbs sought out Heslin, the head forelady in charge of her depart-ment, and asked if she was compelled to sign the card.Gibbs testi-fied, and we find, that the following conversation took place :She said, "Well, what's your objection?" I told her I didn'twant to sign anything and she says, "Why not?" And I didn'twant to tell her why, I just didn't want to join any more unions.So she says, "Well, I guess you'll have to sign or we won't beresponsible for the consequences."Heslin undoubtedly had reference to the closed-shop contract betweenthe respondent Condenser and the Brotherhood which had beenexecuted on February 19, 1937.Gibbs then signed the Brotherhoodcard.By her expressed reluctance to sign the Brotherhood card,Gibbs marked herself in Heslin's eyes as an employee unsympatheticwith the labor policy of the respondents.At that time, and there-after,Gibbs was in fact active in support of the United by reasonof her regular attendance at meetings.The Hubbard School meetingof the United on the evening of March 29, 1937, was particularlywell publicized in advance.Heslin made a determined effort duringthe day of March 29, 1937, to influence employees to refrain fromattending, as the following testimony of Gibbs reveals :Q. . . . what did Kitty Hessler 78 say to you?A. Kitty says, "Any of you girls that attended the meetingwill be discharged."She said, "We can't stand any of that."Q. Now, did she speak to you individually or many girls?A. Groups, she spoke to some groups.Q. How many were in your group?A.Well, I should say about six or eight. Just as far as hervoice would carry beyond the machines.Q. Then did you see her talking to other groups?A. Yes, she went on."Catherine Heslin 444DECISIONSOF NATIONAL LABORRELATIONS BOARDQ.Where?A. To thedifferent sections of the groups.Q. Abouthow many groups did you see her talking to?The WITNESS:I should say about four.Notwithstanding Heslin's warning,Gibbs attended the meeting of theUnited on Monday, March 29, 1937.Between Tuesday and Fridayof the same week, Heslin told Gibbs that she did not want her in thedepartment,and sent her to Leary.Gibbs testified :... so I went into Mrs. Leary and I says, I told her thatKitty Hessler sent me to her and she didn't want me in herdepartment,so she said,Well, she just threw up her hands andlooked at me and I said, "Does that mean I am discharged?"She nodded her head and said, "Yes."Heslin testifiedthat she told Gibbs to report to Leary and that thiswas tantamount to discharging her.Heslin asserted, however, thatshe discharged Gibbs because she refused to work on a press to whichHeslin had ordered that she be shifted.Leary, on the other hand,testified that Gibbs was dismissed because her children required toomuch attention to allow her to work a sufficient number of hours.Gibbs' discharge slip lists a severance of employment on March 22,1937,because of"Irregular Attendance"and the comment with respectto rehiringis "No."Althoughthis slip is signed"C. Heslin," Heslintestified that this was but one reason-and that the immediate cause forthe discharge was Gibbs'alleged refusal to obey Heslin's orders towork on a certain press.Heslin could not explain why the allegedimmediate cause of thedischargewas not listed on the dischargeslip.In their briefs docketed February 1, 1940, counsel for both respond-ents contend that the employer's records show that Gibbs was dis-charged on March 22, 1937, and that therefore she could not havebeen present in the plant on March 29, 1937, to receive the warningfrom Heslin described above.Counsel for the respondent Condenserasserts in the aforesaid brief at page 64 that "the correctness of thatrecord(the afore-mentioned discharge slip)isundisputed."Onthe contrary,the statements of counsel are demonstrably unfoundedand the testimony of Gibbs is amply supported by the tabulationsprepared from the records of the respondent Condenser and intro-duced in evidence by counsel for the respondent Condenser as Re-spondent Exhibit No.68b.A similar tabulation prepared in a simi-lar way was introduced as Trial Examiner'sExhibit No. 6a.Boththe aforesaid exhibits set forth beside the name of Margaret Gibbs andin a column headed"Date of Discharge"the date April 2, 1937. CONDENSERCORPORATION OF AMERICA445Approximately in the middle of April 1937, Gibbs applied to therespondent Condenser for reinstatement.She was informed that noposition was available for her.In view of the fact that Heslin knew Gibbs was not in sympathywith the campaign to join and assist the Brotherhood, and in view of,the fact that Gibbs',attendance at the March 29, 1937, meeting of theUnited was contrary to the express orders of Heslin, considered in con-nection with the other discriminatory discharges for attending theMarch 29, meeting, the discrepancies with respect to the reasons for thedischarge between the records of the respondent Condenser and thetestimony of Heslin, and the other acts of interference and coercionwith respect to union activities in which Heslin and Martin have fig-ured, we find that Gibbs' version of the circumstances leading up toand surrounding her discharge are entitled to credence.We concludeupon the basis of all the evidence that Gibbs was discharged for heractivities in support of the United.We therefore find that Margaret Gibbs was discharged by therespondents between March 30, 1937, and April 2, 1937, because shejoined and assisted the United.By that discharge, the, respondents,and each of them, discriminated in regard to her hire and tenure ofemployment and the terms and conditions of her employment, therebydiscouragingmembership in the United, and interfered with,restrained, and coerced their employees in the exercise of rights guar-anteed in Section 7 of the Act.Certain other individuals named in the complaint.We herebyaffirm the rulings of Trial Examiner Seagle granting motions todismiss 79 the third amended complaint with respect to 23 individualsnamed therein.80The evidence does not sustain the allegations of thethird amended complaint with respect to any of the said individuals.2.The discharges pursuant to the contract of February 19, 1937It is alleged that the respondents, in discharging and refusing toreinstate 14 named employees, have discriminated against those em-ployees in violation of Section 8 (1) and (3) of the Act. It is notdisputed that the respondent Condenser discharged said 14 employeeson the following respective dates : John Sedon on March 28, 1937;Michael Santoro'81 Fred Vitto,82 Katherine Dolce,83 Mary Schumacher,49 Several of these motions to dismiss were made by counsel for the Board, the remainderby counsel for the respondents.80 Joseph Morelli, Charles Longo, John Huyler, Lou Faigle; Michael Jankowy, NormanJohn Serido, Arvella Horne, John Golden, Louis De Filipo, May Boland, Margaret Pipick,Victoria Howell, Joseph Ejk, Thomas D'Amico, Carmen Ferrisi, Margie Dimuria, and EmilyRaczyniski.81 Spelled "Michael Santora" in some exhibits82 Spelled "Vitto" and "Viotti" in some exhibits13 Spelled"CatherineDolce" In someexhibits. 446DECISIONSOF NATIONALLABOR RELATIONS BOARDand Arthur Chippendale on March 30, 1937; John DiVico,114 AnnJacobs, Caroline Callecchio,SS Tessie Appezzatio,86Michael Sabino,Herbert Rydberg, Katherine Fedoruk,87 and Frances Prohodka 88 onApril 7, 1937.Motions were made by the respondents and the Brotherhood to dis-miss the third amended complaint with respect to the cases of eachof the 14 employees named above, on the ground that they were dis-charged pursuant to the closed-shop provision of the contract ofFebruary 19, 1937.Upon notification from the Brotherhood of the suspension of the14 employees named above, the respondents, through supervisoryemployees of the respondent Condenser, discharged the said em-ployees.The contract of February 19, 1937, provides :SECOND. The Employer is authorized to hire all of its helpthrough its own personnel department but it is understood thatallworkers in the production departments will become membersof the Union after completion of the satisfactory trial period oftwo weeks as hereinafter set forth.THIRD. All new workers hired as set forth in Paragraph Sec-ond may be discharged by the Employer during the first twoweeks of their employmentt for any cause whatsoever.The meaning of the contract, as indicated by the quoted portions,is not entirely free from ambiguity.For reasons indicated below,however, it is unnecessary to decide whether the closed-shop provi-sion was applicable to persons already in the employ of the respond-ents at the time of its execution.For the purposes of the case itwill be considered that such application was within its terms.Thisis in accordance with the position taken in this proceeding by therespondents and by the Brotherhood.Section 8 (3) of the Act provides:Sec. 8. It shall be an unfair labor practice for an employer-(3)By discrimination in regard to hire or tenure of employ-ment or any term or condition of employment to encourage ordiscouragemembership in any labor organization :Provided,that nothing in this Act . . . shall preclude an employer frommaking an agreement with a labor organization (not established,maintained, or assisted by any action defined in this Act as ans+ Spelled"John DeVico"in Board Exhibit 51.8Spelled "CarolineCollechio"in Trial Examiner's Exhibit 6.5 Spelled "Tessie Appegata"in Trial Examiner's Exhibit 687Erroneously spelled "Katherine Feodorik"in- the third amended complaint and "Cath-erine Fedorik" or"Catherine Fredoric"in exhibits.11 Spelled"Frances Prehodka"or "Frances Prehadka" in exhibits CONDENSER CORPORATION OF AMERICA447unfair labor practice) to require as a condition of employmenttherein, if such labor organization is the representative of theemployees as provided in section 9 (a), in the appropriate col-lective bargaining unit covered by such agreement when made.There is no question but what the discharge and refusal to rein-state the 14 employees named above because of their suspensions fromthe Brotherhood were acts of discrimination in regard to tenure ofemployment.The respondents 'thereby encouraged membership inthe Brotherhood and discouraged membership in its rival, the United.The question remains whether, as the respondents and the Brother-hood contend, the contract of February 19, 1937, protects the respond-ents.We have found that the Brotherhood had been, prior to theexecution of the contract of February 19, 1937, established, main-tained, and assisted by the respondents by acts defined in Section 8(1)closed-shop contract of February 19, 1937, was invalid. -Conse-quently the discharge and refusal to reinstate the 14 employees namedabove fall clearly within the prohibition of Section 8 (3) of theAct and do not come within the protection of the proviso thereto.89We find that the 14 employees named above were discharged onthe respective dates set forth because they had been suspended frommembership in the Brotherhood.We find that by the above discharges the respondents, and eachof them, interfered with, restrained, and coerced their employeesin the exercise of the rights guaranteed in Section 7 of the Act.We further find that by the above discharges the respondents, andeach of them, encouraged membership in one labor organization anddiscouraged membership in another by discrimination in regard totenure of employment.In view of these findings, motions made by the respondents andthe Brotherhood to dismiss the third amended complaint in so faras it pertains to the cases of Katherine Dolce, Arthur Chippendale,and John DiVico on the ground of the absence of proof, as to whichTrial Examiner Seagle reserved ruling, are hereby denied.H. The respondent Condenser and the respondent Cornell as anintegrated enterpriseWe have described above the close business relationship betweenthe respondent Condenser and the respondent Cornell.90The re-spondent Condenser has been using plant facilities supplied to it89MatterofMt.Vernon Car Manufacturing Company, a corporationand LocalLodgeNo 1256, AmalgamatedAssocaattionof Iron, Steel and Tin Workers of North America, affil-iated with the C. I.0., 11 N. L. R. B. 500.10 See Section I B, above. 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDand also used by the respondent Cornell, as well as manufacturingmaterials and operating funds advanced to it by the respondentCornell.91Both respondents were located in the South Plainfieldplant together prior to the commencement of any of the unfair laborpractices described above.The respondent Cornell has been pur-chasing almost all of the respondent Condenser's capacitors, and therespondent Cornell has been selling only capacitors manufactured bythe respondent Condenser. Intercorporation charges between the re-spondents have been made at substantially the costs to the respectivecorporations, the transactions being adjusted by bookkeeping entries.The costs, upon which such charges have been based, have includedthe cost of labor.All manufacturing operations are performed by the respondentCondenser alone, and all production workers in the South Plain-field plant are directly employed by it.Nevertheless, the evidenceadduced at the resumed hearing concerning the labor relations be-tween the respondents and the said production employees reveals aunity of interest and action on the part of the respondents and anactive participation by the respondent Cornell, through its officers,in the labor policies and activities affecting the said production em-ployees.During the entire period with which we are concerned,Haim Beyer was the secretary and treasurer of the respondentCornell.His chief duty was to act as inspector, in the interest ofthe respondent Cornell, of the respondent Condenser's productionoperations.We have already described the manner in which Beyerhimself discharged Frank La Vecchia, a production employee, onMarch 31, 1937, because of his participation in concerted activitiesand support of the United.92We have also found that Beyer andReynolds together informed Edward Hughes of his discharge.93Moreover, Diana's interview on January 21, 1937, at which reinstate-ment was obtained for a group of checkers, was with Beyer andBlake, both officers of the respondent Cornell, the latter being presi-dent, and neither officially connected with the respondent Condenser.We have described above the parallel activities of officers of bothrespondents, particularly Blake, Beyer, Arnold, and Bleich,94 as wellas the activities of various lesser supervisory employees of the re-spondent Condenser, which resulted in our conclusion that the Inde-pendent was dominated and supported.We have also described the.dealings between the United and the respondent Condenser whichwere carried on entirely, until Arnold's letter of February 23, 1937,by Blake, and which involved among other things a temporary, oral91 See Seel ion I B, above.92 See Section III, above.m Id.21 Treasurer and pi eduction superintendent of the respondent Condenser. CONDENSER CORPORATION OF AMERICA449'status quoagreement between Blake and Carey providing that therewere to be no strikes, lock-outs, or discharges in the South Plainfieldplant and that past discharges claimed to be discriminatory were tobe adjusted.95We have also described above in Section III C theclose relationship between the respondents in the publication of "TheC-D Condenser" with particular reference to the issue of February11, 1937.It is not necessary to set forth in further detail the evi-dence.The record plainly shows that since the respondents movedinto the South Plainfield plant, the respondent Cornell, through itsofficers, has actively participated in and helped to formulate the laborpolicies and practices of the respondent Condenser.Wefind, on the basis of the record in the resumed hearing, thatthe respondent Condenser and the respondent Cornell, since thecommencement of operations at the South Plainfield plant, havefunctioned together as one integrated business enterprise.96Section 2 (2) of the Act provides that the term "employer" asused in the Act ". . . includes any. person acting in the interest ofan employer, directly or indirectly . .." Section 2 (1) of the Actprovides "The term `person' includes . . . corporations . . ."Onthe basis of the considerations set forth above, we find that therespondent Cornell acts directly and indirectly for the respondentCondenser and that both respondents are employers of the employeeshere involved.06See Section III D 2a, above9bNational Labor Relations Boas d v Pennsylvania Greyhound Lines, Inc,303 U S. 261Mattes of Consolidated Edison Company of New York, IncandUnited Electrical and Radio11of kers of America, affiliated with the Committee for Industrial Organization, 4 NL.R B 71, modified on other grounds and enforced as modified, 305 U S 197;Matter ofTodd Shipyards Corporation,RobinsDry Dock and Repau Co, and Tietlen and Lang DryDock CoandIndustrial Union of Marine and Shipbuilding Workers of America,5 N L.R B 20 ,National LaborRelations Board vWm Randolph Hearst, et al102 F (2d) 658(C C - 9th) ,National Labor Relations Board v Christian A Lund, doing businessasC A Lund Co and Northland Ski Manufacturing Co(CC A 8th) 103 F (2d) 815;Matter ofWaggoner Refining Company, Inc . and 1V T. WaggonerEstateandInternational Association of Oil Field, Gas Well and Refinery Workers of America, MatterofWaggoner Refining Company, Inc, and11'TWaggonerEstateandWaggoner Em-ployees Federation, 6 NL It B 731 ,Matter of ArtCrayonCompany, Inc. and its affil-iated company, American Artists Color Works, IncandUnited Artists Supply Workers,7 N L R B 102 ;Matter of Bloedel-Donovan Lumber Mill and Columbia Valley LumberCompanyandInternationalWoodworkers of America,LocalNoyG,8 N L R B 230 ;Matter of KlingFactories,an assumedtitleused by D D Kling, A J Kling, and C E.Helgren iii the management of Chautauqua Cabinet Go , Brockton Furniture Co , HerrickFurniture Co., John A Kling(successor toCrandall Panel Co ) and Frewsburgh Furniture-Co, andLocals 12, 13, 14, and 15, Organized Furniture Workers of Jamestown, N Y,8 N. L R B 1228;Matter of Swift and Company, Iowa Packing Company and NewtonPacking Company, CorporationsandLocal 630, Amalgamated Meat Cutters and ButcherWorkmen of North America and Detroit and Wayne County Federation of Labor,10 N L.R R 991,Matter of WatmmanSteamshipCorporation and Commercial TelegraphersUnion, Marine Division, A. F.of L, 10 N L R B 1079;Roemer Bros. Trucking Co., Inc ,and Roemer Garage, Inc.andInternational Association of Machinists, Lodge 340, A. F_of L, 13 N L R B 549;Matter of The Press Co. Inc, and The Garrett Company andTri-City NewspaperGuildof Albany, Troy and Schenectady, New York.13 N L R B 630- 450DECISIONSOF NATIONALLABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent Cornell as set forth in Section IIIabove, without reference to the activities of the respondent Condenserset forth in Section III G I above with respect to the individualslisted in Appendix A, occurring in connection with the operationsof the respondents described in Section I above, have a close, intimate,and substantial relation to trade, traffic, and commerce among theseveral States, and have led and tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.The activities of the respondent Condenser as set forth in SectionIII above, occurring in connection with the operations of the respond-ents described in Section I above, have a close, intimate, and substan-tial relation to trade, traffic, and commerce among the several States,and have led and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the respondents have engaged in unfair laborpractices, we will order them to cease and desist therefrom and totake certain affirmative action designed to effectuate the policies ofthe Act and to restore, as nearly as possible, the situation that existedprior to the commission of the unfair labor practices.We have found that the respondents have engaged in a course ofconduct which effectively discouraged their employees from joiningthe United and unlawfully encouraged their employees to join, first,the Independent, and later, the Brotherhood.We have found thatthe respondents' course of conduct has established, maintained, andassisted the Brotherhood by various unfair labor practices.We shall,therefore, order the respondents to cease and desist from interferingwith, restraining, and coercing its employees in the exercise of therights guaranteed by Section 7 of the Act.Moreover, in order torestore thestatus quoand to permit the employees full freedom inself-organization, without hindrance by reason of the respondents'unfair labor practices, we find it essential, and shall order, that therespondents cease and desist from recognizing the Brotherhood as arepresentative of any of their employees pending final action uponthe petitions of the United for investigation and certification ofrepresentatives, and cease and desist from recognizing the Brother-hood as the exclusive representative of their employees unless anduntil the Brotherhood is certified as such exclusive representative or,after final action on the United's petition, the Brotherhood isduly designated by a majority of the employees, in the unit herein-after found appropriate, as their representative.We shall alsoaffirmatively order the respondents to withold such recognition. CONDENSER CORPORATION OF AMERICA451In addition we have found that the contract of February 19, 1937,entered into by the respondents, through the respondent Condenser,with the Brotherhood, constituted an integral part of the respondents'campaign to establish, maintain, and assist the Brotherhood and dis-courage membership in the United by interference, restraint, and coer-cion.The respondents should not be permitted to retain the advan-tages of their unfair labor practices through the device of enteringinto a contract or a series of contracts with an organization theyhave unlawfully assisted. In order to restore thestatus quoandcreate a situation in the South Plainfield plant where the employees,who for at least 2 years have been subjected to the provisions of anunlawful closed-shop contract favoring the Brotherhood, will feelfree to organize according to their own wishes, it is necessary thatthe respondents cease giving effect to the contract of February 19,1937, any renewal or extension thereof,97 and any successor contractwhich may now be in effect. Although the Brotherhood's contractof February 19, 1937, has by its terms expired on February 18, 1939,any renewal or extension thereof pursuant to its terms set forthabove must be considered merely as a continuation of the original un-lawful contract and unlawful plan.Moreover, in our opinion anysubsequent contracts negotiated between the respondents, or eitherof them, and the Brotherhood stand in the same position as the con-tract of February 19, 1937, unless the respondents have meanwhilepurged themselves of their unfair labor practices and the situationin the plant has been such as to insure the employees full freedom ofexpression in their choice of representatives.We cannot envisagesuch a situation in the plant in view of at least 2 years of unlawfulclosed-shop conditions favoring the Brotherhood under the originalunlawful contract.Under such circumstances, the objectives of theAct can be secured only if the respondents cease giving effect to any[successor] contract with the Brotherhood as is now in effect.In their motions to reopen, the respondents and the Brotherhoodrequested opportunity to introduce evidence set forth in affidavitssupporting these motions, to show that the respondent Condenserhad negotiated with the Brotherhood beginning some 60 days priorto the expiration of the unlawful agreement of February 19, 1937, asprovided therein; that these negotiations extended beyond February°'The contract of February 19;'i937, although%it has expired by its terms on February18, 1939, contains the following clauses looking to renewalTWENTY-FOURTH.-Sixty days prior to the termination of this Agreement, eitherparty may submit to the other a proposed Agreement for an additional period of twoyears.In the event that the parties are unable to agree upon terms and conditions ofsaid renewal agreement,then in that event the issues in dispute between the partiesshall be submitted to arbitration in the same manner as provided in Paragraph Eighthhereof, proiided,however, that there shall be no changes in the provisions of Para-graph Sixth, Ninth, and Twenty-second 452DECISIONS OF NATIONAL LABOR RELATIONS BOARD18, 1939, the date of expiration; that the unlawful agreement wasextended pending the consummation of negotiations for a newagreement; that such new agreement was finally consummated be-tween the respondent Condenser and the Brotherhood under circum-stances set forth; and that the said new agreement had been in effectfor almost a year on January 30, 1940; and to show generally thenature of the labor relations and conditions in the South Plainfieldplant since the execution of the contract of February 19, 1937. Inour opinion, as we have pointed out above, subsequent contractsnegotiated between the respondents, or either of them, and theBrotherhood stand in the same position as the contract of February19, 1937, unless the respondents have meanwhile purged themselvesof their unfair labor practices and the situation in the plant has beensuch as to insure the employees full freedom of expression in theirchoice of representatives.No such showing is made in the paperssupporting the motions to reopen and we must presume that theconditions shown to exist at the hearing continue.As stated above,we find that under such circumstances the objectives of the Act canbest be secured only if the respondents cease giving effect to suchcontract with the Brotherhood as is now in effect.98Hereinafter we have directed that an election be held among theemployees of the respondents in an appropriate unit to determinewhether they desire the Brotherhood, the United, or neither of theselabor organizations, to be their exclusive collective bargaining agency.That election is to be held after a period shall have elapsed sufficientto permit the respondents' employees to consider and determine freefrom any and all employer compulsions, restraints, and interference,which of the two labor organizations, if either, they wish to haverepresent them for collective bargaining purposes.Although we have found that the Independent was dominated bythe respondents, in view of our finding that the Independent has notbeen in existence since February 1937, it will not be necessary to,order the respondent to disestablish that organization although weshall order them to refuse it recognition lest it be revived.9°We have found that the respondent Condenser discriminatorilydischarged or laid off 17 employees listed in Appendix A. Since wehave considered some or all of the evidence adduced at the formerhearing in sustaining the allegations of the complaint with respectto the individuals listed in Appendix A, we shall dismiss the allega-98Matter of Pilot Radio CorporationandUnited Electrical d Radio Workers of America,14 N L R B 1084.ssMatter of American Manufacturing Company, IncandInternational Association orMachinists, Local Union No.79,7 N. L. R. B. 375,Matter of Yates-American MachineCompanyandAmalgamated Association of Iron,Steeland Tin Workers of North America,.Lodge 1787, 7 N.L.R. B. 627. CONDENSER CORPORATION OF AMERICA453Lions with respect to said individuals in so far as the respondentCornell is concerned.But we find that, to effectuate the policies ofthe Act, these employees must be restored to their status before therespondent Condenser's discrimination against them by an offer offull reinstatement to their former or substantially equivalent posi-tions, with back pay.Our order with respect to the employees listedin Appendix A will be directed, however, only against the respondentCondenser.We have further found that the respondent Condenser and therespondent Cornell discriminatorily discharged or laid off the 19employees listed in Appendix B.We shall order the respondentsto offer them immediate and full reinstatement to their former orsubstantially equivalent positions, with back pay.Such reinstatement shall be effected in the following manner : Allemployees hired after the respective lay-off or discharges which wehave found to be discriminatory shall, if necessary to provide posi-tions for those to be reinstated, be dismissed. If thereafter, by rea-son of a reduction in force there are not sufficient positions availablefor the remaining employees, including those to be reinstated, allavailable positions shall be distributed among such remaining em-ployees in accordance with the respondents' loo usual method of re-ducing their force, without discrimination against any employeebecause of his union affiliation or activities and following a systemof seniority to such extent as has heretofore been applied in the con-duct of the respondents' business.Those employees remaining aftersuch reduction, for whom there are then no available positions, shallbe placed upon a preferential list prepared in accordance with theprinciples set forth in the previous sentence, and shall thereafter, inaccordance with such list, be offered employment in their former orsubstantially equivalent positions at the respondents' plant as suchemployment becomes available and before other persons are hired forsuch work, provided, however, that an employee shall remain on thepreferential list until he accepts an offer of employment of the re-spondents in his former or substantially equivalent employment, ordeclines an offer of employment in his former or substantially equiv-alent employment.This proceeding was transferred and continued before the Boardon October 18, 1937, and no Intermediate Report has been filed byeither trial examiner.Pursuant to stipulation, further testimony wastaken on October 30, 1937, by deposition on behalf of the respondents.The Proposed Findings of Fact, Proposed Conclusions of Law, and100As used in this paragraph, the word "respondents" has reference only to the respond-ent Condenser in so far as we have found that certain employees have been discriminatedagainst only by that respondent.283033-41-vol. 22--30 454DECISIONSOF NATIONALLABOR RELATIONS BOARDProposed Order was issued on December 2, 1939. The United, theBrotherhood, and both respondents argue that the delay has preju-diced each of them.Such delay as there has been since the inceptionof this proceeding has been occasioned in part by the injunction pro-ceedings in the United States District Court for the District of NewJersey brought by one respondent and invoked by the other respond-ent as stated above in Statement of the Case.At the commencementof the former hearing the respondent Condenser moved to hold thehearing in abeyance pending the first Supreme Court rulings on theconstitutionality of the Act.The length of the record accounts formuch of the time which elapsed between October 30, 1937, and Decem-ber 2, 1939.Taking into account all of the circumstances we shallorder that the amount of back pay which would be due for the periodfrom October 30, 1937, to the date of this decision if computed inthe usual fashion shall be reduced by one-half.Before such reduc-tion the back pay to which the employees listed in Appendices A andB would be entitled would be sums equal to the respective amountswhich they would normally have earned as wages from the date ofthe respective discharges or lay-offs to the date of the offer of rein-statement, less their respective net earnings 101 during the said period.In computing the amount of wages which would normally have beenearned by the employees listed in Appendix C (all of whom are listedalso in Appendices A or B), it will be taken into account that thesaid employees, if they had not been discriminatorily discharged orlaid off, would have received an increase of 3 cents per hour afterFebruary 15, 1937, pursuant to the general increase effective in theplant on that date.VI.THE QUESTION CONCERNING REPRESENTATIONWe have found that the United represented prior td February 19,1937, a substantial number of employees in the respondent's SouthPlainfield plant.On January 19, 1937, and January 25, 1937, theUnited requested recognition:' as the exclusive bargaining representa-tive of employees in the South Plainfield plant.The respondentshave never recognized the United or bargained collectively with it asthe exclusive representative of employees in an appropriate bargain-.101By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhereSeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of Amer-ica,Lumber and Sawmill 117orlers Union,Local 2390,8 N L. R B.440Monies receivedfor work performed upon Federal,State,county, municipal,or other work-relief projectsare not considered as earnings,but as provided below in the Order, shall be deducted fromthe sum due the employee,and the amount thereof shall be paid over to the appropriatefiscal agency of the Federal,State, county, municipal,or other government or governmentswhich supplied the funds for said work-relief project. CONDENSER CORPORATION OF AMERICA455ing unit in the South Plainfield plant.On February 19, 1937, andthereafter, the respondents did recognize the Brotherhood as theexclusive bargaining representative of employees within the unitclaimed by the United to be appropriate.Upon the basis of theevidence it is clear that at least by February 19, 1937, on which datethe United filed two petitions requesting an investigation and certi-fication of representatives pursuant to Section 9 (c) of the Act, aquestion had arisen concerning representation with respect to em-ployees at the South Plainfield plant of the respondents. Since wehave found that the Brotherhood was not entitled to recognition asthe exclusive representative for the purpose of collective bargainingof employees in an appropriate bargaining unit in the South Plain-field plant of the respondents, the fact that the respondents haveaccorded the Brotherhood such exclusive recognition gave rise torather than resolved a question concerning representation.The United and the Brotherhood each here claims to have beendesignated as collective bargaining representative by a majority ofthe respondents' employees 'in an appropriate unit, and, accordingly,to constitute the exclusive collective bargaining representative of allthe employees in such unit.These units are substantially identical.We are unable upon the evidence adduced to determine whether eitherlabor organization represents a majority of the respondents' em-ployees in the unit hereinafter found to be appropriate.Both or-ganizations appear to have been designated by a substantial numberof the plant employees, and a material amount of duplication in theirmembership exists.Moreover, the contention of the Brotherhoodregarding representation cannot be considered seriously because ofthe respondents' above-described unlawful assistance to the Brother-hood as a result of which that organization cannot presently con-stitute a freely chosen representative.102We find that a question has arisen concerning the representationof employees of the respondents.While it may be that there nowexists an agreement between the Brotherhood and the respondents,or either of them, granting the Brotherhood recognition as exclusiverepresentative of the South Plainfield plant employees within a unitsubstantially identical with the unit hereinafter found to be ap-propriate, and/or providing for membership in that labor organiza-tion as a condition of employment, such an agreement, for the reasonsset forth above, cannot be taken as resolving the question concerningrepresentation here presented.103Any existing contract between the102Matter of Pilot Radio CorporationandUnited Electrical&Radio Workers of America,14 N L R B 1084103Matter of Pacific Greyhound LinesandImalganiated Association of Street, ElectricRailway and Motor Coach Employees of America, etc, 0N L R B 557,Matter of PilotRadioCorporation and United Electrical&Radio Workers of America,14 N. L R B. 1084. 456DECISIONSOF NATIONALLABOR RELATIONS BOARDBrotherhood and the respondents, or either of them, not made withrecognition of the Brotherhood as exclusive representative of theSouth Plainfield plant employees within the unit hereinafter foundto be appropriate is, of course, no bar to an election held to resolvethat issue."'In any event, an agreement made subsequent to thecommencement of representation proceedings before the Board con-stitutes no bar to a determination of such a question.105VII.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the respond-ents described in Section I above, has a close, intimate, and sub-stantial relation to trade, traffic, and commerce among the severalStates, and tends to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.VIII. THE APPROPRIATE UNITThe respondents' production process at the South Plainfield plantis an integrated one involving a virtually continuous and interdepend-ent service of operations from the inception of production operationsuntil the finished products arrive at the shipping department.The first collective agreement between either of the respondentsand a labor organization at the South Plainfield plant was the Feb-ruary 19, 1937, agreement between the Brotherhood and the respond-Ent Condenser.That agreement provides, with reference to the em-ployees at the South Plainfield plant, as follows :This agreement shall apply to workers in production depart-ments and shall not apply to engineering, laboratory, shipping,receiving departments, watchmen, maintenance, office, foremen,supervisors, and clerical.The United admits to membership in its organization all produc-tion employees at the South Plainfield plant excluding precisely thecategories of employees listed in paragraph nineteenth of the Brother-hood's said agreement as those to whom the said agreement shall not104MatterofNorthrop CorporationandUnited AutomobileWoileri,Local No229,3 N L. R B. 22810MatterofWilmington Transportation CompanyandInland Boatmen'sUnion of thePacific,San Pedro Division,4 N.L. R. B 750;Matter of American-West AfricanLine, Inc.andNational Marine Engineers'BeneficialAssociation,4N. L. R.B. 1086;Matter ofCaliforniaWoolScouringCompanyandTextileWorkersOrganizingCommittee, 5N L R B 782;Matter of Pilot Radio CorporationandUnited Electrical&Radio Workersof America,14 N L R B 1084 CONDENSER CORPORATION OF AMERICA457apply.Checkers are admitted to membership by the United althoughtheir duties include clerical, in addition to manual work.Manualwork performed by checkers involves aiding production workers toobtain material.The remaining duties of the checkers, which havebeen amply described above, are intimately associated with the opera-tions of the production departments.The checkers perform theirduties in and about the departments where the production employeesare stationed.The history of labor relations at the South Plainfieldplant, as described above, indicates clearly that the checkers identi-fied their interests with those of the production workers generally andhave constantly joined with production workers in concerted activi-ties looking toward collective bargaining and mutual protection.The Brotherhood and the respondents neglected to express anyviewpoint with respect to the appropriate unit at the hearings.On the basis of these facts we are of the opinion, and find, that allthe production employees of the respondents in the South Plainfieldplant, excluding engineers, laboratory employees, shipping- andreceiving-department employees, watchmen, maintenance, office andclerical employees, supervisory employees and foremen, but includ-ing checkers, constitutes a unit appropriate for the purposes of col-lective bargaining and that this unit will insure to employees of therespondents the full benefit of their right to self-organization and tocollective bargaining and otherwise effectuate the policies of the Act.IX. THE DETERMINATION OF REPRESENTATIVESFor reasons already sufficiently appearing we are unable upon therecord to determine the question which has arisen concerning repre-sentation of employees of the respondents.We find that this questioncan best be resolved by means of an election by secret ballot .1011 Inview of the desirability of affording to the employees within theappropriate unit an opportunity freely to consider and determinetheir choice of representatives, the election will be held at such timeas we shall in the future direct.At the time the date of the electionis set we shall determine the pay-roll date as of which eligibility tovote shall be calculated.Upon the basis of the above findings of fact and upon the entirerecord in the case, except in so far as the record prior to the resumedhearing is being applied only to the respondent Condenser, the Boardmakes the following :106Matter of The Cudahy Packing CompanyandUnited PackinghouseWorkersof Amer-ica, LocalNo21, of Packinghouse Workers Organizing Committee,affiliatedwiththe Con-gress of Industrial Organizations,13 N L R. B 526. 458DECISIONSOF NATIONALLABOR RELATIONS BOARDCONCLUSIONS OF LAW1.The respondent Cornell-Dubilier Electric Corporation is an "em-ployer" of the employees here involved within the meaning of Section2 (2) of the Act.2.The respondent Condenser Corporation of America is an "em-ployer"of the employees here involved within the meaning of Section2 (2) of the Act.3.United Electrical and RadioWorkers ofAmerica, Local No.1041-B, International Brotherhood of Electrical Workers, and Con-denserWorkers Independent Union, are labor organizations withinthe meaning of Section 2 (5) of the Act.4.By dominating and interfering with the formation and adminis-tration of Condenser Workers Independent Union, and contributingsupport thereto,the respondents have engaged in and are engagingin unfair labor practices within the meaning of Section 8(2) of theAct.5.By discriminating in regard to hire, tenure,and terms and con-ditions of employment of the employees listed in Appendix A, andthereby discouraging membership in the United Electrical and RadioWorkers of America, the respondent Condenser has engaged, in andis engaging in unfair labor practices, within the meaning of Section8 (3) of the Act.6.By discriminating in regard to hire, tenure,and terms and con-ditions of employment of the employees listed in Appendices A andB, and thereby discouraging membership in the United Electrical andRadio Workers of America,the respondents,and each of them, haveengaged in and are engaging in unfair labor practices within themeaning ofSection 8 (3) of the Act.7.By interfering with, restraining,and coercing their employeesin the exercise of the rights guaranteed in Section 7 of the Act, therespondents have engaged in and are engaging in unfair laborpractices within the meaning of Section 8(1) of the Act.8.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 9 (c) and Section2 (6) and(7) of the Act.9.The contract of February 19, 1937, between the respondents,in the name of the respondent Condenser,and Local No. 1041-B,International Brotherhood of Electrical Workers,having been enteredinto as a part of the respondents'interference with, restraint, andcoercion of their employees in the exercise of the rights guaranteedby Section 7 of the Act,is invalid.10.The provision in the contract of February 19, 1937, betweenthe respondents,in the name of the respondent Condenser, and LocalNo. 1041-B,International Brotherhood of Electrical Workers,requir- CONDENSER CORPORATION OF AMERICA459ing membership in the, latter as a condition of employment by therespondents, having been made with a labor organization established,maintained, or assisted by unfair labor practices within the meaningof Section 8 (1) and (3), is invalid by reason of Section 8 (1) and (3)of the Act.11.By discharging, laying off, or transferring their employeeslisted in Appendix D the respondents have not engaged in unfairlabor practices within the meaning of Section 8, (1) or (3) of theAct.12.A question affecting commerce has arisen concerning the repre-sentation of employees of the respondents within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.13.All the production employees of the respondents in the SouthPlainfield plant, excluding engineers, laboratory employees, watch-men, maintenance, office and clerical employees, supervisory employ-ees and foremen, but including checkers, constitute a unit appropriatefor the purpose of collective bargaining, within the meaning ofSection 9 (b) of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondents;CondenserCorporation ofAmerica, and Cornell-Dubilier Electric Corporation, and their officers, agents, successorsand assigns, shall :1.Cease and desist from :(a)Dominating or interfering with the administration of Con-denser Workers Independent Union, or with the formation or admin-istration of any other labor organization of their employees, andfrom contributing support to Condenser Workers Independent Union,or to any other labor organization of their employees;(b)Recognizing CondenserWorkers Independent Union as therepresentative of any of their employees for the purpose of dealingwith the respondents, or either of them, concerning grievances, labordisputes,wages, rates of pay, hours of employment, and otherconditions of employment ;(c)Discouraging membership in United Electrical and RadioWorkers of America, or any other labor organization of its employees,by discharging or laying off their employees, or any of them, or inany other manner discriminating in regard to hire or tenure ofemployment, or any term or condition of employment, of theiremployees; 460DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d)Encouraging membership in Local No.1041-B, InternationalBrotherhood of ElectricalWorkers, in Condenser Workers Inde-pendent Union,or in any other labor organization of their employees,by discharging or laying off their employees,or any of them, or inany other manner discriminating in regard to hire or tenure ofemployment,or any term or condition of employment,of theiremployees ;(e)Recognizing or in any manner dealing with LocalNo. 1041-B,International Brotherhood of Electrical Workers, as the representa-tive of any of their employees for the purpose of dealing with therespondents,or either of them, concerning grievances,labor disputes,wages, rates of pay, hours of employment, or other conditions ofemployment,pending final action upon the petitions of United Elec-tricalandRadioWorkers of America for investigation andcertification of representatives.(f)Recognizing or in any manner dealing with said Local No.1041-B as the exclusive collective bargaining representative of anyof their employees,unless and until said labor organization is certi-fied as such exclusive representativeby theBoard or unless and until,after final action upon the aforesaid petitions by the Board, saidlabor organizationis duly designated by a majorityof the respond-ents'employees within an appropriate unit to be their representativefor purposes of collective bargaining;(g)Giving effect to the contract of February 19, 1937, with LocalNo. 1041-B, or to any extension or renewal thereof, or to anysuccessor contract with Local No. 1041-B which may now be in effect;(h) In any other manner interfering with, restraining,or coercingtheir employees in the exerciseof the rightto self-organization, toform, join, or assist labor organizations,tobargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purposes of collective bargaining orother mutual aid or protection,as guaranteed in Section 7 of theNational Labor Relations Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act;except, however,that,withrespect to employees listed in Appendix A, paragraphs (d) and (e)of the Order below shall apply only to the respondent Condenserand its officers,agents, successors,and assigns :(a)Refuse to recognize Condenser Workers Independent Union asthe representative of any of their employees for the purpose of deal-ing with the respondents, or either of them, concerning grievances,labor disputes,wages, rates of pay, hours of employment,or otherconditions of employment; CONDENSER CORPORATION OF AMERICA461(b)Withdraw and withhold recognition from Local No. 1041-B,International Brotherhood of Electrical Workers, as the representa-tive of any of their employees for the purpose of dealing with them,or either of them, concerning grievances, labor disputes, wages, ratesof pay, hours of employment, or other conditions of employment,pending final action by the Board upon the afore-mentioned peti-tions ;(c)Withdraw and withhold recognition from said Local No.1041-B as the exclusive collective bargaining representative of anyof their employees, unless and until said labor organization is certi-fied as such representative by the Board or unless and until, afterfinal action by the Board upon the aforesaid petitions, said labororganization is duly designated by a majority of the respondents'employees within an appropriate unit to be their representative forsuch a purpose;(d)Offer to those employees listed in Appendices A and B, andto each of them who has not since been fully reinstated, immediateand full reinstatement to their former or to substantially equivalentpositions in the South Plainfield plant of the respondents, or place-ment upon a preferential list, without prejudice to their seniorityrights or other rights or privileges in the manner set forth in thesection entitled "The remedy" above; and place those employees forwhom employment is not immediately available upon a preferentiallist in the manner set forth in said section, and thereafter, in saidmanner, offer them employment as it becomes available;(e)Make whole the employees listed in Appendices A and B forany loss of pay they have suffered by reason of their respective dis-charges, lay-offs, and transfers, by payment to each of them of a sumof money equal to an amount which each would normally have earnedaswages during the period from the date of the discriminationagainst him to the date of an offer of reinstatement or placementupon a preferential list in accordance with 2 (d) above, determinedin the manner set forth in the section entitled "The remedy" above,provided, however, that the respondent shall deduct from the amountotherwise due to each of said employees, monies received by saidemployees during said respective periods for work performed uponFederal, State, county, municipal, or other work-relief projects andshall pay over the amounts so deducted to the appropriate fiscalagency of the Federal, State, county, municipal, or other govern-ment or governments which supplied the funds for such work-reliefprojects;(f) Immediately post, and keep posted for a period ofat leastsixty (60) consecutivedaysfromthe date ofposting, in conspicuous 462DECISIONSOF NATIONALLABOR RELATIONS BOARDplaces throughout their South Plainfield plant, notices to their em-ployees stating that the respondents will cease and desist in the man-ner set forth in 1 (a), (b), (c), (d), (e), (f), and (g), and that therespondents, with the exception noted for the respondent Cornell,will take the affirmative action set forth in 2 (a), (b), (c), (d), and(e) of this Order;(g)Notify the Regional Director of the Second Region in writingwithin fifteen (15) days from the date of this Order what steps therespondents have taken to comply therewith.IT ISFURTHER ORDEREDthat the third amended complaint, in so faras it alleges that the respondent Cornell discriminatorily discharged,laid off, or otherwise altered the terms or. conditions of employmentof the employees listed in Appendix A, thereby discouraging mem-bership in a labor organization, be, and the same hereby is, dismissed.AND IT IS FURTHERORDEREDthat the third amended complaint, in sofar as it alleges that the respondents discriminatorily discharged,laid off, or otherwise, altered the terms or-conditions-of employmentof the employees listed in Appendix D, thereby discouraging mem-bership in a labor organization, be, and the same hereby is, dismissed.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,it is herebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for collective bargaining with Conden-ser Corporation of America and Cornell-Dubilier Electric Corpora-tion, South Plainfield, New Jersey, an election by secret ballot beconducted under the direction and supervision of the Regional Di-rector for the Second Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Section9, of said Rules and Regulations, at such time as the Board in thefuture shall direct, among all the production employees of the re-spondents in the South Plainfield plant, excluding engineers, labora-tory employees, shipping- and receiving-department employees,watchmen, maintenance, office and clerical employees, supervisoryemployees and foremen, but including checkers, to determine whetherthey desire to be represented by United Electrical and Radio Workersof America, or by Local No. 1041=B, International Brotherhood ofElectricalWorkers, for the purpose of collective, bargaining, or byneither. CONDENSER CORPORATION OF AMERICAAPPENDIX AEdward HughesLawrence DowlingJoseph RussoJohn SpissoJoseph De SepioTheodore D'AddarioHerbert PetersonVincent BinicassoWilliam WolfHarry BurrJohn MazzaLucy Dell'OlioGladys Del PappaKatherine KaneAugusta KaneBeatriceMundyCecilia DowlingAPPENDIX BMarion PenzarellaFrank LaVecchiaAnn Mae TherneyMary LaneMargaret GibbsJohn SedonMichael SantoroFred VittoKatherine DolceMary SchumacherArthur ChippendaleJohn DiVicoAnn JacobsCaroline CallecchioTessie AppezzatioMichael SabinoHerbert RydbergKatherine FedorukFrancis ProhodkaAPPENDIX CLawrence DowlingJoseph RussoJohn SpissoJoseph De SepioTheodore D'AddarioHerbert PetersonVincent BinicassoWilliam WolfJohn MazzaLucy Dell'OlioBeatrice MundyMarion PanzarellaAPPENDIX DJoseph MorelliCharles LongoJohn HuylerLou FaigleMichael JankowyNorman HinkleJoseph J. BruzdowskiVito MorellaMike MazzaCono MorelloDominio VentrelloJohn SeridoArvella GreveJohn GoldenLouis DeFillipoMay BolandMargaret PipickVictoria Howell463 464DECISIONSOF NATIONALJoseph EjkThomas D'AmicoCarmen FerrisiMargie DimuriaEmily RaczyniskiArnold DowlingLABOR RELATIONS BOARDJoseph ZsambaEsther LockeAnn ColeyPhillis FiskJohn HigginsPeggy WattMR. WILLIAM M. LEIsERsoN took no part in the consideration ofthe above Decision, Order, and Direction of Election.